Exhibit 10.1

 

 

 

AMETEK, INC.

 

 

NOTE PURCHASE AGREEMENT

 

 

DATED AS OF DECEMBER 13, 2018

€75,000,000 SERIES T SENIOR NOTES DUE DECEMBER 13, 2027

$50,000,000 SERIES U SENIOR NOTES DUE DECEMBER 13, 2028

$150,000,000 SERIES V SENIOR NOTES DUE DECEMBER 13, 2027

$275,000,000 SERIES W SENIOR NOTES DUE DECEMBER 13, 2025

$100,000,000 SERIES X SENIOR NOTES DUE DECEMBER 13, 2027



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

THE NOTES

     1  

2.

 

SALE AND PURCHASE OF NOTES

     2  

3.

 

CLOSINGS

     2    

3.1.

  

First Closing

     2    

3.2.

  

Second Closing

     2    

3.3.

  

Failure of the Company to Deliver; Failure to Satisfy Closing Conditions

     3  

4.

 

CONDITIONS TO CLOSINGS

     3    

4.1.

  

Representations and Warranties

     3    

4.2.

  

Performance; No Default

     3    

4.3.

  

Compliance Certificates

     4    

4.4.

  

Opinions of Counsel

     4    

4.5.

  

Purchase Permitted By Applicable Law, etc.

     4    

4.6.

  

Sale of Other Notes

     4    

4.7.

  

Payment of Special Counsel Fees

     5    

4.8.

  

Private Placement Number

     5    

4.9.

  

Changes in Corporate Structure

     5    

4.10.

  

Funding Instructions

     5    

4.11.

  

Proceedings and Documents

     5  

5.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     5    

5.1.

  

Organization; Power and Authority

     5    

5.2.

  

Authorization, etc.

     6    

5.3.

  

Disclosure

     6    

5.4.

  

Organization and Ownership of Shares of Subsidiaries

     6    

5.5.

  

Financial Statements, etc.

     7    

5.6.

  

Compliance with Laws, Other Instruments, etc.

     7    

5.7.

  

Governmental Authorizations, etc.

     8    

5.8.

  

Litigation; Observance of Agreements, Statutes and Orders

     8    

5.9.

  

Taxes

     8    

5.10.

  

Title to Property; Leases

     9    

5.11.

  

Licenses, Permits, etc.

     9    

5.12.

  

Compliance with ERISA

     9    

5.13.

  

Private Offering by the Company

     10    

5.14.

  

Use of Proceeds; Margin Regulations

     11    

5.15.

  

Existing Indebtedness; Future Liens, etc.

     11    

5.16.

  

Foreign Assets Control Regulations, etc.

     11    

5.17.

  

Status under Certain Statutes

     12    

5.18.

  

Environmental Matters

     12    

5.19.

  

Ranking

     13  

6.

 

REPRESENTATIONS OF THE PURCHASERS

     13    

6.1.

  

Purchase for Investment

     13  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

6.2.

  

Source of Funds

     13  

7.

 

INFORMATION AS TO COMPANY

     15    

7.1.

  

Financial and Business Information

     15    

7.2.

  

Officer’s Certificate

     18    

7.3.

  

Inspection

     19  

8.

 

PREPAYMENT OF THE NOTES

     19    

8.1.

  

Optional Prepayments

     19    

8.2.

  

Notice of Prepayment; Make-Whole Computation

     20    

8.3.

  

Allocation of Partial Prepayments

     20    

8.4.

  

Maturity; Surrender; etc.

     20    

8.5.

  

Purchase of Notes

     20    

8.6.

  

Make-Whole Amount

     21    

8.7.

  

Prepayment in Connection with a Change of Control

     29    

8.8.

  

Prepayment in Connection with the Disposition of Certain Assets

     29  

9.

 

AFFIRMATIVE COVENANTS

     30    

9.1.

  

Compliance with Laws

     30    

9.2.

  

Insurance

     31    

9.3.

  

Maintenance of Properties; Books and Records

     31    

9.4.

  

Payment of Taxes

     31    

9.5.

  

Corporate Existence, etc.

     31    

9.6.

  

Ranking

     32  

10.

 

NEGATIVE COVENANTS

     32    

10.1.

  

Certain Financial Conditions

     32    

10.2.

  

Liens

     34    

10.3.

  

Disposition of Assets

     35    

10.4.

  

Merger, Consolidation, etc.

     36    

10.5.

  

Transactions with Affiliates

     37    

10.6.

  

Terrorism Sanctions Regulations

     38  

11.

 

EVENTS OF DEFAULT

     38  

12.

 

REMEDIES ON DEFAULT, ETC.

     40    

12.1.

  

Acceleration

     40    

12.2.

  

Other Remedies

     41    

12.3.

  

Rescission

     41    

12.4.

  

No Waivers or Election of Remedies, Expenses, etc.

     41  

13.

 

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     41    

13.1.

  

Registration of Notes

     41    

13.2.

  

Transfer and Exchange of Notes

     42    

13.3.

  

Replacement of Notes

     42  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

14.

 

PAYMENTS ON NOTES

     43     14.1.    Place of Payment      43     14.2.    Home Office Payment
     43  

15.

 

EXPENSES, ETC.

     43    

15.1.

  

Transaction Expenses

     43    

15.2.

  

Survival

     44  

16.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     44  

17.

 

AMENDMENT AND WAIVER

     45    

17.1.

  

Requirements

     45    

17.2.

  

Solicitation of Holders of Notes

     45    

17.3.

  

Binding Effect, etc.

     46    

17.4.

  

Notes Held by Company, etc.

     46  

18.

 

NOTICES

     46  

19.

 

REPRODUCTION OF DOCUMENTS

     47  

20.

 

CONFIDENTIAL INFORMATION

     47  

21.

 

SUBSTITUTION OF PURCHASER

     48  

22.

 

MISCELLANEOUS

     48    

22.1.

  

Successors and Assigns

     48    

22.2.

  

Construction

     48    

22.3.

  

Jurisdiction and Process

     49    

22.4.

  

Payments Due on Non-Business Days

     49    

22.5.

  

Severability

     50    

22.6.

  

Accounting Terms; Change in GAAP

     50    

22.7.

  

Obligation to Make Payments in Relevant Currency

     51    

22.8.

  

Exchange Rate

     51    

22.9.

  

Counterparts

     52    

22.10.

  

Governing Law

     52  

 

iii



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule A    —    Information as to Purchasers Schedule B    —    Defined Terms
Schedule 4.9       Changes in Corporate Structure Schedule 5.4    —   
Subsidiaries of the Company, Ownership of Subsidiary Stock, etc. Schedule 5.5   
—    Financial Statements Schedule 5.8    —    Litigation Schedule 5.12    —   
Compliance with ERISA Schedule 5.15    —    Existing Indebtedness Schedule 5.18
   —    Environmental Matters Schedule 8.6    —    Swap Certificate Exhibit 1   
—    Form of Series T Senior Notes due December 13, 2027 Exhibit 2    —    Form
of Series U Senior Notes due December 13, 2028 Exhibit 3    —    Form of Series
V Senior Notes due December 13, 2027 Exhibit 4    —    Form of Series W Senior
Notes due December 13, 2025 Exhibit 5    —    Form of Series X Senior Notes due
December 13, 2027



--------------------------------------------------------------------------------

AMETEK, INC.

1100 Cassatt Road

Berwyn, Pennsylvania 19312-1177

€75,000,000 SERIES T SENIOR NOTES DUE DECEMBER 13, 2027

$50,000,000 SERIES U SENIOR NOTES DUE DECEMBER 13, 2028

$150,000,000 SERIES V SENIOR NOTES DUE DECEMBER 13, 2027

$275,000,000 SERIES W SENIOR NOTES DUE DECEMBER 13, 2025

$100,000,000 SERIES X SENIOR NOTES DUE DECEMBER 13, 2027

As of December 13, 2018

To each of the Purchasers

listed in Schedule A hereto:

Ladies and Gentlemen:

AMETEK, INC., a Delaware corporation (together with its permitted successors and
assigns hereunder, the “Company”), agrees with each of the purchasers whose
names appear at the end hereof as follows:

 

1.

THE NOTES.

The Company will authorize the issue and sale of:

(a) €75,000,000 aggregate principal amount of its Series T Senior Notes due
December 13, 2027 (including any amendments, restatements or modifications from
time to time thereof and all notes delivered in substitution or exchange for any
such note pursuant to this Agreement, the “Series T Notes”);

(b) $50,000,000 aggregate principal amount of its Series U Senior Notes due
December 13, 2028 (including any amendments, restatements or modifications from
time to time thereof and all notes delivered in substitution or exchange for any
such note pursuant to this Agreement, the “Series U Notes”);

(c) $150,000,000 aggregate principal amount of its Series V Senior Notes due
December 13, 2027 (including any amendments, restatements or modifications from
time to time thereof and all notes delivered in substitution or exchange for any
such note pursuant to this Agreement, the “Series V Notes”);

(d) $275,000,000 aggregate principal amount of its Series W Senior Notes due
December 13, 2025 (including any amendments, restatements or modifications from
time to time thereof and all notes delivered in substitution or exchange for any
such note pursuant to this Agreement, the “Series W Notes”); and

(e) $100,000,000 aggregate principal amount of its Series X Senior Notes due
December 13, 2027 (including any amendments, restatements or modifications from
time to time thereof and all notes delivered in substitution or exchange for any
such note pursuant to this Agreement, the “Series X Notes”).



--------------------------------------------------------------------------------

The Series T Notes, the Series U Notes, the Series V Notes, the Series W Notes
and the Series X Notes are sometimes referred to herein collectively as the
“Notes,” and each of the Notes is sometimes referred to herein individually as a
“Note.” The Series T Notes, the Series U Notes, the Series V Notes, the Series W
Notes and the Series X Notes shall be substantially in the respective forms set
out in Exhibits 1, 2, 3, 4 and 5. Certain capitalized and other terms used in
this Agreement are defined in Schedule B; references to a “Schedule” or an
“Exhibit”, unless otherwise specified, refer to a Schedule or an Exhibit
attached to this Agreement.

 

2.

SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closings provided for in Section 3, Notes in the principal amount and of the
series and at the Closings specified below such Purchaser’s name in Schedule A
at the purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

 

3.

CLOSINGS.

3.1. First Closing.

The sale and purchase of the Series T Notes (each purchaser of Series T Notes, a
“Series T Purchaser”), the Series U Notes (each purchaser of Series U Notes, a
“Series U Purchaser”), the Series V Notes (each purchaser of Series V Notes, a
“Series V Purchaser”) and the Series W Notes (each purchaser of Series W Notes,
a “Series W Purchaser”), together with the Series T Purchasers, the Series U
Purchasers, the Series V Purchaser and the Series W Purchasers, collectively,
the “First Closing Purchasers”) to be purchased by each of the First Closing
Purchasers shall occur at a closing (the “First Closing”) on December 13, 2018
(the date of the First Closing being referred to herein as the “First Closing
Date”) at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York,
New York 10178 at 10:00 a.m., local time. At the First Closing, the Company will
deliver to each First Closing Purchaser the Notes to be purchased by such First
Closing Purchaser at the First Closing in the form of a single Note for each
series of Notes to be purchased by such First Closing Purchaser (or such greater
number of Notes of each applicable series in denominations of at least
€1,000,000 or $1,000,000, as applicable, as such First Closing Purchaser may
request), dated the First Closing Date and registered in such First Closing
Purchaser’s name (or in the name of its nominee), against delivery by such First
Closing Purchaser to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company as set forth in the funding
instructions required by Section 4.10.

3.2. Second Closing.

The sale and purchase of the Series X Notes (each purchaser of Series X Notes, a
“Series X Purchaser” or a “Second Closing Purchaser”) to be purchased by each of
the Second Closing Purchasers shall occur at a closing (the “Second Closing”,
and together with the First Closing, being sometimes referred to herein,
collectively, as the “Closings” and individually as a

 

2



--------------------------------------------------------------------------------

“Closing”) on January 14, 2019 (the date of the Second Closing being referred to
herein as the “Second Closing Date”, and together with the First Closing Date,
being individually referred to herein as a “Closing Date”) at the offices of
Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New York 10178 at 10:00
a.m., local time. At the Second Closing, the Company will deliver to each Second
Closing Purchaser the Notes to be purchased by such Second Closing Purchaser at
the Second Closing in the form of a single Note for each series of Notes to be
purchased by such Second Closing Purchaser (or such greater number of Notes of
each applicable series in denominations of at least $1,000,000 as such Second
Closing Purchaser may request), dated the Second Closing Date and registered in
such Second Closing Purchaser’s name (or in the name of its nominee), against
delivery by such Second Closing Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company as set
forth in the funding instructions required by Section 4.10.

3.3. Failure of the Company to Deliver; Failure to Satisfy Closing Conditions.

If at either Closing the Company shall fail to tender the applicable Notes to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
reasonable satisfaction in connection with such Closing, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement
with respect to such Closing, without thereby waiving any rights such Purchaser
may have by reason of such failure or such nonfulfillment.

 

4.

CONDITIONS TO CLOSINGS.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser on a Closing Date is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or on such Closing Date, of the following
conditions:

4.1. Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct (a) with respect to the First Closing, on the First Closing Date after
giving effect to the transactions contemplated by this Agreement to occur at or
before the First Closing, and (b) with respect to the Second Closing, on the
Second Closing Date after giving effect to the transactions contemplated by this
Agreement to occur at or before the Second Closing.

4.2. Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at such Closing. Before and after giving effect to the issue and
sale of the Notes to be issued at such Closing (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing.

 

3



--------------------------------------------------------------------------------

4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated such Closing Date, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated such Closing Date,
certifying as to (i) the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of this
Agreement and the Notes to be issued on such Closing Date, and (ii) the
Company’s organizational documents as then in effect.

4.4. Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance reasonably
satisfactory to such Purchaser, dated such Closing Date (a) from Robert S. Feit,
Senior Vice President, General Counsel & Corporate Secretary for the Company,
covering such matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to such Purchaser), and (b) from
Morgan, Lewis & Bockius LLP, the Purchasers’ special counsel in connection with
such transactions, covering such matters incident to such transactions as such
Purchaser may reasonably request.

4.5. Purchase Permitted By Applicable Law, etc.

On such Closing Date, such Purchaser’s purchase of the Notes to be issued to
such Purchaser on such Closing Date shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

4.6. Sale of Other Notes.

(a) Contemporaneously with such Closing, the Company shall sell to each other
Purchaser, and each such other Purchaser shall purchase the Notes to be
purchased by it at such Closing as specified in Schedule A.

(b) In the case of the Second Closing, the transactions contemplated herein with
respect to the First Closing shall have been consummated in accordance with the
terms and provisions hereof.

 

4



--------------------------------------------------------------------------------

4.7. Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the applicable Closing Date the reasonable fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to such Closing Date.

4.8. Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each series of Notes.

4.9. Changes in Corporate Structure.

Except as stated in Schedule 4.9, the Company shall not have changed its
jurisdiction of incorporation or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity
(whether or not the transaction would be permitted by Section 10.4) at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.

4.10. Funding Instructions.

At least three Business Days prior to each Closing Date, each applicable
Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the Company setting forth the instructions for the
delivery of the purchase price with respect to each series of Notes to be
purchased by such Purchaser on such Closing Date, including (a) the name and
address of the transferee bank, (b) such transferee bank’s SWIFT # and (c) the
account name and number into which the purchase price for the applicable Notes
is to be deposited.

4.11. Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be to the reasonable satisfaction of such Purchaser and
its special counsel, and such Purchaser and its special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as such Purchaser or such special counsel may reasonably request.

 

5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to (a) each First Closing Purchaser on the
First Closing Date, and (b) each Second Closing Purchaser on the Second Closing
Date:

5.1. Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually

 

5



--------------------------------------------------------------------------------

or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The Company has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform its obligations hereunder and thereunder.

5.2. Authorization, etc.

This Agreement and the Notes to be issued at such Closing have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note to
be issued at such Closing will constitute, a legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

5.3. Disclosure.

This Agreement and the documents, certificates or other writings delivered to
the Purchasers or posted in respect of the Company on website www.intralinks.com
prior to November 28, 2018 in connection with the transactions contemplated
hereby, as of their respective dates, and the financial statements listed in
Schedule 5.5, taken as a whole (this Agreement and such documents, certificates
or other writings and such financial statements being referred to, collectively,
as the “Disclosure Documents”), do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. There is no fact known to the Company that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents. Except as disclosed in the Disclosure Documents or
in the financial statements listed in Schedule 5.5, since December 31, 2017
there has been no change in the financial condition, operations, business or
properties of the Company or any Subsidiary except changes that individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect (it being understood for the purposes of this Section 5.3 that any event
or condition which shall cause the Company to be unable to satisfy the covenants
described in Section 10.1 for any period after December 31, 2017 on a pro forma
basis shall be deemed to have a Material Adverse Effect).

5.4. Organization and Ownership of Shares of Subsidiaries.

Schedule 5.4 contains complete and correct lists, as of the date hereof, of the
Company’s (i) Subsidiaries, showing, as to each such Subsidiary, the correct
name thereof, the jurisdiction of its organization and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, (ii) Affiliates, other than
Subsidiaries, and (iii) directors and senior officers.

(a) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries, and all such stock or equity interests of Subsidiaries acquired
thereafter, have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien.

 

6



--------------------------------------------------------------------------------

(b) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

(c) No Subsidiary is a party to, or otherwise subject to any legal restriction
or any agreement (other than this Agreement and customary limitations imposed by
corporate law statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

5.5. Financial Statements, etc.

The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed in Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved, except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).

Neither the Company nor any Subsidiary had any Material liabilities of a type
required to be disclosed in financial statements (or notes thereto) prepared in
accordance with GAAP, including material obligations under Guaranties,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments in respect of derivatives, that are not
reflected in the financial statements listed in Schedule 5.5 or otherwise
disclosed in the Disclosure Documents.

5.6. Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

 

7



--------------------------------------------------------------------------------

5.7. Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required to be obtained by the Company or
any Subsidiary in connection with the execution, delivery or performance by the
Company of this Agreement or the Notes.

5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) Except as is disclosed in the Company’s Form 10-K for its fiscal year ending
December 31, 2017 or any Form 10-Q filed by the Company subsequent thereto (the
relevant portions of which are attached as Schedule 5.8), there are no actions,
suits, investigations or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary or any
property of the Company or any Subsidiary in any court or before any arbitrator
of any kind or before or by any Governmental Authority that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws, the USA PATRIOT Act
or any of the other laws and regulations that are referred to in Section 5.16)
of any Governmental Authority, which default or violation, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

5.9. Taxes.

The Company and its Subsidiaries have filed all federal and state income tax
returns and all other Material tax returns that are required to have been filed
in any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of federal, state or other taxes for
all fiscal periods are adequate in the good faith judgment of the Company’s
management. The federal income tax liabilities of the Company and its
Subsidiaries have been determined by the Internal Revenue Service and paid for
all fiscal years up to and including the fiscal year ended December 31, 2014.

 

8



--------------------------------------------------------------------------------

5.10. Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases under which the
Company or any Subsidiary is a lessee that individually or in the aggregate are
Material are valid and subsisting and are in full force and effect in all
material respects.

5.11. Licenses, Permits, etc.

Except as to matters that individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect,

(a) the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that are individually or
in the aggregate Material, without known conflict with the rights of others,

(b) to the knowledge of the Company, no product of the Company or any Subsidiary
infringes any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person, and

(c) to the knowledge of the Company, there is no violation by any Person of any
right of the Company or any of its Subsidiaries with respect to any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned or used by the Company
or any of its Subsidiaries.

5.12. Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could,
individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(b) Except as is disclosed in the Company’s Form 10-K for its fiscal year ending
December 31, 2017 or any Form 10-Q filed by the Company subsequent thereto (the
relevant portions of which are attached as Schedule 5.12), the present value of
the aggregate benefit liabilities under each of the Plans (other than
Multiemployer Plans), determined as of December 31, 2017 (which is the date of
the Plan’s most recently ended plan year for which such information is
available) on the basis of the actuarial assumptions specified for funding
purposes in such Plan’s 2017 actuarial valuation report, did not exceed the
aggregate current value of the assets of such Plan allocable to such benefit
liabilities. The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries could
not reasonably be expected to have a Material Adverse Effect.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes at each Closing hereunder will not involve any transaction that is
subject to the prohibitions of section 406 of ERISA or in connection with which
a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser at
such Closing.

5.13. Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than 30 other Institutional Investors (as
defined in clause (c) of the definition of such term), each of which has been
offered the Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.

 

10



--------------------------------------------------------------------------------

5.14. Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes to refinance
existing Indebtedness of the Company and its Subsidiaries and for general
corporate purposes. No part of the proceeds from the sale of the Notes hereunder
will be used, and no part of the proceeds of such Indebtedness was used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 1% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 25% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

5.15. Existing Indebtedness; Future Liens, etc.

Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of September 30, 2018 (and
including each guarantor thereof), since which date there has been no Material
change in the amounts (other than such potential changes with respect to the
revolver balance under the Bank Credit Agreement, which balance in any event
shall not exceed the commitment thereunder as described on Schedule 5.15),
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default in, and no waiver of default is currently in effect in
respect of, the payment of any principal or interest on any Indebtedness and no
event or condition exists with respect to any Indebtedness of the Company or any
Subsidiary that would permit (or that with the giving of notice or the lapse of
time, or both, would permit) one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

Neither the Company nor any Subsidiary has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
not permitted by Section 10.2.

5.16. Foreign Assets Control Regulations, etc.

(a) Neither the Company nor any Controlled Entity (i) is a Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
the United Nations or the European Union.

(b) Neither the Company nor any Controlled Entity (i) has violated, been found
in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

(c) No part of the proceeds from the sale of the Notes hereunder:

 

11



--------------------------------------------------------------------------------

(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d) The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

5.17. Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

5.18. Environmental Matters.

Except as is disclosed in the Company’s Form 10-K for its fiscal year ending
December 31, 2015 or any Form 10-Q filed by the Company subsequent thereto (the
relevant portions of which are attached as Schedule 5.18), neither the Company
nor any Subsidiary has knowledge of any claim or has received any notice of any
claim, and no proceeding has been instituted raising any claim against the
Company or any Subsidiary or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. Except as otherwise disclosed to each Purchaser in
writing, and except as to matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect,

(a) neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use,

 

12



--------------------------------------------------------------------------------

(b) neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws, and

(c) all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws.

5.19. Ranking.

All liabilities of the Company under the Notes will rank in right of payment
either pari passu with or senior to all other unsecured, unsubordinated
Indebtedness of the Company.

 

6.

REPRESENTATIONS OF THE PURCHASERS.

6.1. Purchase for Investment.

(a) Each Purchaser severally represents on the date hereof and on the Closing
Date applicable to such Purchaser that it is purchasing the Notes to be
purchased by it for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

(b) Each Purchaser severally represents on the date hereof and on the Closing
Date applicable to such Purchaser that it has had the opportunity to ask
questions of the officers and directors of the Company and to obtain (and that
it has received to its satisfaction) such information about the business and
financial condition of the Company as it has reasonably requested.

(c) Each Purchaser severally represents on the date hereof and on the Closing
Date applicable to such Purchaser that it is an “accredited investor” within the
meaning of Rule 501(a)(1), (2), (3), (7) or (8) (to the extent all of the equity
owners of such Purchaser are “accredited investors” of the type described in
clauses (1), (2), (3) or (7) of Rule 501(a)) under the Securities Act.

6.2. Source of Funds.

Each Purchaser severally represents on the date hereof and on the Closing Date
applicable to such Purchaser that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by it
hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

13



--------------------------------------------------------------------------------

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991) and, except as disclosed by such Purchaser to the Company in writing
pursuant to this clause (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

 

14



--------------------------------------------------------------------------------

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.

 

7.

INFORMATION AS TO COMPANY.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

7.1. Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor (and, during the period from and after the First Closing Date through
the Second Closing Date, to each Purchaser of Notes to be issued and sold at the
Second Closing):

(a) Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income and cash flows of the Company and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the consolidated financial position of the Company and its
Subsidiaries and their results of operations and cash flows, subject to

 

15



--------------------------------------------------------------------------------

changes resulting from year-end adjustments, provided that delivery within the
time period specified above of copies of the Company’s Quarterly Report on Form
10-Q prepared in compliance with the requirements therefor and filed with the
SEC shall be deemed to satisfy the requirements of this Section 7.1(a),
provided, that the Company shall be deemed to have made such delivery of such
Form 10-Q if it shall have timely made such Form 10-Q available on “EDGAR” and
on its home page on the worldwide web (at the date of this Agreement located at:
http//www.AMETEK.com) and shall have given each Purchaser and each holder of
Notes notice of such availability on EDGAR and on its home page in connection
with each delivery prior to such deadline (such availability and notice thereof
being referred to as “Electronic Delivery”);

(b) Annual Statements — within 105 days or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by

(A) an opinion thereon of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the consolidated financial position of the
Company and its Subsidiaries and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and

(B) a certificate of such accountants stating whether, in making their audit,
they have become aware of any condition or event that then constitutes a Default
or an Event of Default (insofar as they relate to accounting and financial
matters in Section 10), and, if they are aware that any such condition or event
then exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable, directly or indirectly,
for any failure to obtain knowledge of any Default or Event of Default (insofar
as they relate to accounting and financial matters in Section 10) unless such
accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit),

 

16



--------------------------------------------------------------------------------

provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the SEC, together with the accountants’ certificate described in
clause (B) above (the “Accountants’ Certificate”), shall be deemed to satisfy
the requirements of this Section 7.1(b), provided, further, that the Company
shall be deemed to have made such delivery of such Form 10-K if it shall have
timely made Electronic Delivery thereof, in which event the Company shall
separately deliver, concurrently with such Electronic Delivery, the Accountants’
Certificate;

(c) SEC and Other Reports — promptly upon their becoming publicly available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
or to the Company or any Subsidiary to or by its principal lending banks as a
whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material,
provided, that, the Company shall be deemed to have made such delivery of the
documents referred to in clause (ii) if it shall have timely made Electronic
Delivery thereof.

(d) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware (i) of the existence of any
Default or Event of Default, (ii) that any Person has given any notice with
respect to a claimed default hereunder or (iii) that any Person has given any
notice with respect to a claimed default of the type referred to in
Section 11(g), a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto;

(e) ERISA Matters — promptly, and in any event within ten days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

 

17



--------------------------------------------------------------------------------

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(f) Governmental Filings — promptly, and in any event within thirty days after a
Responsible Officer becoming aware of the institution of any proceeding or
filing against the Company or any Subsidiary with respect to, or the receipt of
notice by the Company or any Subsidiary of potential liability or responsibility
for violation or alleged violation of any federal, state or local law, rule or
regulation, the violation of which could reasonably be expected to have a
Material Adverse Effect, a written notice setting forth the nature thereof and
the action, if any, that the Company proposes to take with respect thereto; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any Subsidiary or relating to the ability
of the Company to perform its obligations hereunder and under the Notes, in each
case as from time to time may be reasonably requested by any such Purchaser or
holder of Notes.

7.2. Officer’s Certificate.

Each set of financial statements delivered to a Purchaser (prior to the Second
Closing Date) or a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of any such financial
statements, shall be by separate concurrent delivery of such certificate to each
Purchaser (prior to the Second Closing Date) and holder of Notes):

(a) Covenant Compliance — the information (including reasonably detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Sections 10.1 to 10.3, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence) and the Applicable Rate for each Note
applicable to the quarterly or annual period covered by the financial statements
then being furnished (or a statement to the effect that the Applicable Rate is
the original stated coupon rate for such Notes, as the case may be); and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have

 

18



--------------------------------------------------------------------------------

disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company or any Subsidiary shall have taken or proposes to take
with respect thereto.

7.3. Inspection.

The Company shall permit the representatives of each Purchaser (prior to the
Second Closing Date) and each holder of Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such Purchaser or holder and upon reasonable prior notice to the Company, to
visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and, with the consent of the Company (which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times as may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be reasonably
requested.

 

8.

PREPAYMENT OF THE NOTES.

Interest on the Notes shall be payable at the rates and at the times set forth
in the Notes. As provided therein, the entire unpaid principal balance of each
Note shall be due and payable on the stated maturity date thereof. In addition,
the Company may make optional prepayments in respect of the Notes and under
certain circumstances may be required to offer to prepay the Notes, all as
hereinafter provided.

8.1. Optional Prepayments.

The Company may, at its option, upon notice as provided in Section 8.2 and
allocated as provided in Section 8.3, prepay at any time all, or from time to
time any part of, the Notes of any series (in a minimum principal amount of
€5,000,000 or $5,000,000, as applicable, and otherwise in multiples of
€1,000,000 or $1,000,000, as applicable) at 100% of the principal amount of such
series of Notes to be so prepaid, together with interest accrued thereon to the
date of such prepayment, plus the Make-Whole Amount (if any), plus any Swap
Reimbursement Amount or minus any Net Gain applicable to each Note to be
prepaid, determined for the prepayment date with respect to such principal
amount.

 

19



--------------------------------------------------------------------------------

8.2. Notice of Prepayment; Make-Whole Computation.

The Company will call Notes for prepayment pursuant to Section 8.1 by giving
written notice thereof to each holder of a Note to be so prepaid, which notice
shall be given not less than 30 nor more than 60 days prior to the date fixed
for such prepayment (which shall be a Business Day) and shall specify the amount
so to be prepaid and the date fixed for such prepayment. Each such notice of
prepayment shall be accompanied by a certificate of a Senior Financial Officer
as to the estimated Make-Whole Amount (if any) due in connection with such
prepayment for each Note held by such holder (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Notice of prepayment having been so given, the aggregate principal
amount of the Notes as specified in such notice, together with interest accrued
thereon to the date of such prepayment, plus an amount equal to the Make-Whole
Amount (if any), plus any Swap Reimbursement Amount or minus any applicable Net
Gain for each such Note shall become due and payable on the specified prepayment
date.

Two Business Days prior to the date fixed for any prepayment pursuant to
Section 8.1, the Company will furnish to each holder of Notes a certificate
signed by a Senior Financial Officer setting forth in reasonable detail the
manner of calculation of the Make-Whole Amount as of the specified prepayment
date for each Note held by such holder.

8.3. Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.1, the
principal amount of the series of Notes to be prepaid shall be allocated among
all of the Notes of such series at the time outstanding in proportion, as nearly
as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

8.4. Maturity; Surrender; etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any, plus any Swap Reimbursement Amount or
minus any Net Gain applicable to such Note. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, plus any Swap
Reimbursement Amount or minus any Net Gain applicable to such Note as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

8.5. Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment or prepayment of
Notes pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

 

20



--------------------------------------------------------------------------------

8.6. Make-Whole Amount.

(a) Make-Whole Amount for the Non-Swapped Notes. The term “Make-Whole Amount”
means with respect to any Non-Swapped Note, an amount equal to the excess, if
any, of the Discounted Value of the Remaining Scheduled Payments with respect to
the Called Principal of such Non-Swapped Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount with respect to any
Non-Swapped Note, the following terms have the following meanings:

“Called Principal” means, with respect to such Non-Swapped Note, the principal
of such Non-Swapped Note that is to be prepaid pursuant to Section 8.1 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of such
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on such Non-Swapped Note is
payable) equal to the Reinvestment Yield for such Non-Swapped Note with respect
to such Called Principal.

“Non-Swapped Euro Note” means any Note denominated in Euros other than any such
Note that is a Swapped Note.

“Non-Swapped Note” means any Note other than the Swapped Notes.

“Reinvestment Yield” means,

(i) with respect to the Called Principal of a US Dollar Note, 0.50% over the
yield to maturity implied by

(A) the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on the Bloomberg Financial Markets for the most recently
issued actively traded on the run U.S. Treasury securities having a maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or

 

21



--------------------------------------------------------------------------------

(B) if such yields are not reported as of such time or the yields reported as of
such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in U.S. Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for
applicable U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date;

such implied yield will be determined, if necessary, by (1) converting U.S.
Treasury bill quotations to bond-equivalent yields in accordance with accepted
financial practice and (2) interpolating linearly between (x) the applicable
U.S. Treasury security with the maturity closest to and greater than the
Remaining Average Life of such Called Principal and (y) the applicable U.S.
Treasury security with the maturity closest to and less than such Remaining
Average Life; and

(ii) with respect to the Called Principal of a Non-Swapped Euro Note, 0.50% over
the yield to maturity implied by

(A) the mid-point between the bid-side and ask-side yields shown on the display
designated as “Page PXGE” (or such other display as may replace Page PXGE) on
Bloomberg Financial Markets as of 10:00 a.m. New York time on the second
Business Day preceding the Settlement Date with respect to such Called Principal
for Bundesobligationen having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or

(B) if such yields are not reported as of such time or the yields reports as of
such time are not ascertainable, the average of the rates for actively traded
Bundesobligationen having a maturity equal to the Remaining Average Life of such
Called Principal as of such Settlement Date as determined by two financial
institutions that make regular markets in Bundesobligationen and financial
products based upon Bundesobligationen, as shall be agreed between the Company
and the holders of at least 51% of the aggregate principal amount of the
Non-Swapped Euro Notes, exclusive of any such Non-Swapped Euro Notes then owned
by the Company or any of its Affiliates (the “Majority Holders of Non-Swapped
Euro Notes”) or, following the occurrence and continuance of an Event of
Default, as reasonably determined by the Majority Holders of Non-Swapped Euro
Notes;

such implied yield will be determined, if necessary, by (1) converting
quotations to bond-equivalent yields in accordance with accepted financial
practice and (2) interpolating linearly between (x) the actively traded
Bundesobligationen with the maturity closest to and greater than such Remaining
Average Life and (y) the actively traded Bundesobligationen with the maturity
closest to and less than such Remaining Average Life.

 

22



--------------------------------------------------------------------------------

(iii) The Reinvestment Yield for any Non-Swapped Note shall be rounded to the
number of decimal places as appears in the interest rate of such Non-Swapped
Note.

“Remaining Average Life” means, with respect to the Called Principal of such
Non-Swapped Note, the number of years obtained by dividing (i) such Called
Principal into (ii) the sum of the products obtained by multiplying (A) the
principal component of each Remaining Scheduled Payment with respect to such
Called Principal by (B) the number of years (computed on the basis of a 360 day
year comprised of twelve 30 day months and calculated to two decimal places)
that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
such Non-Swapped Note, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
an interest payment is due to be made under the terms of such Non-Swapped Note,
then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Settlement Date pursuant to Section 8.1 or Section 12.1.

“Settlement Date” means, with respect to such Called Principal of such
Non-Swapped Note, the date on which such Called Principal is to be prepaid
pursuant to Section 8.1 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.

“Swapped Note” has the meaning set forth in Section 8.6(b).

“US Dollar Note” means any Series U Note, Series V Note, Series W Note or Series
X Note, each being denominated in Dollars.

(b) Make-Whole Amount for the Swapped Notes. The term “Make-Whole Amount” means,
with respect to any Swapped Note, an amount equal to the excess, if any, of the
Swapped Note Discounted Value with respect to the Swapped Note Called Notional
Amount related to such Swapped Note over such Swapped Note Called Notional
Amount, provided the Make-Whole Amount may in no event be less than zero. All
payments of Make-Whole Amount in respect of any Swapped Note shall be made in
Dollars. For the purposes of determining the Make-Whole Amount with respect to
any Swapped Note, the following terms have the following meanings:

“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity. The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note.

 

23



--------------------------------------------------------------------------------

“Original Swap Agreement” means, with respect to any Swapped Note, (i) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Company of interest and principal on such Swapped
Note, under which the holder of such Swapped Note is to receive payments from
the counterparty thereunder in Dollars and which is more particularly described
in the Swap Certificate delivered by each holder of Notes on or prior to the
applicable Closing Date, (ii) any Initial Swap Agreement that has been assumed
(without any waiver, amendment, deletion or replacement of any material economic
term or provision thereof) by a holder of a Swapped Note in connection with a
transfer of such Swapped Note and (iii) any Replacement Swap Agreement; and a
“Replacement Swap Agreement” means, with respect to any Swapped Note, a
cross-currency swap agreement and annexes and schedules thereto with payment
terms and provisions (other than a reduction in notional amount, if applicable)
identical to those of the Initial Swap Agreement with respect to such Swapped
Note that is entered into on an arm’s length basis by the holder of such Swapped
Note in full or partial replacement (by amendment, modification or otherwise) of
such Initial Swap Agreement (or any subsequent Replacement Swap Agreement) in a
notional amount not exceeding the outstanding principal amount of such Swapped
Note following a non-scheduled prepayment or a repayment of such Swapped Note
prior to its scheduled maturity. Any holder of a Swapped Note that enters into,
assumes or terminates an Initial Swap Agreement or Replacement Swap Agreement
shall within a reasonable period of time thereafter deliver to the Company a
Swap Certificate describing such Initial Swap Agreement or Replacement Swap
Agreement.

“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.

“Swap Certificate” means a certificate substantially in the form of Schedule 8.6
hereto.

“Swapped Note” means any Note that as of the applicable Closing Date is subject
to a Swap Agreement. A “Swapped Note” shall no longer be deemed as “Swapped
Note” at such time as the related Swap Agreement ceases to be in force in
respect thereof.

“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due to the holder
of such Swapped Note under the terms of the Swap Agreement to which such holder
is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on

 

24



--------------------------------------------------------------------------------

its scheduled maturity date, provided that if such Swap Agreement is not an
Initial Swap Agreement, then the “Swapped Note Called Notional Amount” in
respect of such Swapped Note shall not exceed the amount in Dollars which would
have been due to the holder of such Swapped Note under the terms of the Initial
Swap Agreement to which such holder was a party (or if such holder was never
party to an Initial Swap Agreement, then the last Initial Swap Agreement to
which the most recent predecessor in interest to such holder as a holder of such
Swapped Note was a party), attributable to and in exchange for such Swapped Note
Called Principal and assuming that such Swapped Note Called Principal is paid on
its scheduled maturity date.

“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8.1 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to
Section 8.1 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires, the amount obtained by
discounting all Swapped Note Remaining Scheduled Swap Payments corresponding to
the Swapped Note Called Notional Amount of such Swapped Note from their
respective scheduled due dates to the Swapped Note Settlement Date with respect
to such Swapped Note Called Notional Amount, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Swapped Note is payable) equal to the Swapped
Note Reinvestment Yield with respect to such Swapped Note Called Notional
Amount.

“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, 0.50% over the yield to maturity implied by

(i) the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Swapped Note Settlement Date with respect to such
Swapped Note Called Notional Amount, on the display designated as “Page PX1” (or
such other display as may replace Page PX1) on the Bloomberg Financial Markets
for the most recently issued actively traded on the run U.S. Treasury securities
having a maturity equal to the Swapped Note Remaining Average Life of such
Swapped Note Called Notional Amount as of such Swapped Note Settlement Date, or

(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount, in

 

25



--------------------------------------------------------------------------------

U.S. Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for applicable U.S. Treasury securities having a constant maturity
equal to the Swapped Note Remaining Average Life of such Swapped Note Called
Notional Amount as of such Swapped Note Settlement Date;

such implied yield will be determined, if necessary, by (A) converting U.S.
Treasury bill quotations to bond-equivalent yields in accordance with accepted
financial practice and (B) interpolating linearly between (x) the applicable
U.S. Treasury security with the maturity closest to and greater than the Swapped
Note Remaining Average Life of such Swapped Note Called Notional Amount and
(y) the applicable U.S. Treasury security with the maturity closest to and less
than such Swapped Note Remaining Average Life.

(iii) The Swapped Note Reinvestment Yield shall be rounded to the number of
decimal places as appears in the interest rate of such Swapped Note.

“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years obtained by dividing (i) such
Swapped Note Called Notional Amount into (ii) the sum of the products obtained
by multiplying (A) the principal component of each Swapped Note Remaining
Scheduled Swap Payments with respect to such Swapped Note Called Notional Amount
by (B) the number of years (computed on the basis of a 360 day year comprised of
twelve 30 day months and calculated to two decimal places) that will elapse
between the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount and the scheduled due date of such Swapped Note Remaining
Scheduled Payments.

“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Agreement to which such holder is a party which correspond to all payments of
the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the Swapped Note Called Principal to
the Swapped Note Settlement Date) that would be due after the Swapped Note
Settlement Date in respect of such Swapped Note Called Notional Amount assuming
that no payment of such Swapped Note Called Principal is made prior to its
originally scheduled payment date, provided that if such Swapped Note Settlement
Date is not a date on which an interest payment is due to be made under the term
of such Swapped Note, then the amount of the next succeeding scheduled interest
payment will be reduced by the amount of interest accrued to such Swapped Note
Settlement Date and required to be paid on such Swapped Note Settlement Date
pursuant to Section 8.1 or Section 12.1.

“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8.1 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

 

26



--------------------------------------------------------------------------------

(c) Swap Breakage. If any Swapped Note is prepaid pursuant to Sections 8.1, 8.7
or 8.8 or has become or is declared to be immediately due and payable pursuant
to Section 12.1, then:

(i) any resulting Net Loss in connection therewith shall be reimbursed to the
holder of such Swapped Note by the Company in Dollars upon any such prepayment
or repayment of such Swapped Note (such amount payable under this clause
(i) herein referred to as the “Swap Reimbursement Amount”); and

(ii) any resulting Net Gain in connection therewith shall be deducted (A) from
the Make-Whole Amount, if any, or any principal or interest to be paid to the
holder of such Swapped Note by the Company upon any such prepayment of such
Swapped Note pursuant to Sections 8.1, 8.7 or 8.8 or (B) from the Make-Whole
Amount, if any, to be paid to the holder of such Swapped Note by the Company
upon any such repayment of such Swapped Note pursuant to Section 12.1, provided
that, in either case, the Make-Whole Amount in respect of such Swapped Note may
not in any event be less than zero.

Each holder of a Swapped Note shall be responsible for calculating its own Net
Loss or Net Gain, as the case may be, and Swap Breakage Amount in Dollars upon
the prepayment or repayment of all or any portion of such Swapped Note, and such
calculations as reported to the Company in reasonable detail shall be binding on
the Company absent demonstrable error.

As used in this Section 8.6(c) with respect to any Swapped Note that is prepaid
or accelerated: “Net Loss” means the amount, if any, by which the total of the
Swapped Note Called Notional Amount and the Swapped Note Accrued Interest Amount
exceeds the sum of (x) the total of the Swapped Note Called Principal and the
Swapped Note Called Interest plus (or minus in the case of an amount paid) (y)
the Swap Breakage Amount received (or paid) by the holder of such Swapped Note;
and “Net Gain” means the amount, if any, by which the total of the Swapped Note
Called Notional Amount and the Swapped Note Accrued Interest Amount is exceeded
by the sum of (x) the total of the Swapped Note Called Principal and the Swapped
Note Called Interest plus (or minus in the case of an amount paid) (y) the Swap
Breakage Amount received (or paid) by such holder. For purposes of any
determination of any “Net Loss” or “Net Gain,” the Swapped Note Called Principal
and the Swapped Note Called Interest shall be determined by the holder of the
affected Swapped Note by converting Euros into Dollars at the current Dollar
exchange rate for such currency, as determined as of 10:00 A.M. (New York City
time) on the day such Swapped Note is prepaid or accelerated as indicated on the
applicable screen of Bloomberg Financial Markets and any such calculation shall
be reported to the Company in reasonable detail and shall be binding on the
Company absent demonstrable error.

 

27



--------------------------------------------------------------------------------

As used in this Section 8.6(c):

“Swap Breakage Amount” means, with respect to the Swap Agreement associated with
any Swapped Note, in determining the Net Loss or Net Gain, the amount that would
be received (in which case the Swap Breakage Amount shall be positive) or paid
(in which case the Swap Breakage Amount shall be negative) by the holder of such
Swapped Note as if such Swap Agreement had terminated due to the occurrence of
an event of default or early termination under the International Swap and
Derivatives Association’s (“ISDA”) 1992 Multi-Currency Cross Border Master
Agreement or the ISDA 2002 Master Agreement, as applicable (the “ISDA Master
Agreement”); provided, however, that if such holder (or its predecessor in
interest with respect to such Swapped Note) was, but is not at the time, a party
to an Original Swap Agreement but is a party to a New Swap Agreement, then the
Swap Breakage Amount shall mean the lesser of (x) the gain or loss (if any)
which would have been received or incurred (by payment, through off-set or
netting or otherwise) by the holder of such Swapped Note under the terms of the
Original Swap Agreement (if any) in respect of such Swapped Note to which such
holder (or any affiliate thereof) was a party (or if such holder was never a
party to an Original Swap Agreement, then the last Original Swap Agreement to
which the most recent predecessor in interest to such holder as a holder of a
Swapped Note was a party) and which would have arisen as a result of the payment
of the Swapped Note Called Principal on the Swapped Note Settlement Date and
(y) the gain or loss (if any) actually received or incurred by the holder of
such Swapped Note, in connection with the payment of such Swapped Note Called
Principal on the Swapped Note Settlement Date, under the terms of the New Swap
Agreement to which such holder (or any affiliate thereof) is a party. The holder
of such Swapped Note will make all calculations related to the Swap Breakage
Amount in good faith and in accordance with its customary practices for
calculating such amounts under the ISDA Master Agreement pursuant to which such
Swap Agreement shall have been entered into and assuming for the purpose of such
calculation that there are no other transactions entered into pursuant to such
ISDA Master Agreement (other than such Swap Agreement).

“Swapped Note Accrued Interest Amount” means, with respect to any Swapped Note,
the payment in Dollars due to the holder of such Swapped Note under the terms of
the Swap Agreement to which such holder is a party, attributable to and in
exchange for the amount of interest accrued on the Swapped Note Called Principal
with respect to such Swapped Note to the Swapped Note Settlement Date and
assuming that such interest is paid on its scheduled interest payment date.

“Swapped Note Called Interest” means, with respect to any Swapped Note, the
accrued and unpaid interest on such Swapped Note that is to be prepaid pursuant
to Section 8.1, 8.7 or 8.8, or has become or is declared to be immediately due
and payable pursuant to Section 12.1, as the context requires.

The Swap Breakage Amount shall be payable in Dollars.

 

28



--------------------------------------------------------------------------------

8.7. Prepayment in Connection with a Change of Control.

Promptly and in any event within five Business Days after the occurrence of a
Change of Control, the Company will give written notice thereof (a “Change of
Control Notice”) to the holders of all outstanding Notes, which Change of
Control Notice shall (a) refer specifically to this Section 8.7, (b) describe
the Change of Control in reasonable detail and specify the Change of Control
Prepayment Date and the Response Date (as respectively defined below) in respect
thereof and (c) offer to prepay all outstanding Notes at the price specified
below on the date therein specified (the “Change of Control Prepayment Date”),
which shall be a Business Day not less than 30 days and not more than 90 days
after the date of such Change of Control Notice. Each holder of a Note will
notify the Company of such holder’s acceptance or rejection of such offer by
giving written notice of such acceptance or rejection to the Company on or
before the date for such notice specified in such Change of Control Notice (the
“Response Date”), which specified date shall be a Business Day not less than 30
days nor more than 60 days after the date of such Change of Control Notice. The
Company shall prepay on the Change of Control Prepayment Date all of the
outstanding Notes held by the holders as to which such offer has been so
accepted (it being understood that failure of any holder to accept such offer on
or before the Response Date shall be deemed to constitute rejection by such
holder), at the principal amount of each such Note, together with interest
accrued thereon to the Change of Control Prepayment Date, plus any Swap
Reimbursement Amount or minus any Net Gain applicable to each Note to be
prepaid, but without premium. If any holder shall reject such offer on or before
the Response Date, such holder shall be deemed to have waived its rights under
this Section 8.7 to require prepayment of all Notes held by such holder in
respect of such Change of Control but not in respect of any subsequent Change of
Control.

For purposes of this Section 8.7, any holder of more than one Note may act
separately with respect to each Note so held (with the effect that a holder of
more than one Note may accept such offer with respect to one or more Notes so
held and reject such offer with respect to one or more other Notes so held).

A “Change of Control” shall be deemed to have occurred if at any time after the
date of this Agreement any Person or “group” (within the meaning of the Exchange
Act and the rules of the SEC thereunder as in effect on the date hereof) shall
acquire ownership, directly or indirectly, beneficially or of record, of more
than 50% of the outstanding shares of the Voting Stock or economic interests of
the Company.

8.8. Prepayment in Connection with the Disposition of Certain Assets.

(a) Notice and Offer. In the event net proceeds of a Disposition are to be used
to make an offer (a “Transfer Prepayment Offer”) to prepay Notes pursuant to
Section 10.3 of this Agreement (a “Debt Prepayment Transfer”), the Company will
give written notice of such Debt Prepayment Transfer to each holder of Notes.
Such written notice shall contain, and such written notice shall constitute, an
irrevocable offer to prepay, at the election of each holder, a portion of the
Notes held by such holder equal to such holder’s Ratable Portion of the net
proceeds in respect of such Debt Prepayment Transfer on a date specified in such
notice (the “Transfer Prepayment Date”) that is not less than thirty (30) days
and not more than sixty (60) days after the date of such notice, together with
interest on the amount to be so prepaid accrued to the Transfer Prepayment Date.
If the Transfer Prepayment Date shall not be specified in such notice, the
Transfer Prepayment Date shall be the thirtieth (30th) day after the date of
such notice.

 

29



--------------------------------------------------------------------------------

(b) Acceptance and Payment. To accept such Transfer Prepayment Offer, a holder
of Notes shall cause a notice of such acceptance to be delivered to the Company
not later than twenty (20) days after the date of such written notice from the
Company, provided, that failure to accept such offer in writing within twenty
(20) days after the date of such written notice shall be deemed to constitute a
rejection of the Transfer Prepayment Offer. If so accepted by any holder of a
Note, such offered prepayment (equal to not less than such holder’s Ratable
Portion of the net proceeds in respect of such Debt Prepayment Transfer) shall
be due and payable on the Transfer Prepayment Date. Such offered prepayment
shall be made at one hundred percent (100%) of the principal amount of such
Notes being so prepaid, together with interest on such principal amount then
being prepaid accrued to the Transfer Prepayment Date determined as of the date
of such prepayment, plus any Swap Reimbursement Amount or minus any Net Gain
applicable to each Note to be prepaid.

(c) Other Terms. Each offer to prepay the Notes pursuant to this Section 8.8
shall specify (i) the Transfer Prepayment Date, (ii) the net proceeds in respect
of the applicable Debt Prepayment Transfer, (iii) that such offer is being made
pursuant to Section 8.8 and Section 10.3 of this Agreement, (iv) the principal
amount of each Note offered to be prepaid, (v) the interest that would be due on
each Note offered to be prepaid, accrued to the Transfer Prepayment Date and
(vi) in reasonable detail, the nature of the Disposition giving rise to such
Debt Prepayment Transfer and certifying that no Event of Default exists or would
exist after giving effect to the prepayment contemplated by such offer.

9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

9.1. Compliance with Laws.

Without limiting Section 10.6, the Company will and will cause each of its
Subsidiaries to comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including without limitation,
ERISA, the USA PATRIOT Act, Environmental Laws and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, to the extent necessary to ensure
that non-compliance with such laws, ordinances, governmental rules or
regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

30



--------------------------------------------------------------------------------

9.2. Insurance.

The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

9.3. Maintenance of Properties; Books and Records.

(a) The Company will and will cause each of its Subsidiaries to maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(b) The Company will and will cause each of its Subsidiaries to keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP (or, in the case of any Foreign Subsidiary, in accordance
with local accounting standards) and all requirements of laws shall be made of
all dealings and transactions in relation to their respective business and
activities.

9.4. Payment of Taxes.

The Company will and will cause each of its Subsidiaries to file all income tax
or similar tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies payable by any of them, to
the extent such taxes, assessments, charges or levies have become due and
payable and before they have become delinquent, provided that neither the
Company nor any Subsidiary need (a) pay any such tax, assessment, charge or levy
if the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) pay
any such tax, assessment, charge or levy if the nonpayment of all such taxes,
assessments, charges or levies in the aggregate could not reasonably be expected
to have a Material Adverse Effect.

9.5. Corporate Existence, etc.

Subject to Section 10.4, the Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to Sections 10.3 and 10.4, the
Company will at all times preserve and keep in full force and effect the
corporate or other organizational existence of each of its Subsidiaries (unless
merged into the Company or a Subsidiary) and all rights and franchises of the
Company and its Subsidiaries unless, in the good faith judgment of the Company,
the termination of or failure to preserve and keep in full force and effect such
corporate existence of any Subsidiary or any such right or franchise could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

31



--------------------------------------------------------------------------------

9.6. Ranking.

The Company will ensure that, at all times, all liabilities of the Company under
the Notes will rank in right of payment either pari passu with or senior to all
other unsecured, unsubordinated Indebtedness of the Company.

10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

10.1. Certain Financial Conditions.

The Company will not permit:

(a) Consolidated Debt to EBITDA – the ratio (the “Leverage Ratio”) of
(i) Consolidated Debt at any time to (ii) EBITDA for the four consecutive fiscal
quarters then most recently ended, to exceed 3.50 to 1.00; or

(b) Interest Coverage — the ratio of (i) EBITDA to (ii) Interest Expense, in
each case for any period of four consecutive fiscal quarters, to be less than
2.50 to 1.00; or

(c) Priority Debt — Priority Debt at any time to exceed 15% of Consolidated
Total Assets (determined as of the end of the most recently ended fiscal quarter
of the Company); provided, however, that no Lien created pursuant to
Section 10.2(j) shall secure Indebtedness owing under the Bank Credit Agreement
or any other note agreement to which the Company is a party unless the Notes are
equally and ratably secured by all property subject to such Lien and no
Subsidiary shall guaranty or otherwise become obligated in respect of such
Indebtedness unless such Subsidiary guaranties, or becomes obligated in respect
of, the Notes, in each case pursuant to documentation reasonably satisfactory to
the Majority Holders. Notwithstanding the foregoing, any Foreign Subsidiary may
become a borrower under the Bank Credit Agreement, so long as it is liable only
for the amount of its direct borrowings thereunder, and the Company shall not be
required to cause such Foreign Subsidiary to guaranty the Notes in accordance
with this clause (c), if (i) no Default or Event of Default exists and is
continuing at the time such Foreign Subsidiary becomes a borrower under the Bank
Credit Agreement and (ii) at such time the provision by such Foreign Subsidiary
of a guaranty of the Notes would cause the earnings of such Foreign Subsidiary
to be treated as a deemed dividend to such Foreign Subsidiary’s United States
parent under the Code; provided, however, that a guaranty of the Notes from such
Foreign Subsidiary shall be required to be delivered to the holders of Notes in
accordance with this clause (c) on the earliest to occur thereafter of (x) a
Default or Event of Default or (y) such time as the provision by such Foreign
Subsidiary of a guaranty of the Notes would not cause the earnings of such
Foreign Subsidiary to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent under the Code. For the avoidance of doubt,
(1) any borrowing by a Foreign Subsidiary under the Bank

 

32



--------------------------------------------------------------------------------

Credit Agreement shall constitute Priority Debt unless such Foreign Subsidiary
shall have provided a guaranty or shall have otherwise become obligated in
respect of the Notes in accordance with the terms of this Section 10.1(c), and
(2) any Indebtedness owing under the Bank Credit Agreement or any other note
agreement to which the Company is a party that is secured by a Lien created
pursuant to Section 10.2(j) shall cease to constitute Priority Debt for purposes
of the first sentence of this Section 10.1(c) at such time as the Notes are
equally and ratably secured by all property subject to such Lien pursuant to
documentation in form and substance reasonably satisfactory to the Majority
Holders, including, without limitation, an intercreditor agreement and opinions
of counsel to the Company and/or any applicable Subsidiary, as the case may be,
from counsel reasonably acceptable to the Majority Holders.

If during any test period for which EBITDA is being determined any Business
Acquisition or Business Disposition shall have been consummated, then for
purposes of clauses (a) and (b) above EBITDA shall be determined on a pro forma
basis as if such Business Acquisition or Business Disposition shall have been
consummated on the first day of such test period and any Indebtedness incurred
or retired in connection therewith had been incurred or retired on such first
day.

Notwithstanding the foregoing, the Company shall be permitted, but in no event
(a) on more than three occasions while the Notes are outstanding, or (b) on more
than two occasions during the period from the date hereof through and including
the 5th anniversary of this Agreement, to increase the maximum Leverage Ratio
permitted under Section 10.1(a) to 4.00 to 1.00 (the “Elevated Ratio”) for a
period of four consecutive fiscal quarters in connection with a Qualifying
Material Acquisition occurring during the first of such four consecutive fiscal
quarters, so long as the Company is in compliance on a pro forma basis with the
maximum Leverage Ratio of 4.00 to 1.00 on the closing date of such Qualifying
Material Acquisition immediately after giving effect (including giving effect on
a pro forma basis) to such Qualifying Material Acquisition; provided that (x) it
is understood and agreed that the maximum Leverage Ratio permitted under
Section 10.1(a) shall revert to 3.50 to 1.00 on the day immediately following
the last day of such period, and such ratio shall apply thereafter until another
such period (if any) is elected pursuant to an Elevated Ratio Notice (as
described below) and (y) the Elevated Ratio shall not be in effect for more than
four consecutive fiscal quarters at any time.

Upon or before application of the Elevated Ratio, as contemplated by the
preceding paragraph, the Company must deliver to each of the holders of the
Notes a written notice from a Senior Financial Officer (an “Elevated Ratio
Notice”):

(i) describing such Qualifying Material Acquisition (including the name of the
Person or summary description of the assets being acquired and the approximate
purchase price) and stating that the Company is applying the Elevated Ratio and
specifying the consecutive fiscal quarters of the Company (up to four, and
including the fiscal quarter in which the Qualifying Material Acquisition
occurred) for which the Elevated Ratio will apply (the “Elevated Ratio Period”),

(ii) certifying that the Elevated Ratio is being applied in connection with one
or more Qualifying Material Acquisitions, and

 

33



--------------------------------------------------------------------------------

(iii) confirming that during the Elevated Ratio Period, each Note then
outstanding shall accrue interest at a rate which is 50 basis points (0.50%)
higher than the coupon rate of such Note (the “Elevated Interest Rate”).

Additional interest resulting from the application of the Elevated Interest Rate
with respect to any Note shall:

(A) accrue for the entire Elevated Ratio Period (including retroactively, as
applicable), and

(B) become due and payable to the holder of such Note commencing on the earlier
of (1) the next interest payment date with respect to such Note following
delivery of the Elevated Ratio Notice and (2) the date such Note shall have
become due and payable as a result of its maturity, prepayment or acceleration.

For the avoidance of doubt, if the Company has, prior to the delivery of an
Elevated Ratio Notice, paid interest for any portion of an Elevated Ratio Period
at the original contract rate of interest as provided in the Notes, the payment
due at the time provided in clause (B) above shall include additional interest
at the rate of 0.50% percent per annum for such portion of such Elevated Ratio
Period.

10.2. Liens.

The Company will not and will not permit any Subsidiary to create, assume, incur
or suffer to exist any Lien on any asset, whether now owned or hereafter
acquired, except for the following:

(a) Liens of or resulting from any judgment or award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
any of the Company and its Subsidiaries shall at the time in good faith be
prosecuting an appeal or a proceeding for a review, and for which adequate
reserves have been made;

(b) Liens for property taxes, assessments or other governmental charges which
are not yet due and payable, statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, and other similar liens incurred in the ordinary course
of business for sums not yet due and payable;

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorney’s liens
and statutory landlord’s liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature incurred in the ordinary course of
business and not in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;
provided in each case, the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings, and for
which adequate reserves have been made;

 

34



--------------------------------------------------------------------------------

(d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company or any of its Subsidiaries, provided that such Liens do not, in the
aggregate, materially detract from the value of the affected property;

(e) Liens on property or assets of any Subsidiary securing Indebtedness owing to
the Company or to a Subsidiary;

(f) Liens existing as of the date hereof securing Indebtedness of the Company or
any Subsidiary and described on Schedule 5.15;

(g) any Lien existing on assets of a Person immediately prior to such Person
being consolidated with or merged into the Company or a Subsidiary or such
Person becoming a Subsidiary, or any Lien existing on any assets acquired by the
Company or any Subsidiary at the time such assets are so acquired (whether or
not the Indebtedness secured thereby shall have been assumed), provided that
(i) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person becoming a Subsidiary or such acquisition
of assets, and (ii) each such Lien shall extend solely to the item or items so
acquired and, if required by the terms of the instrument originally creating
such Lien, other assets which are an improvement to or are acquired for specific
use in connection with such acquired Person or assets of a Person;

(h) Liens securing Indebtedness under Permitted Receivables Securitization
Programs, provided that the aggregate principal amount of such Indebtedness does
not exceed the greater of $125,000,000 (or its equivalent in another currency),
or such other amount not to exceed 15% of Consolidated Tangible Assets
(determined as of the end of the most recently ended fiscal quarter of the
Company);

(i) Liens created in substitution of or as a replacement for any Liens permitted
by clauses (a) through (h) above, provided that a Senior Financial Officer shall
have determined in good faith that the assets encumbered by such substitute or
replacement Lien are substantially similar in nature to and of equal or lesser
value than the assets encumbered by the Lien that is being replaced; and

(j) Liens not otherwise permitted by the foregoing clauses of this Section 10.2
securing Indebtedness of the Company or any of its Subsidiaries, provided
Priority Debt does not at any time exceed 15% of Consolidated Total Assets
(determined as of the end of the most recently ended fiscal quarter of the
Company).

10.3. Disposition of Assets.

The Company will not and will not permit any Subsidiary to, directly or
indirectly, sell, lease, transfer or otherwise dispose of any of its assets
(including, without limitation, capital stock of any Subsidiary) or permit any
Subsidiary to issue any capital stock (collectively a “Disposition,” which term
shall not include any payment of dividends) unless, after giving effect to such
proposed Disposition, the aggregate net book value of all assets of the Company
and its Subsidiaries that were the subject of a Disposition during the period of
365 days ending on (and

 

35



--------------------------------------------------------------------------------

including) the date of such Disposition (valued, in the case of any issuance of
capital stock by, or sale of capital stock of, a Subsidiary, as provided in the
last sentence of this Section 10.3) does not exceed 15% of Consolidated Total
Assets (as shown on the most recent consolidated balance sheet furnished
pursuant to Section 7.1(b)), provided that the following Dispositions shall not
be taken into account for purposes of such calculations under this Section 10.3:

(a) any Disposition in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials no longer required in the operation of the business of the
Company or any of its Subsidiaries or that are obsolete;

(b) any Disposition by a Subsidiary to the Company or a Wholly-Owned Subsidiary;

(c) any Disposition otherwise permitted by Section 10.4; and

(d) any Disposition not otherwise permitted by the foregoing provisions of this
Section 10.3 for fair value to the extent that the net proceeds of such
Disposition are applied within 360 days from the date of such Disposition either
to (i) the acquisition, construction, improvement or development of operating
assets (excluding, for the avoidance of doubt, cash and cash equivalents) to be
used in the business of the Company and its Subsidiaries or (ii) the repayment
or prepayment of unsubordinated Indebtedness of the Company or a Subsidiary (any
such repayment or prepayment to include, except to the extent of any repayment
of Indebtedness secured by the asset so disposed of, prepayment of Notes (at par
and without payment of any Make-Whole Amount) to the extent that the offer to
prepay the Notes pursuant to Section 8.8 has been accepted as provided therein,
which offered prepayment of Notes is in at least an aggregate principal amount
that bears the same relation to the amount then being applied to reduce all
unsubordinated Indebtedness of the Company and its Subsidiaries as the aggregate
unpaid principal amount of the Notes bears to the aggregate unpaid principal
amount of all outstanding unsubordinated Indebtedness of the Company and its
Subsidiaries); provided that any prepayment in connection with any revolving
credit facility or similar facility shall be counted for purposes of this clause
(ii) only to the extent the commitment of such facility is permanently reduced
by the amount of such prepayment.

The aggregate net book value of any capital stock issued by any Subsidiary, or
sold by the Company or any other Subsidiary, shall be deemed to be, in the case
of an issuance or sale of common stock, the same percentage of the net book
value of such Subsidiary’s assets as such issued or sold common stock is of all
outstanding common stock of such Subsidiary (after giving effect to any such
issuance) and, in the case of an issuance of Preferred Stock, the greater of the
aggregate liquidation or redemption value thereof.

10.4. Merger, Consolidation, etc.

The Company will not consolidate or merge with any other Person or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to any Person except that the Company may consolidate
with or merge with any other corporation or convey or transfer all or
substantially all of its assets to a corporation or limited liability company
organized and existing under the laws of the United States or any State thereof,
provided that

 

36



--------------------------------------------------------------------------------

(a) the continuing, surviving or acquiring corporation or limited liability
company (the “Surviving Person”) shall be a solvent corporation or limited
liability company organized and existing under the laws of the United States or
any State thereof (including the District of Columbia), and, if the Company is
not the Surviving Person, (1) the Surviving Person shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes, in a form reasonably satisfactory to each holder of Notes and (2) the
Surviving Person shall have caused to be delivered to each holder of any Notes
an opinion of nationally recognized independent counsel, or other independent
counsel reasonably satisfactory to the Majority Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and

(b) each Subsidiary Obligor under any guaranty of the Notes executed pursuant to
Section 10.1(c) that is outstanding at the time such transaction occurs
reaffirms its obligations under such guaranty in writing at such time pursuant
to documentation that is reasonably acceptable to the Majority Holders; and

(c) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.4 from its liability under this
Agreement or the Notes.

10.5. Transactions with Affiliates.

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or a Wholly-Owned Subsidiary), except (a) pursuant to
the reasonable requirements of the Company’s or such Subsidiary’s business and
upon terms that are no less favorable to the Company or such Subsidiary than
would be obtainable in an arm’s-length transaction with a Person not an
Affiliate, (b) the Company may grant stock options, stock appreciation rights,
restricted stock awards and phantom stock awards to its and its Subsidiaries’
directors in the ordinary course of business, and (c) the Company and its
Subsidiaries may pay reasonable and customary fees to their directors who are
not also officers or employees of the Company or any of its Subsidiaries.

 

37



--------------------------------------------------------------------------------

10.6. Terrorism Sanctions Regulations.

The Company will not and will not permit any Controlled Entity to (a) become a
Blocked Person, (b) have any investments in, or engage in any dealings or
transactions with, any Person if such investments, dealings or transactions
would cause any Purchaser or holder of a Note to be in violation of any United
States economic sanctions laws or regulations, including, but not limited to,
any OFAC Sanctions Program that is applicable to such Purchaser or holder or
(c) engage in any activities that could subject such Person or any Purchaser or
holder of a Note to sanctions under CISADA or under any applicable United States
federal or state law or regulation that imposes sanctions on Persons that do
business with Iran or any other country that is subject to any OFAC Sanctions
Program.

11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) default in the payment of any principal of, or Make-Whole Amount on or Swap
Reimbursement Amount in respect of, if any, on any Note when the same becomes
due and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

(b) default in the payment of any interest on any Note for more than five days
after such payment becomes due and payable; or

(c) default in the performance of or compliance with any term contained in
Section 7.1(d) or Section 10.1(b); or

(d) default in the performance of or compliance with any term contained in
Sections 10.1 (other than subsection (b)) to 10.4, inclusive, and such default
is not remedied within 10 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this paragraph (d) of Section 11); or

(e) default in the performance of or compliance with any term contained herein
(other than those referred to in paragraphs (a), (b), (c) and (d) of this
Section 11) and such default is not remedied within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (e) of Section 11); or

(f) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(g) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness or of any mortgage, indenture or other

 

38



--------------------------------------------------------------------------------

agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been declared,
due and payable before its stated maturity or before its regularly scheduled
dates of payment; provided that it shall not constitute an Event of Default
pursuant to clause (i) or (ii) of this Section 11(g) unless the outstanding
principal amount of all such Indebtedness referred to in clauses (i) and (ii)
above exceeds $100,000,000 (or its equivalent in another currency) at any one
time; or

(h) the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(i) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Significant Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any Significant Subsidiary, or any
such petition shall be filed against the Company or any Significant Subsidiary
and such petition shall not be dismissed within 60 days; or

(j) a final judgment or judgments for the payment of money aggregating in excess
of $100,000,000 (or its equivalent in another currency) are rendered against one
or more of the Company and its Subsidiaries and which judgments are not (unless
fully covered by one or more reputable and solvent insurance companies that have
admitted liability in writing), within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $25,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or

 

39



--------------------------------------------------------------------------------

any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

12. REMEDIES ON DEFAULT, ETC.

12.1. Acceleration.

(a) If an Event of Default with respect to the Company described in
paragraph (h) or (i) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (h) or described in clause (vi) of paragraph (h) by
virtue of the fact that such clause encompasses clause (i) of paragraph (h)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.

(b) If any other Event of Default has occurred and is continuing, the Majority
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate), (ii) the amount by which (A) the Make-Whole Amount
determined in respect of such principal amount exceeds (B) the Net Gain (if any)
applicable to such Notes, (iii) interest accrued at the applicable Default Rate
on any overdue payment of Make-Whole Amount in accordance with the terms of the
Notes and (iv) (A) the Swap Reimbursement Amount (if any), shall be immediately
due and payable, in each and every case without presentment, demand, protest or
further notice, all of which are hereby waived. The Company acknowledges, and
the parties hereto agree, that each holder of a Note has the right to maintain
its investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount by the Company in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.

 

40



--------------------------------------------------------------------------------

12.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3. Rescission.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Majority Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid or deposited pursuant to trust arrangements acceptable
to the Majority Holders all overdue interest on any Notes, all principal of,
Make-Whole Amount, if any, and Swap Reimbursement Amount, if any, on any Notes
that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the applicable Default Rate, (b) neither the Company
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
the non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

12.4. No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including without limitation
reasonable attorneys’ fees, expenses and disbursements.

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1. Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. If
any holder of one or more Notes is a nominee, then (a) the name and

 

41



--------------------------------------------------------------------------------

address of the beneficial owner of such Note or Notes shall also be registered
in such register as an owner and holder thereof and (b) at any such beneficial
owner’s option, either such beneficial owner or its nominee may execute any
amendment, waiver or consent pursuant to this Agreement. Prior to due
presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary. The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.

13.2. Transfer and Exchange of Notes.

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), within ten Business Days thereafter
the Company shall execute and deliver, at the Company’s expense (except as
provided below), one or more new Notes of the same series (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be in the form of
Note for such series set forth in Exhibit 1, 2, 3, 4 or 5, as the case may be.
Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $1,000,000 or €1,000,000, as
applicable, provided that if necessary to enable the registration of transfer by
a holder of its entire holding of Notes of a series, one Note of such series may
be in a denomination of less than $1,000,000 or €1,000,000, as applicable. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.

13.3. Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 (or its equivalent in another currency) or a Qualified
Institutional Buyer, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or

 

42



--------------------------------------------------------------------------------

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

14. PAYMENTS ON NOTES.

14.1. Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, Swap
Reimbursement Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank, N.A. in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in the United
States or the principal office of a bank or trust company in New York, New York.

14.2. Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, Swap Reimbursement Amount, if any, and interest by
the method and at the address specified for such purpose below such Purchaser’s
name in Schedule A, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

15. EXPENSES, ETC.

15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
agrees to pay all costs and expenses (including reasonable attorneys’ fees of
one special counsel and, if reasonably required, local or other counsel)
incurred by the Purchasers and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend)

 

43



--------------------------------------------------------------------------------

any rights under this Agreement or the Notes or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the Notes, or by reason of being a holder of any Note, (b) the
costs and expenses incurred in connection with the initial filing of this
Agreement and all related documents and financial information and all subsequent
annual and interim filings of documents and financial information related to
this Agreement, with the SVO or any successor organization succeeding to the
authority thereof and (c) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes. The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).

In furtherance of the foregoing, on each Closing Date the Company will pay the
reasonable fees and disbursements and other charges (including estimated
unposted disbursements and other charges as of such date) of Purchasers’ special
counsel which are reflected in the statement of such special counsel submitted
to the Company at least one Business Day prior to such date. The Company will
also pay, promptly upon receipt of supplemental statements therefor, reasonable
additional fees, if any, and disbursements and other charges of such special
counsel in connection with the transactions hereby contemplated (including
disbursements and other charges unposted as of such date to the extent such
disbursements and other charges exceed estimated amounts paid as aforesaid).

15.2. Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes and the termination of this Agreement.

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

44



--------------------------------------------------------------------------------

17. AMENDMENT AND WAIVER.

17.1. Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Majority
Holders, except that:

(a) no amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6
or 21, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and

(b) no such amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
of interest or change the time of payment or method of computation of
(x) interest on the Notes or (y) the Make-Whole Amount or the Swap Reimbursement
Amount, (ii) change the percentage of (A) the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver or
(B) the principal amount of the Notes that the Purchasers are to purchase
pursuant to Section 2 upon the satisfaction of the conditions to each Closing
that appear in Section 4 which are required to consent to any such amendment or
waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17, 20, 22.7 or
22.8.

17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each Purchaser and each holder of the
Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Purchaser and such holder to make an informed and considered
decision with respect to any proposed amendment, waiver or consent in respect of
any of the provisions hereof or of the Notes. The Company will deliver executed
or true and correct copies of each amendment, waiver or consent effected
pursuant to the provisions of this Section 17 to each Purchaser and each holder
of outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite Purchasers
or holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of Notes as consideration for or as an inducement to the
entering into by any such Purchaser or holder of Notes of any waiver or
amendment of any of the terms and provisions hereof or of the Notes unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support is concurrently provided, on the same terms, ratably to each
Purchaser and each holder of Notes then outstanding even if such Purchaser or
holder did not consent to such waiver or amendment.

 

45



--------------------------------------------------------------------------------

17.3. Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all Purchasers and holders of Notes and is binding upon them and upon
each future holder of any Note and upon the Company without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and any
Purchaser or holder of a Note and no delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any Purchaser or
holder of such Note. As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

17.4. Notes Held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such other holder at such address as
such other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Treasurer, or at such other address as
the Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

 

46



--------------------------------------------------------------------------------

19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at either Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company, any Purchaser or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.

20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company, any
Subsidiary or any third party known by such Purchaser to be in violation of a
duty of confidentiality owed by such party to the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, trustees, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree or whose duties require them to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any Security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such

 

47



--------------------------------------------------------------------------------

delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and this
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
the provisions of this Section 20.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

22. MISCELLANEOUS.

22.1. Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including without limitation any subsequent holder of a
Note) whether so expressed or not, except that, subject to Section 10.4, the
Company may not assign or otherwise transfer any of its rights or obligations
hereunder or under the Notes without the prior written consent of each holder.

22.2. Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

48



--------------------------------------------------------------------------------

22.3. Jurisdiction and Process.

(a) The Company irrevocably submits to the non-exclusive in personam
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement, or the Notes. To the fullest extent permitted
by applicable law, the Company irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the in personam jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(b) The Company irrevocably consents to process being served in any suit, action
or proceeding of the nature referred to in Section 22.3(a) by mailing a copy
thereof by registered or certified mail, postage prepaid, return receipt
requested, to the Company at its address specified in Section 18, or at such
other address of which such holder shall then have been notified pursuant to
said Section. The Company agrees that, to the fullest extent permitted by
applicable law, such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall be taken and held to be valid personal service upon and personal
delivery to the Company. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

(c) Nothing in this Section 22.3 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE COMPANY WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO
THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH
OR THEREWITH.

22.4. Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirements in Section 8 that notices in respect of
prepayments specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount (if any) or Swap Reimbursement
Amount (if any) or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.

 

49



--------------------------------------------------------------------------------

22.5. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the fullest extent permitted by applicable law) not
invalidate or render unenforceable such provision in any other jurisdiction.

22.6. Accounting Terms; Change in GAAP.

(a) All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, all computations made pursuant
to this Agreement shall be made in accordance with GAAP and all balance sheets
and other financial statements with respect thereto shall be prepared in
accordance with GAAP. Except as otherwise specifically provided herein, any
consolidated financial statement or financial computation shall be done in
accordance with GAAP; and, if at the time that any such statement or computation
is required to be made the Company shall not have any Subsidiary, such terms
shall mean a financial statement or a financial computation, as the case may be,
with respect to the Company only.

(b) For purposes of determining compliance with this Agreement (including,
without limitation, Section 9, Section 10 and the definition of “Indebtedness”),
any election by the Company to measure any financial liability using fair value
(as permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

(c) If the Company shall notify the holders of Notes (and, during the period
from and after the First Closing Date through the Second Closing Date, the
Purchasers of Notes to be issued and sold at the Second Closing) that the
Company wishes to amend any covenant in Section 10 to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Majority Holders
notify the Company that the Majority Holders wish to amend Section 10 for such
purpose), then the Company and the holders of the Notes (and, during the period
from and after the First Closing Date through the Second Closing Date, the
Purchasers of Notes to be issued and sold at the Second Closing) shall negotiate
in good faith to make such adjustments as shall be necessary to eliminate the
effect of such change in GAAP on such covenant; provided that, until agreement
is reached on such adjustments, the Company’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Company and the
Majority Holders, and the Company shall provide to the holders of Notes, with
each certificate delivered pursuant to Section 7.2, a reconciliation showing
calculations with respect to such covenant before and after giving effect to
such change in GAAP.

 

50



--------------------------------------------------------------------------------

22.7. Obligation to Make Payments in Relevant Currency.

Subject to the provisions of Section 8.6 concerning payment in Dollars, any
payment made by the Company to any holder of Notes or for the account of any
such holder in respect of any amount payable by the Company shall be made in the
currency in which such Notes are denominated. Subject to the provisions of
Section 8.6 concerning payment in Dollars, any amount received or recovered by
such holder other than in the currency in which such holder’s Notes are
denominated (whether as a result of, or of the enforcement of, a judgment or
order of any court, or in the liquidation or dissolution of the Company or
otherwise) in respect of any such sum expressed to be due hereunder or under the
Notes shall constitute a discharge of the Company only to the extent of the
amount of such currency which such holder is able, in accordance with normal
banking procedures, to purchase with the amount so received or recovered in that
other currency on the date of the receipt or recovery (or, if it is not
practicable to make that purchase on such date, on the first date on which it is
practicable to do so). If the amount of such currency so purchased is less than
the amount of such currency expressed to be due hereunder or under the Notes,
the Company shall indemnify such holder against any loss sustained by such
holder as a result, and in any event, the Company shall indemnify such holder
against the cost of making any such purchase. These indemnities shall constitute
a separate and independent obligation from the other obligations herein and in
the Notes, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by any such holder, shall continue
in full force and effect despite any judgment, order, claim or proof for a
liquidated amount in respect of any such sum due hereunder and under any Note
and shall survive the payment of the Notes and the termination of this
Agreement.

22.8. Exchange Rate.

For the purpose of (i) determining the percentage ownership of Notes (including
Notes to be purchased at the Second Closing) under the definition of “Majority
Holders”, (ii) determining whether the holders of the requisite percentage of
the aggregate principal amount of Notes then outstanding (and prior to the
Second Closing, Notes to be purchased at the Second Closing) approved or
consented to any amendment, waiver or consent given under this Agreement or the
Notes, or have directed the taking of any action provided herein or therein to
be taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding (and prior to the Second
Closing, Notes to be purchased at the Second Closing) or (iii) any other
determination of the requisite percentage of the principal amount of any Notes
of more than one currency, the principal amount of any outstanding Euro Notes
shall be deemed to be the Dollar Equivalent thereof.

For the purpose of (i) allocating any partial prepayment of the Notes, or
(ii) allocating any offer with respect to any partial prepayment of the Notes,
the principal amount of any outstanding Euro Notes shall be deemed to be the
Dollar Equivalent thereof.

“Dollar Equivalent” means the amount of Dollars that would be realized by
converting Euros to Dollars in the spot market at the selling rate quoted by
J.P. Morgan Chase Bank N.A. in New York, New York, at approximately 10 A.M. (New
York City time) two Business Days prior to the date of determination of the
outstanding principal amount of the Notes, to major banks in the interbank
foreign exchange market for the purchase of Dollars with Euros or if JP. Morgan
Chase Bank N.A. is not then quoting such exchange rate, then as quoted in the
Currency Trading section of The Wall Street Journal under “Exchange Rates” two
Business Days prior to such date of determination.

 

51



--------------------------------------------------------------------------------

22.9. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.10. Governing Law.

This Agreement and the Notes shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

[Remainder of page intentionally left blank. Next page is signature page.]

 

52



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign this Agreement in the
space below provided on a counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between you
and the Company.

 

Very truly yours, AMETEK, INC. By:  

/s/ Dalip M. Puri

Name: Dalip M. Puri Title:   Vice President - Treasurer

 

METROPOLITAN LIFE INSURANCE COMPANY By:    MetLife Investment Advisors, LLC, Its
Investment Manager METLIFE INSURANCE K.K. By:    MetLife Investment Advisors,
LLC, Its Investment Manager METROPOLITAN TOWER LIFE INSURANCE COMPANY By:   
MetLife Investment Advisors, LLC, Its Investment Manager    By: /s/ John A.
Wills                Name:    John A. Wills    Title:    Managing Director
BRIGHTHOUSE REINSURANCE COMPANY OF DELAWARE By:    MetLife Investment Advisors,
LLC, Its Investment Manager    By: /s/ Judith A. Gulotta            Name:   
Judith A. Gulotta    Title:    Managing Director TRANSATLANTIC REINSURANCE
COMPANY By:    MetLife Investment Advisors, LLC, Its Investment Manager    By:
/s/ Frank O. Monfalcone            Name:    Frank O. Monfalcone    Title:   
Managing Director



--------------------------------------------------------------------------------

UNION FIDELITY LIFE INSURANCE COMPANY By:    MetLife Investment Advisors, LLC,
Its Investment Adviser    By: /s/ Frank O. Monfalcone            Name:    Frank
O. Monfalcone    Title:    Managing Director ZURICH AMERICAN INSURANCE COMPANY
By:    MetLife Investment Advisors, LLC, Its Investment Manager    By: /s/
Judith A. Gulotta            Name:    Judith A. Gulotta    Title:    Managing
Director PENSION AND SAVINGS COMMITTEE,

ON BEHALF OF THE ZURICH AMERICAN INSURANCE COMPANY MASTER

RETIREMENT TRUST

By:    MetLife Investment Advisors, LLC, Its Investment Manager    By: /s/
Judith A. Gulotta            Name:    Judith A. Gulotta    Title:    Managing
Director FARMERS NEW WORLD LIFE INSURANCE COMPANY By:    MetLife Investment
Advisors, LLC, Its Investment Manager    By: /s/ Judith A. Gulotta           
Name:    Judith A. Gulotta    Title:    Managing Director ASSOCIATED ELECTRIC &
GAS INSURANCE SERVICES LIMITED By:    MetLife Investment Advisors, LLC, Its
Investment Manager    By: /s/ Judith A. Gulotta            Name:    Judith A.
Gulotta    Title:    Managing Director



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    By: /s/ Eric Seward           
Name: Eric Seward    Title: Vice President PRUDENTIAL TERM REINSURANCE COMPANY
By:    PGIM, Inc., as investment manager    By: /s/ Eric Seward            Name:
Eric Seward    Title: Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY
COMPANY By:    PGIM, Inc., as investment manager    By: /s/ Eric Seward        
   Name: Eric Seward    Title: Vice President THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY By:    Northwestern Mutual Investment Management Company, LLC,
   Its investment advisor    By: /s/ Mark E. Kishler            Name:    Mark E.
Kishler    Title: Managing Director THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY FOR ITS GROUP ANNUITY SEPARATE ACCOUNT By: /s/ Mark E. Kishler        
Name:    Mark E. Kishler Title:    Its Authorized Representative



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE COMPANY By: /s/ Clara Fagan         Name:    Clara Fagan
Title:    Corporate Vice President NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION By:    NYL Investors LLC, its Investment Manager    By: /s/ Clara
Fagan            Name:    Clara Fagan    Title:    Director

THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE

 

By: New York Life Insurance Company, its attorney-in-fact By: /s/ Clara
Fagan         Name:   Clara Fagan Title:   Corporate Vice President STATE FARM
LIFE INSURANCE COMPANY By: /s/ Julie Hoyer         Name:   Julie Hoyer Title:  
Investment Executive By: /s/ Rebekah L. Holt         Name:   Rebekah L. Holt
Title:   Investment Professional STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY
By: /s/ Julie Hoyer         Name:   Julie Hoyer Title:   Investment Executive
By: /s/ Rebekah L. Holt         Name:   Rebekah L. Holt Title:   Investment
Professional



--------------------------------------------------------------------------------

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York domiciled life
insurance company By:   Nuveen Alternatives Advisors LLC,   a Delaware limited
liability company,   its investment manager By: /s/ Chris Miller         Name:  
Chris Miller Title:   Director   JACKSON NATIONAL LIFE INSURANCE COMPANY By:  
PPM America, Inc., as attorney in fact, on behalf of Jackson   National Life
Insurance Company   By: /s/ Luke Stifflear           Name:   Luke Stifflear  
Title:   Sr. Managing Director MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By:  
Barings LLC as Investment Adviser   By: /s/ Steven J. Katz           Name:  
Steven J. Katz   Title:   Managing Director & Senior Counsel

MUFG FUND SERVICES (CAYMAN) LIMITED,

ACTING SOLELY IN ITS CAPACITY AS TRUSTEE OF BRIGHT – I FUND,

A SUB-FUND OF GLOBAL PRIVATE CREDIT UMBRELLA UNIT TRUST*

By:    Barings LLC as Investment Adviser    By: /s/ James Moore            Name:
  James Moore    Title:   Managing Director

 

*

Trustee’s obligations in such capacity will be solely the obligations of the
Trustee acting on behalf of Bright – I Fund, and that no creditor will have any
recourse against any of the Trustee, (or any of its directors, officers or
employees) for any claims, losses, damages, liabilities, indemnities or other
obligations whatsoever in connection with actions taken by the Trustee, with any
recourse to the Trustee limited to the assets of Bright – I Fund



--------------------------------------------------------------------------------

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY By: /s/ Jason M. Comisar        
Name:   Jason M. Comisar Title:   Authorized Signatory AXA EQUITABLE LIFE
INSURANCE COMPANY By: /s/ Amy Judd         Name:   Amy Judd Title:   Investment
Officer HORIZON BLUE CROSS BLUE SHIELD NEW JERSEY By:   AllianceBernstein LP,
its Investment Advisor   By: /s/ Amy Judd           Name: Amy Judd   Title:
Senior Vice President ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA By:  
Allianz Global Investors U.S. LLC   as the authorized signatory and investment
manager   By: /s/ Charles Dudley           Name:    Charles Dudley   Title:   
Managing Director



--------------------------------------------------------------------------------

CONNECTICUT GENERAL LIFE INSURANCE COMPANY By:   CIGNA Investments, Inc.
(authorized agent)   By: /s/ Jason M. Smith           Name:   Jason M. Smith  
Title:   Managing Director CIGNA LIFE INSURANCE COMPANY OF NEW YORK By:   CIGNA
Investments, Inc. (authorized agent)   By: /s/ Jason M. Smith           Name:  
Jason M. Smith   Title:   Managing Director LIFE INSURANCE COMPANY OF NORTH
AMERICA By:   CIGNA Investments, Inc. (authorized agent)   By: /s/ Jason M.
Smith           Name:   Jason M. Smith   Title:   Managing Director CIGNA HEALTH
AND LIFE INSURANCE COMPANY By:   CIGNA Investments, Inc. (authorized agent)  
By: /s/ Jason M. Smith           Name:   Jason M. Smith   Title:   Managing
Director THE STATE LIFE INSURANCE COMPANY By:   American United Life Insurance
Company Its:   Agent   By: /s/ John C. Mason           Name:   John C. Mason  
Title:   SVP & Chief Investment Officer UNITED FARM FAMILY LIFE INSURANCE
COMPANY By:   American United Life Insurance Company Its:   Agent   By: /s/ John
C. Mason           Name:   John C. Mason   Title:   SVP & Chief Investment
Officer



--------------------------------------------------------------------------------

THRIVENT FINANCIAL FOR LUTHERANS By: /s/ Christopher Patton         Name:  
Christopher Patton Title:   Managing Director TRANSAMERICA FINANCIAL LIFE
INSURANCE COMPANY BY:   AEGON USA Investment Management, LLC,   its investment
manager   By: /s/ Christopher D. Pahlke           Name:    Christopher D. Pahlke
  Title:    Vice President TRANSAMERICA LIFE (BERMUDA) LTD BY:   AEGON USA
Investment Management, LLC,   its investment manager   By: /s/ Christopher D.
Pahlke           Name:    Christopher D. Pahlke   Title:    Vice President
PACIFIC LIFE INSURANCE COMPANY By: /s/ Cathy L. Schwartz               Name:
Cathy L. Schwartz       Title: Assistant Vice President By: /s/ Peter S.
Fiek               Name: Peter S. Fiek       Title: Assistant Secretary COLONIAL
LIFE & ACCIDENT INSURANCE COMPANY By:   Provident Investment Management, LLC
Its:   Agent   By /s/ Ben Vance           Name: Ben Vance  

Title: Vice President, Senior Managing Director



--------------------------------------------------------------------------------

THE OHIO NATIONAL LIFE INSURANCE COMPANY By: /s/ Annette N, Teders         Name:
Annette M. Teders Title: Vice President OHIO NATIONAL LIFE ASSURANCE CORPORATION
By: /s/ Annette M. Teders         Name: Annette M. Teders Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE A

PURCHASER INFORMATION

 

Purchaser Name

  

METROPOLITAN LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    METROPOLITAN LIFE INSURANCE COMPANY First
Funding Registration Number(s); Principal Amount(s)    RU-1; $1,000,000

Payment on account of Note(s)

 

  

Method

 

Account Information

  

Federal Funds Wire Transfer

 

Bank Name:         JPMorgan Chase Bank

ABA Routing #:   XXXXXX

Account No.:        XXXXXX

Account Name:    XXXXXX

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

Ref: “Accompanying Information” below.

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series U Senior Notes Due December 13, 2028

  

 

PPN:

 

031100 N@5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made.

 

Schedule A - 1



--------------------------------------------------------------------------------

Purchaser Name

  

METROPOLITAN LIFE INSURANCE COMPANY

Address / Fax # / Email for all

notices and communications

  

Metropolitan Life Insurance Company

c/o MetLife Investment Advisors, LLC

Investments, Private Placements

One MetLife Way

Whippany, New Jersey 07981

Attention: Thomas Ho, VP Priv Placements-Corporates; Zachary White, Private
Corporates

Emails: PPUCompliance@metlife.com; tho@metlife.com; white1@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Metropolitan Life Insurance Company

c/o MetLife Investment Advisors, LLC, Investments Law

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

Audit Requests:

 

Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard copy to:

 

Metropolitan Life Insurance Company

Attn: Private Placements Operations (ATTN: Audit Confirmations)

18210 Crane Nest Drive – 5th Floor

Tampa, FL 33647

Instructions re Delivery of
Note(s)   

Metropolitan Life Insurance Company

c/o MetLife Investment Advisors, LLC, Investments Law

One MetLife Way

Whippany, New Jersey 07981

Attention: Nicolette Lopez, Senior Counsel

Signature Block Format   

METROPOLITAN LIFE INSURANCE COMPANY

By:          MetLife Investment Advisors, LLC, Its Investment Manager

 

By:                                          
                                   

Name:

Title:

Tax Identification Number    13-5581829

 

Schedule A - 2



--------------------------------------------------------------------------------

Purchaser Name

  

METLIFE INSURANCE K.K.

Name in Which to Register Note(s)    METLIFE INSURANCE K.K. First Funding
Registration Number(s); Principal Amount(s)   

RU-2; $1,000,000

 

RV-1; $6,000,000

 

RW-1; $9,300,000

Second Funding Registration Number(s); Principal Amount(s)    RX-1; $11,400,000

Payment on account of Note(s)

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

 

Bank Name:         Citibank New York

111 Wall Street, New York, New York 10005 (USA)

ABA Routing #:  XXXXX

Acct No./DDA:   XXXXX

Acct Name:         XXXXX

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series U Senior Notes Due December 13, 2028

Series V Senior Notes Due December 13, 2027

Series W Senior Notes Due December 13, 2025

Series X Senior Notes Due December 13, 2027

  

 

 

PPN:

 

031100 N@5

031100 N#3

031100 P*5

031100 P@3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made.

 

Schedule A - 3



--------------------------------------------------------------------------------

Purchaser Name

  

METLIFE INSURANCE K.K.

Address / Fax # / Email for all notices and communications   

MetLife Asset Management Corp. (Japan)

Administration Department

Tokyo Garden Terrace Kioicho Kioi Tower 25F

1-3, Kioicho, Chiyoda-ku, Tokyo 102-8525 Japan

Attention:                 Administration Dept. Manager

Email:     saura@metlife.co.jp

 

With a copy to:

 

MetLife Insurance K.K.

c/o MetLife Investment Advisors, LLC

Investments, Private Placements

One MetLife Way

Whippany, New Jersey 07981

Attention: Thomas Ho, VP Priv Placements-Corporates; Zachary White, Private
Corporates

Emails:   PPUCompliance@metlife.com; tho@metlife.com; white1@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

MetLife Insurance K.K.

c/o MetLife Investment Advisors, LLC, Investments Law

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

Audit Requests:

Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard copy to:

Metropolitan Life Insurance Company

Attn: Private Placements Operations (ATTN: Audit Confirmations)

18210 Crane Nest Drive – 5th Floor

Tampa, FL 33647

Instructions re Delivery of
Note(s)   

MetLife Insurance K.K.

c/o MetLife Investment Advisors, LLC, Investments Law

One MetLife Way

Whippany, New Jersey 07981

Attention: Nicolette Lopez, Senior Counsel

Signature Block Format   

METLIFE INSURANCE K.K.

By:          MetLife Investment Advisors, LLC, Its Investment Manager

 

By:_________________________________________

Name:

Title:

Tax Identification Number    98-1037269 (USA) and 00661996 (Japan)

 

Schedule A - 4



--------------------------------------------------------------------------------

Purchaser Name

  

METROPOLITAN TOWER LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    METROPOLITAN TOWER LIFE INSURANCE COMPANY
First Funding Registration Number(s); Principal Amount(s)   

RU-3; $1,000,000

 

RV-2; $3,400,000

 

RW-2; $5,300,000

Second Funding Registration Number(s); Principal Amount(s)    RX-2; $6,600,000

Payment on account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

Bank Name:           JPMorgan Chase Bank

ABA Routing #:     XXXX

Account No.:          XXXXX

Account Name:      XXX

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer:AMETEK, INC.

 

Description of Security:

 

Series U Senior Notes Due December 13, 2028

Series V Senior Notes Due December 13, 2027

Series W Senior Notes Due December 13, 2025

Series X Senior Notes Due December 13, 2027

  

 

 

PPN:

 

031100 N@5

031100 N#3

031100 P*5

031100 P@3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made.

 

Schedule A - 5



--------------------------------------------------------------------------------

Purchaser Name

  

METROPOLITAN TOWER LIFE INSURANCE COMPANY

Address / Fax # / Email for all notices and communications   

Metropolitan Tower Life Insurance Company

c/o MetLife Investment Advisors, LLC

Investments, Private Placements

One MetLife Way

Whippany, New Jersey 07981

Attention: Thomas Ho, VP Priv Placements-Corporates; Zachary White, Private
Corporates

Emails:     PPUCompliance@metlife.com; tho@metlife.com; white1@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Metropolitan Tower Life Insurance Company

c/o MetLife Investment Advisors, LLC, Investment Law

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email:   sec_invest_law@metlife.com

 

Audit Requests:

 

Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard copy to:

 

Metropolitan Life Insurance Company

Attn: Private Placements Operations (ATTN: Audit Confirmations)

18210 Crane Nest Drive – 5th Floor

Tampa, FL 33647

Instructions re Delivery of Note(s)   

Metropolitan Tower Life Insurance Company

c/o MetLife Investment Advisors, LLC, Investments Law

One MetLife Way

Whippany, New Jersey 07981

Attention: Nicolette Lopez, Senior Counsel

Signature Block Format   

METROPOLITAN TOWER LIFE INSURANCE COMPANY

By:          MetLife Investment Advisors, LLC, Its Investment Manager

 

By:                                                                          

Name:

Title:

Tax Identification Number    13-3114906

 

Schedule A - 6



--------------------------------------------------------------------------------

Purchaser Name

  

BRIGHTHOUSE REINSURANCE COMPANY OF DELAWARE

Name in Which to Register Note(s)    BRIGHTHOUSE REINSURANCE COMPANY OF DELAWARE
First Funding Registration Number(s); Principal Amount(s)    RV-3; $15,600,000

Payment on account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

Bank Name:          JP Morgan Chase Bank

ABA Routing #:   XXXX

Account No.:        XXXX

Account Name:    XXXXX

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions form the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

  

 

 

PPN:

 

031100 N#3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for All Notices   

Brighthouse Reinsurance Company of Delaware

c/o MetLife Investment Advisors, LLC, Investments – Private Placements

One MetLife Way

Whippany, New Jersey 07981

Attention: Thomas Ho, VP Priv Placements-Corporates; Zachary White, Private
Corporates

Emails:   PPUCompliance@metlife.com; tho@metlife.com; white1@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Brighthouse Reinsurance Company of Delaware

c/o MetLife Investment Advisors, LLC, Investments Law

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email:   sec_invest_law@metlife.com

 

Schedule A - 7



--------------------------------------------------------------------------------

Purchaser Name

  

BRIGHTHOUSE REINSURANCE COMPANY OF DELAWARE

Instructions re Delivery of Note(s)   

JP Morgan Chase Bank NA

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY   11245-0001

Attention: Physical Receive Department

Ref: Account P 88995

 

With COPIES OF THE NOTES emailed to nlopez3@metlife.com

Signature Block Format   

BRIGHTHOUSE REINSURANCE COMPANY OF DELAWARE

By:          MetLife Investment Advisors, LLC, Its Investment Manager

 

By:                                          
                                                

Name:

Title:

Tax Identification Number    84-4750360

 

Schedule A - 8



--------------------------------------------------------------------------------

Purchaser Name

  

TRANSATLANTIC REINSURANCE COMPANY

Name in Which to Register Note(s)    CUDD & CO First Funding Registration
Number(s); Principal Amount(s)    RW-3; $4,900,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

Bank Name:       JPMorgan Chase Bank, N.A.

ABA:                  XXXXX

SWIFT:              XXXX

Account No.:      XXXX

FFC:                   XXXXXX

Ref:                    Transatlantic Reinsurance Company – Private Corporate
Debt (MET)

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer:AMETEK, INC.

 

Description of Security:

 

Series W Senior Notes Due December 13, 2025

  

 

 

PPN:

 

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for All Notices   

Transatlantic Reinsurance Company

c/o MetLife Investment Advisors, LLC

Investments, Private Placements

One MetLife Way

Whippany, New Jersey 07981

Attention: Thomas Ho, VP Priv Placements-Corporates; Zachary White, Private
Corporates

Emails: PPUCompliance@metlife.com; tho@metlife.com; white1@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Transatlantic Reinsurance Company

One Liberty Plaza, 165 Broadway

New York, NY 10006

Attn: James Ready

jready@transre.com

 

Schedule A - 9



--------------------------------------------------------------------------------

Purchaser Name

  

TRANSATLANTIC REINSURANCE COMPANY

Instructions re Delivery of Note(s)   

JP Morgan Chase Bank NA

4 Chase Metrotech Center

3rd Floor

Brooklyn, NY 11245-0001

Attention: Physical Receive Department

Account – XXXXXX

Acct. Name — Transatlantic Reinsurance Company – Private Corporate Debt (MET)

 

With COPIES OF THE NOTES emailed to nlopez3@metlife.com

Signature Block Format   

TRANSATLANTIC REINSURANCE COMPANY

By:          MetLife Investment Advisors, LLC, Its Investment Manager

 

By:_________________________________________

Name:

Title:

Tax Identification Number    13-5616275

 

Schedule A - 10



--------------------------------------------------------------------------------

Purchaser Name

  

UNION FIDELITY LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    HARE & CO. First Funding Registration
Number(s); Principal Amount(s)    RU-4; $5,000,000 Payment on account of Note(s)
  

Method

 

Account information

  

Federal Funds Wire Transfer

 

Bank Name:         Bank of New York Mellon

ABA Routing #:   XXXX

Account No.:        XXXXX

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series U Senior Notes Due December 13, 2028

  

 

PPN:

 

031100 N@5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for All Notices   

Union Fidelity Life Insurance Company

c/o MetLife Investment Advisors, LLC

Investments, Private Placements

One MetLife Way

Whippany, NJ 07981

Attention: Thomas Ho, VP Priv Placements-Corporates; Zachary White, Private
Corporates

Emails: PPUCompliance@metlife.com; tho@metlife.com; white1@metlife.com

With a copy OTHER than with respect to deliveries of financial statements to:

 

Union Fidelity Life Insurance Company

c/o MetLife Investment Advisors, LLC

One MetLife Way

Whippany, NJ 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

Schedule A - 11



--------------------------------------------------------------------------------

Purchaser Name

  

UNION FIDELITY LIFE INSURANCE COMPANY

Instructions re Delivery of Note(s)   

The Depository Trust Company

570 Washington Blvd – 5th Floor

Jersey City, NJ 07310

ATTN: BNY Mellon/Branch Deposit Department (FFC No. XXXX)

 

With COPIES OF THE NOTES emailed to nlopez3@metlife.com

Signature Block Format   

UNION FIDELITY LIFE INSURANCE COMPANY

By:          MetLife Investment Advisors, LLC, Its Investment Adviser

 

By:                                          
                                   

Name:

Title:

Tax Identification Number    310252460

 

Schedule A - 12



--------------------------------------------------------------------------------

Purchaser Name

  

ZURICH AMERICAN INSURANCE COMPANY

Name in Which to Register Note(s)    HARE & CO. LLC First Funding Registration
Number(s); Principal Amount(s)    RW-4; $4,000,000 Second Funding Registration
Number(s); Principal Amount(s)    RX-3; $4,700,000 Payment on account of Note(s)
  

Method

 

Account information

  

Federal Funds Wire Transfer

 

Bank Name:       The Bank of New York Mellon

ABA Number:    XXXX

Account No.:      XXXX

Account Name:  P&I Department

FFC:                   XXXXX

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series W Senior Notes Due December 13, 2025

Series X Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 P*5

031100 P@3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made.

 

Schedule A - 13



--------------------------------------------------------------------------------

Purchaser Name

  

ZURICH AMERICAN INSURANCE COMPANY

Address / Fax # / Email for All Notices   

Zurich American Insurance Company

c/o MetLife Investment Advisors, LLC

Investments, Private Placements

One MetLife Way

Whippany, NJ 07981

Attention: Thomas Ho, VP Priv Placements-Corporates; Zachary White, Private
Corporates

Facsimile (973) 355-4250

Emails: PPUCompliance@metlife.com; tho@metlife.com; white1@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Zurich American Insurance Company

c/o MetLife Investment Advisors, LLC

Investments, Privates Placements

One MetLife Way

Whippany, NJ 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

and

bmz.zis.operations@bm.zurich.com

Instructions re Delivery of Note(s)   

The Depository Trust Company

570 Washington Blvd, 5th floor

Jersey City, NJ 07310

Attn: BNY Mellon/Branch Deposit Department

212 855 1000

 

*** Please note: As long as there is a letter with the account (927763) to
deposit the shares into, the team at DTCC will book the shares in free***

 

With COPIES OF THE NOTES emailed to nlopez3@metlife.com

Signature Block Format   

ZURICH AMERICAN INSURANCE COMPANY

By:          MetLife Investment Advisors, LLC, Its Investment Manager

 

By:                                          
                                   

Name:

Title:

 

Tax Identification Number    36-4233459   

 

Schedule A - 14



--------------------------------------------------------------------------------

Purchaser Name

  

ZURICH AMERICAN INSURANCE COMPANY MASTER RETIREMENT TRUST

Name in Which to Register Note(s)    ELL & CO First Funding Registration
Number(s); Principal Amount(s)    RW-5; $2,400,000 Payment on account of Note(s)
  

Method

 

Account information

  

Federal Funds Wire Transfer

 

Bank Name:         The Northern Trust

ABA:                    XXXX

SWIFT:                XXXX

Account No.:        XXXX

Sort Code:            XXXX

FFC:                     XXXX

Ref:        Zurich Master Trust

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for All Notices   

Zurich American Insurance Company Master Retirement Trust

c/o MetLife Investment Advisors, LLC

Investments, Private Placements

One MetLife Way

Whippany, NJ 07981

Attention: Thomas Ho, VP Priv Placements-Corporates; Zachary White, Private
Corporates

Facsimile (973) 355-4250

Emails: PPUCompliance@metlife.com; tho@metlife.com;

white1@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

bmz.zis.operations@bm.zurich.com

 

Schedule A - 15



--------------------------------------------------------------------------------

Purchaser Name

  

ZURICH AMERICAN INSURANCE COMPANY MASTER RETIREMENT TRUST

Instructions re Delivery of Note(s)   

The Northern Trust Company

Trade Securities Processing, C-1N

801 South Canal Street

Chicago, IL 60607

REF Northern Acct. 518604100 / Zurich Master Trust

 

With COPIES OF THE NOTES emailed to nlopez3@metlife.com

Signature Block Format   

PENSION AND SAVINGS COMMITTEE,

ON BEHALF OF THE ZURICH AMERICAN INSURANCE COMPANY MASTER RETIREMENT TRUST

By:          MetLife Investment Advisors, LLC, Its Investment Manager

 

By:                                          
                                   

Name:

Title:

Tax Identification Number    20-5702041

 

Schedule A - 16



--------------------------------------------------------------------------------

Purchaser Name

  

FARMERS NEW WORLD LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    FARMERS NEW WORLD LIFE INSURANCE COMPANY
Second Funding Registration
Number(s); Principal Amount(s)    RX-4; $3,300,000 Payment on account of Note(s)
  

Method

 

Account information

  

Federal Funds Wire Transfer

 

Bank Name:            JPMorgan Chase Bank NA

ABA:                      XXXX

Account No.:          XXXXX

Account Name:      Private Placement Income

FFC:                       XXXX

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series X Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 P@3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made.

 

Schedule A - 17



--------------------------------------------------------------------------------

Purchaser Name

  

FARMERS NEW WORLD LIFE INSURANCE COMPANY

Address / Fax # / Email for All Notices   

Farmers New World Life Insurance Company

c/o MetLife Investment Advisors, LLC

Investments, Private Placements

One MetLife Way

Whippany, NJ 07981

Attention: Thomas Ho, VP Priv Placements-Corporates; Zachary White, Private
Corporates

Facsimile (973) 355-4250

Emails: PPUCompliance@metlife.com; tho@metlife.com;

white1@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Farmers New World Life Insurance Company

c/o MetLife Investment Advisors, LLC

Investments, Privates Placements

One MetLife Way

Whippany, NJ 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

And

 

JPMorgan Chase Bank, NA

Attn: Physical Vault

4 Metrotech Center, 3rd Floor

Brooklyn, NY 11245

and

BMZ.Mail.FSCM.Operations@bm.zurich.com

Instructions re Delivery of Note(s)   

JPMorgan Chase Bank, NA

Attn: Aubrey Reuben (718-242-0269)

FFC: P90465

Physical Receive

4 Metrotech Center, 3rd Floor

Brooklyn, NY 11245

FFC: XXXX

 

With COPIES OF THE NOTES emailed to nlopez3@metlife.com

Signature Block Format   

FARMERS NEW WORLD LIFE INSURANCE COMPANY

By:          MetLife Investment Advisors, LLC, Its Investment Manager

 

By:                                          
                                   

Name:

Title:

Tax Identification Number    91-0335750

 

Schedule A - 18



--------------------------------------------------------------------------------

Purchaser Name

  

ASSOCIATED ELECTRIC & GAS INSURANCE SERVICES LIMITED

Name in Which to Register Note(s)    ASSOCIATED ELECTRIC & GAS INSURANCE
SERVICES LIMITED First Funding Registration Number(s); Principal Amount(s)   
RW-6; $8,100,000 Payment on account of Note(s)   

Method

 

Account information

  

Federal Funds Wire Transfer

 

Bank Name:                        The Northern Trust

ABA Number:                     XXXXX

Credit Wire Account #        XXXXX

Northern Trust Account No.: XXXXX

Northern Trust Account Name: AEGIS MetLife Private Placement

ATTN: Income Collections

FFC:

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for All Notices   

Associated Electric & Gas Insurance Services Limited

c/o MetLife Investment Advisors, LLC

Investments, Private Placements

One MetLife Way

Whippany, NJ 07981

Attention: Thomas Ho, VP Priv Placements-Corporates; Zachary White, Private
Corporates

Emails: PPUCompliance@metlife.com; tho@metlife.com;

white1@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

AEGIS Insurance Services, Inc.

1 Meadowlands Plaza

East Rutherford, NJ 07073

Attn: Investment Division

 

Schedule A - 19



--------------------------------------------------------------------------------

Purchaser Name

  

ASSOCIATED ELECTRIC & GAS INSURANCE SERVICES LIMITED

Instructions re Delivery of Note(s)   

The Northern Trust Company

Attn: Trade Securities processing, C-2N

801 South Canal Street

Chicago, IL 60607

Northern Trust Account No.: 44-77964

Northern Trust Account Name: AEGIS MetLife Private Placement

 

With COPIES OF THE NOTES emailed to nlopez3@metlife.com

Signature Block Format   

ASSOCIATED ELECTRIC & GAS INSURANCE SERVICES LIMITED

By:          MetLife Investment Advisors, LLC, Its Investment Manager

 

By:                                          
                                   

Name:

Title:

Tax Identification Number    98-0062691

 

Schedule A - 20



--------------------------------------------------------------------------------

Purchaser Name

  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Name in Which to Register Note(s)    THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
First Funding Registration Number(s); Principal Amount(s)    RT-1; €25,000,000
Payment on account of Note(s)   

Method

 

Account Information

  

Federal Funds Wire Transfer

 

JP Morgan Chase Bank N.A., London

Swift BIC: XXXXX

IBAN: XXXXX

Account Name: XXXXX

Account No.: XXXXX

 

Each such wire transfer shall set forth the name of the Company, a reference to
“1.71% Senior Notes due December 13, 2027, Security No. INV10921, 031100 N*7”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series T Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 N*7

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for notices related to
payments   

The Prudential Insurance Company of America

c/o PGIM, Inc.

Prudential Tower

655 Broad Street

14th Floor—South Tower

Newark, NJ 07102

Attention: PIM Private Accounting Processing Team

Email: Pim.Private.Accounting.Processing.Team@prudential.com

Address / Fax # / Email for all other notices   

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the America, 30th Floor

New York, NY 10036

Attention: Managing Director

cc: Vice President and Corporate Counsel

Instructions re Delivery of Note(s)   

PGIM, Inc.

655 Broad Street

14th Floor—South Tower

Newark, NJ 07102

Attention: Trade Management Manager

 

Send copy by email to:

 

thais.alexander@prudential.com

and

Private.Disbursements@Prudential.com

 

Schedule A - 21



--------------------------------------------------------------------------------

Purchaser Name

  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Signature Block Format   

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By:                                          
                                   

Name:

Title: Vice President

Tax Identification Number    22-1211670

 

Schedule A - 22



--------------------------------------------------------------------------------

Purchaser Name

  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Name in Which to Register Note(s)    THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
First Funding Registration Number(s); Principal Amount(s)   

RU-5; $4,000,000

 

RV-4; $29,000,000

 

RW-7; $13,600,000

Payment on account of Note(s)   

Method

 

Account Information

  

Federal Funds Wire Transfer

 

JPMorgan Chase Bank, NA

New York, NY

ABA No.: XXXXX

Account No.: XXXXX

Account Name: XXXXX

 

FFC: XXXXX Intl Paper II Privates (please do not include spaces) (in the case of
payments on account of the Note originally issued in the principal amount of
$4,000,000.00)

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.37% Senior Notes due December 13, 2028, Security No. INV10921, 031100 N@5”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

FFC: XXXXX

(in the case of payments on account of the Note originally issued in the
principal amount of $29,000,000.00)

Each such wire transfer shall set forth the name of the Company, a reference to
“4.32% Senior Notes due December 13, 2027, Security No. INV10921, 031100 N#3”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

FFC: XXXXX

(in the case of payments on account of the Note originally issued in the
principal amount of $13,600,000.00)

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.18% Senior Notes due December 13, 2025, Security No. INV10921, 031100 P*5”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series U Senior Notes Due December 13, 2028

Series V Senior Notes Due December 13, 2027

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 N@5

031100 N#3

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made.

 

Schedule A - 23



--------------------------------------------------------------------------------

Purchaser Name

  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Address / Fax # / Email for notices related to payments   

The Prudential Insurance Company of America

c/o PGIM, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention: PIM Private Accounting Processing Team

Email: Pim.Private.Accounting.Processing.Team@prudential.com

Address / Fax # / Email for all other notices   

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the America, 30th Floor

New York, NY 10036

Attention: Managing Director

cc: Vice President and Corporate Counsel

Instructions re Delivery of Note(s)   

PGIM, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention: Trade Management Manager

 

Send copy by email to:

 

thais.alexander@prudential.com

and

Private.Disbursements@Prudential.com

Signature Block Format   

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By:                                          
                                   

Name:

Title: Vice President

Tax Identification Number    22-1211670

 

Schedule A - 24



--------------------------------------------------------------------------------

Purchaser Name

  

PRUDENTIAL TERM REINSURANCE COMPANY

Name in Which to Register Note(s)    PRUDENTIAL TERM REINSURANCE COMPANY First
Funding Registration Number(s); Principal Amount(s)    RU-6; $1,000,000 Payment
on account of Note(s)   

Method

 

Account Information

  

Federal Funds Wire Transfer

 

JPMorgan Chase Bank, NA

New York, NY

ABA No.: XXXX

Account Name: XXXXX

Account No.: XXX

(in the case of payments on account of the Note originally issued in the
principal amount of $1,000,000.00)

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.37% Senior Notes due December 13, 2028, Security No. INV10921, 031100 N@5”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series U Senior Notes Due December 13, 2028

  

 

PPN:

 

031100 N@5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for notices related to
payments   

Prudential Term Reinsurance Company

c/o PGIM, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention: PIM Private Accounting Processing Team

Email: Pim.Private.Accounting.Processing.Team@prudential.com

Address / Fax # / Email for all other notices   

Prudential Term Reinsurance Company

c/o Prudential Capital Group

1114 Avenue of the America, 30th Floor

New York, NY 10036

Attention: Managing Director

cc: Vice President and Corporate Counsel

 

Schedule A - 25



--------------------------------------------------------------------------------

Purchaser Name

  

PRUDENTIAL TERM REINSURANCE COMPANY

Instructions re Delivery of Note(s)   

PGIM, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention: Trade Management Manager

 

Send copy by email to:

 

thais.alexander@prudential.com

and

Private.Disbursements@Prudential.com

Signature Block Format   

PRUDENTIAL TERM REINSURANCE COMPANY

By:          PGIM, Inc., as investment manager

 

By:                                          
                                   

                                     Vice President

Tax Identification Number    46-4641980

 

Schedule A - 26



--------------------------------------------------------------------------------

Purchaser Name

  

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

Name in Which to Register Note(s)    PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY
COMPANY First Funding Registration Number(s); Principal Amount(s)    RW-8;
$9,400,000 Payment on account of Note(s)   

Method

 

Account Information

  

Federal Funds Wire Transfer

 

JPMorgan Chase Bank, NA

New York, NY

ABA No.: XXXXX

Account No.: XXXXX

Account Name: XXXXX

FFC: XXXX PRIAC - DC Non-Trust - Privates

(in the case of payments on account of the Note originally issued in the
principal amount of $9,400,000.00)

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.18% Senior Notes due December 13, 2025, Security No. INV10921, 031100 P*5”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for notices related to
payments   

Prudential Retirement Insurance and Annuity Company

c/o PGIM, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention: PIM Private Accounting Processing Team

Email: Pim.Private.Accounting.Processing.Team@prudential.com

Address / Fax # / Email for all other notices   

Prudential Retirement Insurance and Annuity Company

c/o Prudential Capital Group

1114 Avenue of the America, 30th Floor

New York, NY 10036

Attention: Managing Director

cc: Vice President and Corporate Counsel

 

Schedule A - 27



--------------------------------------------------------------------------------

Purchaser Name

  

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

Instructions re Delivery of Note(s)   

PGIM, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention: Trade Management Manager

 

Send copy by email to:

 

thais.alexander@prudential.com

and

Private.Disbursements@Prudential.com

Signature Block Format   

PRUDENTIAL RETIREMENT INSURANCE

  AND ANNUITY COMPANY

By:          PGIM, Inc., as investment manager

 

By:                                          
                                   

                                 Vice President

Tax Identification Number    06-1050034

 

Schedule A - 28



--------------------------------------------------------------------------------

Purchaser Name

  

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY First Funding Registration Number(s); Principal Amount(s)    RW-9;
$79,000,000 Payment on account of Note(s)   

Method

 

Account Information

  

Federal Funds Wire Transfer

 

Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions.

 

E-mail: payments@northwesternmutual.com

Phone: (414) 665-1679

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for notices related to
payments   

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Investment Operations

Email: payments@northwesternmutual.com

Phone: (414) 665-1679

Address / Fax # / Email for all other notices   

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Securities Department

Email: privateinvest@northwesternmutual.com

Instructions re Delivery of Note(s)   

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Matthew E. Gabrys

Signature Block Format   

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

By:          Northwestern Mutual Investment Management Company, LLC,

                Its investment advisor

 

By:                                          
                                   

Name:

Title: Managing Director

Tax Identification Number    39-0509570

 

Schedule A - 29



--------------------------------------------------------------------------------

Purchaser Name

  

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY
SEPARATE ACCOUNT

Name in Which to Register Note(s)    THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY FOR ITS GROUP ANNUITY SEPARATE ACCOUNT First Funding Registration
Number(s); Principal Amount(s)    RW-10; $1,000,000 Payment on account of
Note(s)   

Method

 

Account Information

  

Federal Funds Wire Transfer

 

Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions.

 

E-mail: payments@northwesternmutual.com

Phone: (414) 665-1679

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for notices related to
payments   

The Northwestern Mutual Life Insurance Company

  for its Group Annuity Separate Account

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Investment Operations

Email: payments@northwesternmutual.com

Phone: (414) 665-1679

Address / Fax # / Email for all other notices   

The Northwestern Mutual Life Insurance Company

  for its Group Annuity Separate Account

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Securities Department

Email: privateinvest@northwesternmutual.com

Instructions re Delivery of Note(s)   

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Matthew E. Gabrys

Signature Block Format   

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

FOR ITS GROUP ANNUITY SEPARATE ACCOUNT

 

By:                                          
                                   

Name:

Title: Its Authorized Representative

Tax Identification Number    39-0509570   

 

Schedule A - 30



--------------------------------------------------------------------------------

Purchaser Name

  

NEW YORK LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    NEW YORK LIFE INSURANCE COMPANY First
Funding Registration Number(s); Principal Amount(s)   

RT-2; €11,000,000

 

RV-5; $5,000,000

 

RW-11; $5,000,000

Second Funding Registration
Number(s); Principal Amount(s)    RX-5; $5,000,000 Payment on account of Note(s)
  

Method

 

Account information

  

Federal Funds Wire Transfer

 

See next page

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series T Senior Notes Due December 13, 2027

Series V Senior Notes Due December 13, 2027

Series W Senior Notes Due December 13, 2025

Series X Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 N*7

031100 N#3

031100 P*5

031100 P@3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for notices related to
payments    See next page Address / Fax # / Email for all other notices   

See next page

 

**Also, with respect to any notices delivered electronically under clause 2 in
the attached, please also send a copy to clara_fagan@nylinvestors.com

Instructions re Delivery of Note(s)   

New York Life Insurance Company

51 Madison Avenue, Room 1016

New York, New York 10010-1603

Attn: Dean Morini

Signature Block Format   

NEW YORK LIFE INSURANCE COMPANY

 

By:                                          
                                   

Name:

Title:

Tax Identification Number    13-5582869

 

Schedule A -31



--------------------------------------------------------------------------------

Purchaser Name

  

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

Name in Which to Register Note(s)    NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION First Funding Registration Number(s); Principal Amount(s)   

RT-3; €14,000,000

 

RV-6; $4,000,000

 

RW-12; $4,000,000

Second Funding Registration
Number(s); Principal Amount(s)    RX-6; $3,000,000 Payment on account of Note(s)
  

Method

 

Account information

  

Federal Funds Wire Transfer

 

See next page

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series T Senior Notes Due December 13, 2027

Series V Senior Notes Due December 13, 2027

Series W Senior Notes Due December 13, 2025

Series X Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 N*7

031100 N#3

031100 P*5

031100 P@3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for notices related to
payments    See next page Address / Fax # / Email for all other notices   

See next page

 

**Also, with respect to any notices delivered electronically under clause 2 in
the attached, please also send a copy to clara_fagan@nylinvestors.com

Instructions re Delivery of Note(s)   

New York Life Insurance Company

51 Madison Avenue, Room 1016

New York, New York 10010-1603

Attn: Dean Morini

Signature Block Format   

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By:  NYL Investors LLC, its Investment Manager

 

By:                                          
                                   

Name:

Title:

Tax Identification Number    13-3044743   

 

Schedule A - 32



--------------------------------------------------------------------------------

Purchaser Name

  

THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE
LAWS OF NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER
THAT CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE

Name in Which to Register Note(s)    HARE & CO, LLC First Funding Registration
Number(s); Principal Amount(s)   

RV-7; $1,000,000

 

RW-13; $1,000,000

Payment on account of Note(s)      

Method

 

Account information

  

Federal Funds Wire Transfer

 

See next page

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 N#3

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made.    Address / Fax # / Email for notices related to
payments    See next page Address / Fax # / Email for all other notices   

See next page

 

**Also, with respect to any notices delivered electronically under clause 2 in
the attached, please also send a copy to clara_fagan@nylinvestors.com

Instructions re Delivery of Note(s)    See next page Signature Block Format   

THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE

By:          New York Life Insurance Company, its attorney-in-fact

 

By:                                          
                                   

Name:

Title:

Tax Identification Number    13-6062916   

 

Schedule A - 33



--------------------------------------------------------------------------------

Purchaser Name

  

STATE FARM LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    STATE FARM LIFE INSURANCE COMPANY First
Funding Registration Number(s); Principal Amount(s)   

RU-7; $5,000,000

 

RV-8; $13,000,000

 

RW-14; $20,000,000

Second Funding Registration

Number(s); Principal Amount(s)

   RX-7; $11,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JPMorganChase

ABA#    XXXX

Attn:      XXXX

A/C#     XXXX

For further credit to:        State Farm Life Insurance Company

                                          Custody Account # XXXX

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series U Senior Notes Due December 13, 2028

Series V Senior Notes Due December 13, 2027

Series W Senior Notes Due December 13, 2025

Series X Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 N@5

031100 N#3

031100 P*5

031100 P@3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for notices related to
payments   

State Farm Life Insurance Company

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL 61710

Email: privateplacements@statefarm.com

 

and

 

State Farm Life Insurance Company

Investment Accounting Dept. D-3

One State Farm Plaza

Bloomington, IL 61710

Address / Fax # / Email for all other notices   

State Farm Life Insurance Company

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL 61710

Email: privateplacements@statefarm.com

 

Schedule A - 34



--------------------------------------------------------------------------------

Purchaser Name

  

STATE FARM LIFE INSURANCE COMPANY

Instructions re Delivery of Note(s)   

JPMorgan Chase Bank, N.A.

4 Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn: Physical Receive Dept

Ref: Account: XXXX

cc: Christiane M. Stoffer, Associate General Counsel

   Signature Block Format   

STATE FARM LIFE INSURANCE COMPANY

 

By:                                          
                                   

Name:

Title:

 

By:                                          
                                   

Name:

Title:

   Tax Identification Number    37-0533090   

 

Schedule A - 35



--------------------------------------------------------------------------------

Purchaser Name

  

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

Name in Which to Register Note(s)    STATE FARM LIFE AND ACCIDENT ASSURANCE
COMPANY

Second Funding Registration
Number(s); Principal Amount(s)

 

   RX-8; $1,000,000 Payment on account of Note(s)   

Method

 

Account information

  

Federal Funds Wire Transfer

 

JPMorganChase

ABA#    XXXXX

Attn:      XXXXX

A/C#     XXXXX

For further credit to:        State Farm Life and Accident Assurance Company

                                          Custody Account # XXXX

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series X Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 P@3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for notices related to
payments   

State Farm Life and Accident Assurance Company

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL 61710

Email: privateplacements@statefarm.com

 

and

 

State Farm Life and Accident Assurance Company

Investment Accounting Dept. D-3

One State Farm Plaza

Bloomington, IL 61710

Address / Fax # / Email for all other notices   

State Farm Life and Accident Assurance Company

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL 61710

Email: privateplacements@statefarm.com

Instructions re Delivery of Note(s)   

JPMorgan Chase Bank, N.A.

4 Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn: Physical Receive Dept.

Account: G06895

cc: Christiane M. Stoffer, Associate General Counsel

 

Schedule A - 36



--------------------------------------------------------------------------------

Purchaser Name

  

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

Signature Block Format   

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

 

By:                                          
                                   

Name:

Title:

 

By:                                          
                                   

Name:

Title:

Tax Identification Number    37-0805091

 

Schedule A - 37



--------------------------------------------------------------------------------

Purchaser Name

  

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

Name in which to register Note(s)    TEACHERS INSURANCE AND ANNUITY ASSOCIATION
OF AMERICA    First Funding Registration Number(s); Principal Amount(s)   

RU-8 $5,000,000

 

RV-9; $13,000,000

 

RW-15; $20,000,000

Second Funding Registration
Number(s); Principal Amount(s)    RX-9; $12,000,000 Payment on account of
Note(s)   

Method

 

Account information

  

Automated Clearing House System

 

JPMorgan Chase Bank, N.A.

ABA# XXXXXX

Account #: XXXXXX

Account Name: XXXXXX

For further credit to: Account # XXXXXX

Ref: “Accompanying information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series U Senior Notes Due December 13, 2028

Series V Senior Notes Due December 13, 2027

Series W Senior Notes Due December 13, 2025

Series X Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 N@5

031100 N#3

031100 P*5

031100 P@3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made.

 

Schedule A - 38



--------------------------------------------------------------------------------

Purchaser Name

  

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

Address / Fax # / Email for notices related to payments   

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017

Attn: Securities Accounting Division

Phone: 212-916-5504

Facsimile: (212) 916-4699

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

P.O. Box 35308

Newark, NJ 07101

 

and

 

Teachers Insurance and Annuity Association of America

c/o Nuveen Alternatives Advisors LLC

8500 Andrew Carnegie Blvd

Charlotte, NC 28262

Attention: Global Private Markets

Telephone:        (704) 988-4349 (Name: Ho Young-Lee)

                           (212) 916-4000 (General Number)

Facsimile:         (704) 988-4916

Address / Fax # for all other notices   

Teachers Insurance and Annuity Association of America

c/o Nuveen Alternatives Advisors LLC

8500 Andrew Carnegie Blvd

Charlotte, NC 28262

Attention: Global Private Markets

Telephone:        (704) 988-4349 (Name: Ho Young-Lee)

                           (212) 916-4000 (General Number)

Facsimile:         (704) 988-4916

Instructions re Delivery of Note(s)   

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

For TIAA A/C #XXXXX

 

With a copy to (include note, transmittal letter & tracking information):

Email: noelle.sproul@nuveen.com

Email: bridget.taylor@nuveen.com

Signature Block Format   

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York domiciled life
insurance company

By:          Nuveen Alternatives Advisors LLC,

                a Delaware limited liability company,

                its investment manager

 

By:                                          
                                   

Name:

Title:

Tax Identification Number    13-1624203

 

Schedule A - 39



--------------------------------------------------------------------------------

Purchaser Name

  

JACKSON NATIONAL LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    JACKSON NATIONAL LIFE INSURANCE COMPANY
First Funding Registration Number(s); Principal Amount(s)    RU-9; $5,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

The Bank of New York Mellon

ABA # XXXX

BNF Account #: XXXX

Ref: XXXX and “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series U Senior Notes Due December 13, 2028

  

 

PPN:

 

031100 N@5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # For Notices Relating To Payments   

Jackson National Life Insurance Company

c/o The Bank of New York Mellon

P O Box 392003

Attn: P & I Department

Pittsburgh, PA 15251-9003

Address / Fax # For All Other Notices with copies of Financial Information   

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn: Private Placements – Elena Unger

Phone: (312) 634-7853, Fax: (312) 634-0054

Email: elena.unger@ppmamerica.com

Email: PPMAPrivateReporting@ppmamerica.com

Instructions re Delivery of Note(s)   

The Depository Trust Company

570 Washington Blvd - 5th floor

Jersey City, NJ 07310

Attn: BNY Mellon/Branch Deposit Department Ref: 187243

Signature Block Format   

JACKSON NATIONAL LIFE INSURANCE COMPANY

By:          PPM America, Inc., as attorney in fact, on behalf of Jackson
National Life Insurance Company

 

By:                                          
                                   

Name:

Title:

Tax Identification Number    38-1659835   

 

Schedule A - 40



--------------------------------------------------------------------------------

Purchaser Name

  

JACKSON NATIONAL LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    JACKSON NATIONAL LIFE INSURANCE COMPANY
First Funding Registration Number(s); Principal Amount(s)    RW-16; $25,000,000
Payment on account of Note(s)      

Method

 

Account information

  

Federal Funds Wire Transfer

 

The Bank of New York Mellon

ABA # XXXXX

Account #: XXXXX

Ref: XXXX and “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # For Notices Relating To Payments   

Jackson National Life Insurance Company

c/o The Bank of New York Mellon

P O Box 392003

Attn: P & I Department

Pittsburgh, PA 15251-9003

Address / Fax # For All Other Notices with copies of Financial Information   

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn: Private Placements – Elena Unger

Phone: (312) 634-7853, Fax: (312) 634-0054

Email: elena.unger@ppmamerica.com

Email PPMAPrivateReporting@ppmamerica.com

Instructions re Delivery of Note(s)   

The Depository Trust Company

570 Washington Blvd - 5th floor

Jersey City, NJ 07310

Attn: BNY Mellon/Branch Deposit Department Ref: 187242

Signature Block Format   

JACKSON NATIONAL LIFE INSURANCE COMPANY

By:          PPM America, Inc., as attorney in fact, on behalf of Jackson
National Life Insurance Company

 

By:                                          
                                   

Name:

Title:

Tax Identification Number    38-1659835   

 

Schedule A - 41



--------------------------------------------------------------------------------

Purchaser Name

  

JACKSON NATIONAL LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    JACKSON NATIONAL LIFE INSURANCE COMPANY
First Funding Registration Number(s); Principal Amount(s)    RW-17; $10,000,000
Payment on account of Note(s)   

Method

 

Account information

  

Federal Funds Wire Transfer

 

The Bank of New York Mellon

ABA # XXXXX

Account #: XXXXX

Ref: XXXX and “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # For Notices Relating To Payments   

Jackson National Life Insurance Company

c/o The Bank of New York Mellon

P O Box 392003

Attn: P & I Department

Pittsburgh, PA 15251-9003

Address / Fax # For All Other Notices with copies of Financial Information   

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn: Private Placements – Elena Unger

Phone: (312) 634-7853, Fax: (312) 634-0054

Email: elena.unger@ppmamerica.com

Email PPMAPrivateReporting@ppmamerica.com

Instructions re Delivery of Note(s)   

The Depository Trust Company

570 Washington Blvd - 5th floor

Jersey City, NJ 07310

Attn: BNY Mellon/Branch Deposit Department Ref: 187241

Signature Block Format   

JACKSON NATIONAL LIFE INSURANCE COMPANY

By:          PPM America, Inc., as attorney in fact, on behalf of Jackson
National                 Life Insurance Company

 

By:                                                             

Name:

Title:

Tax Identification Number    38-1659835

 

Schedule A - 42



--------------------------------------------------------------------------------

Purchaser Name

  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
First Funding Registration Number(s); Principal Amount(s)    RT-4; €25,000,000
Payment on account of Note(s)   

Method

 

Account Information

  

Federal Funds Wire Transfer

 

Account Name:    Massachusetts Mutual Life Insurance Company

Account #:            XXXX

IBAN #  XXXX

Bank:      Citibank London

SWIFT: XXXX

Correspondent Bank        Citibank Europe PLC Dublin

Correspondent Bank SWIFT        XXXX

Ref:        Payment with cover under XXXX

 

RE: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series T Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 N*7

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for notices related to
payments   

Massachusetts Mutual Life Insurance Company

Treasury Operations Securities Management

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino

 

With a copy to:

Massachusetts Mutual Life Insurance Company

c/o Barings LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

With advice of payment to the Treasury Operations Securities Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).

Address / Fax # / Email for all other notices including electronic delivery of
financials and other information to:   

Massachusetts Mutual Life Insurance Company

c/o Barings LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

With notification to:

privateplacements@barings.com

pdgportfolioadmin@barings.com

Ben.Jones@barings.com

 

Schedule A - 43



--------------------------------------------------------------------------------

Purchaser Name

  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Instructions re Delivery of Note(s)

  

Massachusetts Mutual Life Insurance Company

1295 State Street, MIP: E415

Springfield, MA 01111

Attention: Janelle Tarantino, Treasury Operations Securities Management

Telephone: 413-744-1885

E-mail: Jtarantino@massmutual.com

With a copy to:

Michelle.Kearney@barings.com

Diane.Murphy@barings.com

 

Nancy.Wood@barings.com

Signature Block Format

  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By:          Barings LLC as Investment Adviser

 

By:                                          
                                   

Name:

Title:

Tax Identification Number    04-1590850

 

Schedule A - 44



--------------------------------------------------------------------------------

Purchaser Name

  

MUFG FUND SERVICES (CAYMAN) LIMITED, ACTING SOLELY IN ITS CAPACITY AS TRUSTEE OF
BRIGHT – I FUND, A SUB-FUND OF GLOBAL PRIVATE CREDIT UMBRELLA UNIT TRUST

Name in Which to Register Note(s)    TTNY & CO. First Funding Registration
Number(s); Principal Amount(s)    RW-18; $7,000,000 Payment on account of
Note(s)   

Method

 

Account Information

  

Federal Funds Wire Transfer

 

JP Morgan Chase Bank, NA

New York, New York

ABA # XXXXX

Account No: XXXX

Account Name: Mitsubishi UFJ Trust and Banking Corp, NY Branch

FFC: Bright-I Fund a/c XXXXX

RE: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for notices related to
payments   

MUFG Fund Services (Cayman) Limited, acting solely

in its capacity as trustee of Bright – I Fund, a sub-fund

of Global Private Credit Umbrella Unit Trust

c/o Barings LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

With notification to:

privateplacements@barings.com

pdgportfolioadmin@barings.com

Ben.Jones@barings.com

Address / Fax # / Email for all other notices and Electronic Delivery of
Financials and other information to:   

MUFG Fund Services (Cayman) Limited, acting solely

in its capacity as trustee of Bright – I Fund, a sub-fund

of Global Private Credit Umbrella Unit Trust c/o Barings LLC

c/o Barings LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

With notification to:

privateplacements@barings.com

pdgportfolioadmin@barings.com

Ben.Jones@barings.com

 

Schedule A - 45



--------------------------------------------------------------------------------

Purchaser Name

  

MUFG FUND SERVICES (CAYMAN) LIMITED, ACTING SOLELY IN ITS CAPACITY AS TRUSTEE OF
BRIGHT – I FUND, A SUB-FUND OF GLOBAL PRIVATE CREDIT UMBRELLA UNIT TRUST

Instructions re Delivery of Note(s)   

DTCC New York Window

570 Washington Blvd – 5th floor

Jersey City, NJ 07310

Attn: Terrance Hines (ph: 212-855-4473)

FBO: Mitsubishi UFJ Trust and Banking Corp Participant #2932 for 1091170281

 

With a copy to:

Michelle.Kearney@barings.com

Diane.Murphy@barings.com

Nancy.Wood@barings.com

Signature Block Format   

MUFG FUND SERVICES (CAYMAN) LIMITED, acting solely in its capacity as trustee of
Bright – I Fund, a sub-fund of Global Private Credit Umbrella Unit Trust*

By:         Barings LLC as Investment Adviser

 

               By:                                                    
             

               Name:

               Title:

 

* Trustee’s obligations in such capacity will be solely the obligations of the
Trustee acting on behalf of Bright – I Fund, and that no creditor will have any
recourse against any of the Trustee, (or any of its directors, officers or
employees) for any claims, losses, damages, liabilities, indemnities or other
obligations whatsoever in connection with actions taken by the Trustee, with any
recourse to the Trustee limited to the assets of Bright – I Fund

Tax Identification Number    N/A

 

Schedule A - 46



--------------------------------------------------------------------------------

Purchaser Name

  

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY

Name in which to register Note(s)    NATIONWIDE LIFE AND ANNUITY INSURANCE
COMPANY First Funding Registration Number(s); Principal Amount(s)    RV-10;
$13,000,000 Second Funding Registration
Number(s); Principal Amount(s)    RX-10; $12,000,000

Payment on account of Note(s)

 

              Method

 

              Account information

  

 

Federal Funds Wire Transfer

 

The Bank of New York Mellon

ABA #XXXXX

BNF: XXXXX

F/A/O Nationwide Life and Annuity Insurance Company, Acct #XXXX

Attn: P & I Department

Ref: “Accompanying Information” below.

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

Series X Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 N#3

031100 P@3

  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email For Notices Relating To Payments   

Nationwide Life and Annuity Insurance Company

c/o The Bank of New York Mellon

P O Box 392003

Attn: P & I Department

Pittsburgh, PA 15251

 

With a copy to:

 

Nationwide Life and Annuity Insurance Company

Nationwide Investments - Investment Operations

One Nationwide Plaza (1-05-401)

Columbus, OH 43215-2220

Address / Fax # / Email For All Other Notices   

Nationwide Life and Annuity Insurance Company

Nationwide Investments – Private Placements

E-mail: ooinwpp@nationwide.com

One Nationwide Plaza (1-05-801)

Columbus, OH 43215-2220

Instructions re Delivery of Note(s)   

The Depository Trust Company

570 Washington Blvd. – 5th Floor

Jersey City, NY 07310

Attn: BNY Mellon/Branch Deposit Department

F/A/O Nationwide Life and Annuity Insurance Co. Acct #267961

 

Signature Block Format   

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY

 

By:                                              

Name:

Title:     Authorized Signatory

 

Tax Identification Number    31-1000740

 

Schedule A - 47



--------------------------------------------------------------------------------

Purchaser Name

  

AXA EQUITABLE LIFE INSURANCE COMPANY

Name in which to register Note(s)    AXA EQUITABLE LIFE INSURANCE COMPANY First
Funding Registration Number(s); Principal Amount(s)    RV-11; $8,000,000 Second
Funding Registration
Number(s); Principal Amount(s)    RX-11; $11,000,000

Payment on account of Note(s)

 

              Method

 

              Account information

  

 

Federal Funds Wire Transfer

 

JP Morgan Chase

Account (s): AXA Equitable Life Insurance Company

4 Chase Metrotech Center

Brooklyn, New York 11245

ABA No.: XXXXX

Bank Account: XXXXX

Custody Account: XXXXX

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer:                AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

Series X Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 N#3

031100 P@3

  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for notices related to payments   

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, New York 10105

Attention: Cosmo Valente / Angel Salazar / Mei Wong

Telephone #: 212- 969-6384 / 212-823-2873 / 212-969-2112

Email: cosmo.valente@alliancebernstein.com

angel.salazar@alliancebernstein.com

mei.wong@alliancebernstein.com

Address / Fax # / Email for all other notices   

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas

38th Floor

New York, NY 10105

Attention: Richard Federico

Telephone: 212-969-2349

Email: richard.federico@alliancebernstein.com

Group Email: ABPPCompliance@alliancebernstein.com

Instructions re Delivery of Note(s)   

AXA Equitable Life Insurance Company

525 Washington Blvd., 34th Floor

Jersey City, NJ 07310

Attention: Lynn Garofalo

Telephone Number: (201) 743-6634

 

Schedule A - 48



--------------------------------------------------------------------------------

Purchaser Name

  

AXA EQUITABLE LIFE INSURANCE COMPANY

Signature Block Format   

AXA EQUITABLE LIFE INSURANCE COMPANY

 

By:                                                                          

Name:

Title:

Tax Identification Number    13-557-0651

 

Schedule A - 49



--------------------------------------------------------------------------------

Purchaser Name

  

AXA EQUITABLE LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    AXA EQUITABLE LIFE INSURANCE COMPANY First
Funding Registration Number(s); Principal Amount(s)    RV-12; $4,000,000

Payment on account of Note(s)

 

              Method

 

              Account information

  

 

Federal Funds Wire Transfer

 

JP Morgan Chase

Account (s): AXA Equitable Life Insurance Company

4 Chase Metrotech Center

Brooklyn, New York 11245

ABA No.: XXXXX

Bank Account: XXXXX

Custody Account: XXXXX

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

  

 

PPN:

 

031100 N#3

Address / Fax # / Email for notices related to payments   

AXA Equitable Life Insurance Company

C/O AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, New York 10105

Attention: Cosmo Valente Angel Salazar / Mei Wong

Telephone: 212/969-6384 / 212-969-2491 / 212-969-2112

Email: cosmo.valente@alliancebernstein.com

angel.salazar@alliancebernstein.com

mei.wong@alliancebernsteinl.com

Address / Fax # / Email for all other notices   

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 38th Floor

New York, NY 10105

Attention: Richard Federico

Telephone: 212-969-2349

Email: richard.federico@alliancebernstein.com

Group Email: ABPPCompliance@alliancebernstein.com

Instructions re Delivery of Note(s)   

AXA Equitable Life Insurance Company

525 Washington Blvd.; 34th Floor

Jersey City, New Jersey 07310

Attention: Lynn Garofalo

Telephone Number: 201-743-6634

Signature Block Format   

AXA EQUITABLE LIFE INSURANCE COMPANY

 

By:                                                                          

Name:

Title:

Tax Identification Number    13-557-0651

 

Schedule A - 50



--------------------------------------------------------------------------------

Purchaser Name

  

HORIZON BLUE CROSS BLUE SHIELD OF NEW JERSEY

Name in which to register Note(s)    CUDD & CO, LLC    First Funding
Registration Number(s); Principal Amount(s)    RV-13; $1,000,000    Second
Funding Registration
Number(s); Principal Amount(s)    RX-12; $1,000,000   

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JP Morgan / Chase

ABA No.: XXXXXX

For Credit to the Private Income Processing Group

Account Number: XXXXX

Account: Horizon Blue Cross and Blue Shield of New Jersey-XXXX

 

Ref: “See Accompanying Information”

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

Series X Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 N#3

031100 P@3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made Address / Email for all notices of payments and
written confirmation   

JP Morgan Chase Manhattan Bank

14201 N. Dallas Parkway

13th Floor

Dallas, TX 75254-2917

Fax: 469-477-1904

 

With Copy to:

 

Horizon Blue Cross Blue Shield of New Jersey

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention: Angel Salazar/ Mei Wong / Cosmo Valente

Telephone #: 212 -969-2491 / 212-969-2112 / 212-969-6384

Email: angel.salazar@alliancebernstein.com

mei.wong@alliancebernstein.com

cosmo.valente@alliancebernstein

 

and

 

Horizon Blue Cross and Blue Shield of New Jersey

Three Penn Plaza

PP-15K

Newark, NJ 07105-2200

Attention: Susan McCarthy-Manager Cash & Investments

Telephone: 973-466-8568 / 973-466-4375

Fax:            973-466-8461

 

Schedule A - 51



--------------------------------------------------------------------------------

Purchaser Name

  

HORIZON BLUE CROSS BLUE SHIELD OF NEW JERSEY

Address / Email for other communications   

Horizon Blue Cross and Blue Shield of New Jersey

c/o AllianceBernstein LP

1345 Avenue of the Americas

38th Floor

New York, NY 10105

Attention: Richard Federico

Telephone: 212- 969-2349

Email: richard.federico@alliancebernstein.com

Group Email: ABPPCompliance@alliancebernstein.com

Instructions re Delivery of Note(s)   

AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention: Angel Salazar/Cosmo Valente

Telephone: 212-969-2491/212-969-6384

Signature Block Format   

HORIZON BLUE CROSS BLUE SHIELD NEW JERSEY

By:          AllianceBernstein LP, its Investment Advisor

 

By:                                                                
               

Name:

Title:

Tax Identification Number    22-0999690

 

Schedule A - 52



--------------------------------------------------------------------------------

Purchaser Name

  

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

Name in Which to Register Note(s)    MAC & CO., LLC First Funding Registration
Number(s); Principal Amount(s)   

RV-14; $7,000,000

 

RW-19; $10,000,000

Second Funding Registration
Number(s); Principal Amount(s)    RX-13; $8,000,000

Payment on account of Note(s)

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

 

Bank: The Bank of New York Mellon, NY

ABA Number: XXXXX

SWIFT Code: XXXXX

Account Name: AZL Special Investments—XXXXX

Account Number: XXXXX

Attn: Private Placements

 

Ref: “See Accompanying Information”

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

Series W Senior Notes Due December 13, 2025

Series X Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 N#3

031100 P*5

031100 P@3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for all other notices   

Allianz Life Insurance Company of North America

c/o Allianz Global Investors U.S. LLC

Attn: Private Placements

55 Greens Farms Road

Westport, CT 06880

Phone: 203-293-1900

Email: ppt@allianzgi.com

Instructions re Delivery of Note(s)   

The Depository Trust Company

BNY Mellon Branch Deposit Services

570 Washington Blvd. – 5th Flr.

Jersey City, NJ 07310

Reference in Letter

of Transmittal: AZL Special Investments—836980

Signature Block Format   

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

By:          Allianz Global Investors U.S. LLC

as the authorized signatory and investment manager

 

By:                                                                
               

Name:

Title:

Tax Identification Number    23-6019000 (MAC & CO., LLC)

 

Schedule A - 53



--------------------------------------------------------------------------------

Purchaser Name

  

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

Name in which to register Note(s)    CIG & CO. JPM LLC First Funding
Registration Number(s); Principal Amount(s)   

RV-15; $1,000,000

RV-16; $1,600,000

RV-17; $2,100,000

RV-18; $1,000,000

RV-19; $1,000,000

 

RW-20; $1,000,000

RW-21; $1,000,000

RW-22; $1,000,000

RW-23; $1,000,000

RW-24; $1,000,000

RW-25; $1,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank
BNF=CIGNA Private Placements/AC=XXXX
ABA# XXXXXX

OBI=“Accompanying Information” below.

   Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 N#3

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # for notices related to payments   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

E-Mail: Taylor.Webster@Cigna.com

E-Mail: CIMFixedIncomeSecurities@Cigna.com

Address / Fax # for all other notices   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

E-Mail: Taylor.Webster@Cigna.com

E-Mail: CIMFixedIncomeSecurities@Cigna.com

Instructions re Delivery of Note(s)   

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

718-242-0264

Together with Transmittal to Securities Custodian Letter

 

Schedule A - 54



--------------------------------------------------------------------------------

Purchaser Name

  

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

Signature Block Format   

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

By:  CIGNA Investments, Inc. (authorized agent)

 

By:                                                                        

Name:

Title:

Tax Identification Number    13-3574027 (for CIG & Co. JPM LLC)

 

Schedule A - 55



--------------------------------------------------------------------------------

Purchaser Name

  

CIGNA LIFE INSURANCE COMPANY OF NEW YORK

Name in which to register Note(s)    CIG & CO. JPM LLC First Funding
Registration Number(s); Principal Amount(s)   

RV-20; $1,000,000

 

RW-26; $1,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank
BNF=CIGNA Private Placements/AC=XXXXXX
ABA# XXXXXX

OBI=“Accompanying Information” below.

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 N#3

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # for notices related to payments   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

E-Mail: Taylor.Webster@Cigna.com

E-Mail: CIMFixedIncomeSecurities@Cigna.com

Address / Fax # for all other notices   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

E-Mail: Taylor.Webster@Cigna.com

E-Mail: CIMFixedIncomeSecurities@Cigna.com

Instructions re Delivery of Notes   

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

718-242-0264

Together with Transmittal to Securities Custodian Letter

Signature Block   

CIGNA LIFE INSURANCE COMPANY OF NEW YORK

By:  CIGNA Investments, Inc. (authorized agent)

 

By:                                                                
               

Name:

Title:

Tax identification number    13-3574027 (for CIG & Co. JPM LLC)

 

Schedule A - 56



--------------------------------------------------------------------------------

Purchaser Name

  

LIFE INSURANCE COMPANY OF NORTH AMERICA

Name in which to register Note(s)    CIG & CO. JPM LLC First Funding
Registration Number(s); Principal Amount(s)   

RV-21; $4,500,000

 

RW-27; $1,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank
BNF=CIGNA Private Placements/AC=XXXX
ABA# XXXXXX

OBI=“Accompanying Information” below.

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 N#3

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # for notices related to payments   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

E-Mail: Taylor.Webster@Cigna.com

E-Mail: CIMFixedIncomeSecurities@Cigna.com

Address / Fax # for all other notices   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

E-Mail: Taylor.Webster@Cigna.com

E-Mail: CIMFixedIncomeSecurities@Cigna.com

Instructions re Delivery of Note(s)   

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

718-242-0264

Together with Transmittal to Securities Custodian Letter

Signature Block Format   

LIFE INSURANCE COMPANY OF NORTH AMERICA

By:  CIGNA Investments, Inc. (authorized agent)

 

By:                                                                
               

Name:

Title:

Tax Identification Number    13-3574027 (for CIG & Co. JPM LLC)

 

Schedule A - 57



--------------------------------------------------------------------------------

Purchaser Name

  

CIGNA HEALTH AND LIFE INSURANCE COMPANY

Name in which to register Note(s)    CIG & CO. JPM LLC First Funding
Registration Number(s); Principal Amount(s)    RV-22; $2,800,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank
BNF=CIGNA Private Placements/AC=XXXXX

ABA# XXXXXX

OBI=“Accompanying Information” below.

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 N#3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # for notices related to payments   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

E-Mail: Taylor.Webster@Cigna.com

E-Mail: CIMFixedIncomeSecurities@Cigna.com

Address / Fax # for all other notices   

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

E-Mail: Taylor.Webster@Cigna.com

E-Mail: CIMFixedIncomeSecurities@Cigna.com

Instructions re Delivery of Note(s)   

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

718-242-0264

Together with Transmittal to Securities Custodian Letter

Signature Block Format   

CIGNA HEALTH AND LIFE INSURANCE COMPANY

By:  CIGNA Investments, Inc. (authorized agent)

 

By:                                                                            

Name:

Title:

Tax Identification Number    13-3574027 (for CIG & Co. JPM LLC)

 

Schedule A - 58



--------------------------------------------------------------------------------

Purchaser Name

  

THE STATE LIFE INSURANCE COMPANY

Name in which to register Note(s)    THE STATE LIFE INSURANCE COMPANY First
Funding Registration Number(s); Principal Amount(s)    RV-23; $3,000,000 Second
Funding Registration
Number(s); Principal Amount(s)    RX-14; $10,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

THE STATE LIFE INSURANCE COMPANY

Bank of New York

ABA #: XXXXXX

Credit Account: XXXXXX

Account Name: The State Life Insurance Company

Account #: XXXXX

P & I Breakdown: (Insert)

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer:  AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

Series X Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 N#3

031100 P@3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address for all notices and communications   

American United Life Insurance Company

Attn: Mike Bullock, Securities Department

One American Square, Suite 1017

Post Office Box 368

Indianapolis, IN 46206

mike.bullock@oneamerica.com

Instructions re Delivery of Note(s)   

The Depository Trust Company

Attn: BNY Mellon/Branch Deposit Dept.

Acct # 343761 State Life, c/o AUL

570 Washington Blvd. – 5th Floor

Jersey City, NJ 07310

Signature Block Format   

THE STATE LIFE INSURANCE COMPANY

By:          American United Life Insurance Company

Its:          Agent

 

By:                                                                
               

Name:

Title:

Tax Identification Number    35-0684263

 

Schedule A - 59



--------------------------------------------------------------------------------

Purchaser Name

  

UNITED FARM FAMILY LIFE INSURANCE COMPANY

Name in which to register Note(s)    UNITED FARM FAMILY LIFE INSURANCE COMPANY
First Funding Registration Number(s); Principal Amount(s)    RV-24; $2,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

The Northern Trust Company

ABA XXXXX

Trust Wire Account #XXXXX

A/C: UFF Life Insurance Company

A/C#: XXXXXX

Attn: Laura Hirsch or Paul Campbell

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

  

 

PPN:

 

031100 N#3

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made.    Address for all notices of payment   

Soft copy to:

Roger.mccarty@infarmbureau.com

 

Or paper copy to:

 

Indiana Farm Bureau Insurance

Investment Accounting Department

P.O. Box 1250

Indianapolis, IN 46206-1250

Address for all notices and communications   

American United Life Insurance Company

Attn: Mike Bullock, Securities Department

One American Square, Suite 1017

Post Office Box 368

Indianapolis, IN 46206

mike.bullock@oneamerica.com

Instructions re Delivery of Note(s)   

The Northern Trust Company

Trade Securities Processing, C-1N

801 South Canal Street

Acct # XXXX / UFF Life Insurance Company

Chicago, IL 60607

Signature Block Format   

UNITED FARM FAMILY LIFE INSURANCE COMPANY

By:          American United Life Insurance Company

Its:          Agent

 

By:                                                                
               

Name:

Title:

Tax Identification Number    35-1097117

 

Schedule A - 60



--------------------------------------------------------------------------------

Purchaser Name

  

THRIVENT FINANCIAL FOR LUTHERANS

Name in Which to Register Note(s)    THRIVENT FINANCIAL FOR LUTHERANS First
Funding Registration Number(s); Principal Amount(s)   

RV-25; $7,000,000

 

RW-28; $8,000,000

 

Payment on account of Note(s)

 

               Method

 

               Account Information

  

 

Federal Funds Wire Transfer

 

State Street Bank & Trust Co.

ABA # XXXXX

DDA # A/C - XXXXX

Fund Number: XXXXX

Fund Name: Thrivent Financial for Lutherans

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series V Senior Notes Due December 13, 2027

Series W Senior Notes Due December 13, 2025

 

  

 

PPN:

 

031100 N#3

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # for notices related to scheduled
payments, payments or rate resets   

Investment Division - Private Placements

Attn: Christopher Patton

Thrivent Financial for Lutherans

625 Fourth Avenue South

Minneapolis, MN 55415

Fax: 612-844-4027

Email: privateinvestments@thrivent.com

 

With a copy to:

 

Attn: Jeremy Anderson or Harmon Bergenheier

Thrivent Financial for Lutherans

625 Fourth Avenue South

Minneapolis, MN 55415

Email: boxprivateplacement@thrivent.com

Address / Fax # For All Other Notices   

Thrivent Financial for Lutherans

Attn: Investment Division - Private Placements

625 Fourth Avenue South

Minneapolis, MN 55415

Fax: 612-844-4027

Email: privateinvestments@thrivent.com

Instructions re Delivery of Note(s)   

DTCC

Newport Office Center

570 Washington Blvd

Jersey City, 07310

Attention: 5th Floor / NY Window / Robert Mendez

Ref:      State Street Account

             Fund Name: Thrivent Financial for Lutherans

             Fund Number: NCE1

With a copy to: Lisa Corbin boxprivateplacementlegal@thrivent.com

 

Schedule A - 61



--------------------------------------------------------------------------------

Purchaser Name

  

THRIVENT FINANCIAL FOR LUTHERANS

Signature Block Format   

THRIVENT FINANCIAL FOR LUTHERANS

 

By:                                                         

Name:        Christopher Patton

Title:          Managing Director

Tax Identification Number    39-0123480

 

Schedule A - 62



--------------------------------------------------------------------------------

Purchaser Name

  

TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    TRANSAMERICA FINANCIAL LIFE INSURANCE
COMPANY First Funding Registration Number(s); Principal Amount(s)   

RU-10; $2,000,000

 

RW-29; $3,000,000

 

Payment on account of Note(s)

 

               Method

 

               Account information

  

 

Federal Funds Wire Transfer

 

J.P. Morgan Chase Bank, N.A.

4 Chase Metrotech Center

Brooklyn, New York 11245-0001

ABA XXXXX

DDA: XXXXX

FFC Acct# XXXXX

Account Name: XXXXX

 

Ref: “Accompanying Information” below

 

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series U Senior Notes Due December 13, 2028

Series W Senior Notes Due December 13, 2025

 

  

 

PPN:

 

031100 N@5

031100 P*5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Notices Relating to Payments   

AEGON USA Investment Management, LLC

Attn: AAM GA Portfolio Accounting MS 3G-CR

6300 C Street SW.

Cedar Rapids, IA 52499

Email: shaamgapportfolioacc@aegonusa.com

 

And

 

AEGON USA Investment Management, LLC

Attn: Private Placements MS 3C-CR

6300 C Street SW

Cedar Rapids, IA 52499

Email: privateplacements@aegonusa.com

 

(Please include Cusip # in the subject line)

 

AEGON USA Investment Management, LLC

Attn: Director of Private Placements MS 3C-CR

6300 C Street SW.

Cedar Rapids, IA 52499

T (319) 355-2429

privateplacements@aegonusa.com

 

Schedule A - 63



--------------------------------------------------------------------------------

Purchaser Name

  

TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY

All Other Notices   

AEGON USA Investment Management, LLC    

Attn: Director of Private Placements MS 3C-CR

6300 C Street SW

Cedar Rapids, IA 52499

T (319) 355-2429

privateplacements@aegonusa.com

Instructions re Delivery of Note(s)    A signed copy of the Note must be sent to
InvSettlements@aegonusa.com and Invportfolioadministration@aegonusa.com. A
letter with Custody Vault Instructions will be sent back. Signature Block Format
  

TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY

BY:         AEGON USA Investment Management, LLC,

                its investment manager

 

                By:                                                      

                Name:

                Title:

 

Tax Identification Number    36-6071399

 

Schedule A - 64



--------------------------------------------------------------------------------

Purchaser Name

  

TRANSAMERICA LIFE (BERMUDA) LTD

Name in Which to Register Note(s)    TRANSAMERICA LIFE (BERMUDA) LTD First
Funding Registration Number(s); Principal Amount(s)    RW-30; $7,000,000

Payment on account of Note(s)

 

               Method

 

               Account information

  

 

Federal Funds Wire Transfer

 

Citibank, N.A.

111 Wall Street

New York, NY 10043

ABA #XXXXX

DDA #XXXXX

Custody Account No. XXXXX

FFC XXXXX

 

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 P*5

  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Notices Relating to Payments   

AEGON USA Investment Management, LLC

Attn: AAM GA Portfolio Accounting MS 3G-CR

6300 C Street SW.

Cedar Rapids, IA 52499

Email: shaamgapportfolioacc@aegonusa.com

 

And

 

AEGON USA Investment Management, LLC

Attn: Private Placements MS 3C-CR

6300 C Street SW

Cedar Rapids, IA 52499

Email: privateplacements@aegonusa.com

 

(Please include Cusip # in the subject line)

 

AEGON USA Investment Management, LLC

Attn: Director of Private Placements MS 3C-CR

6300 C Street SW.

Cedar Rapids, IA 52499

T (319) 355-2429

privateplacements@aegonusa.com

 

Schedule A - 65



--------------------------------------------------------------------------------

Purchaser Name

  

TRANSAMERICA LIFE (BERMUDA) LTD

All Other Notices   

AEGON USA Investment Management, LLC    

Attn: Director of Private Placements MS 3C-CR

6300 C Street SW

Cedar Rapids, IA 52499

T (319) 355-2429

privateplacements@aegonusa.com

 

Copy of Tax Documents to be sent to:

 

Transamerica International (Bermuda) Ltd

Milner Place, Top Floor

32 Victoria Street

Hamilton HM12 Bermuda

Instructions re Delivery of Note(s)    A signed copy of the Note must be sent to
InvSettlements@aegonusa.com and Invportfolioadministration@aegonusa.com. A
letter with Custody Vault Instructions will be sent back. Signature Block Format
  

TRANSAMERICA LIFE (BERMUDA) LTD

BY:         AEGON USA Investment Management, LLC,

                its investment manager

 

                By:                                                   
                  

                Name:

                Title:

Tax Identification Number    98-0481010

 

Schedule A - 66



--------------------------------------------------------------------------------

Purchaser Name

  

PACIFIC LIFE INSURANCE COMPANY

Name in Which to Register Note(s)    MAC & CO., AS NOMINEE FOR PACIFIC LIFE
INSURANCE COMPANY First Funding Registration Number(s); Principal Amount(s)   

RU-11; $5,000,000

RU-12; $5,000,000

Payment on account of Note(s)

 

               Method

 

               Account Information

  

 

Federal Funds Wire Transfer

 

The Bank of New York Mellon

ABA#XXXXX

Account Number: XXXXX

Account Name: The Bank of New York Mellon - P&I Dept.

FFC: Account XXXX400 - Pacific Life Ins Co - General Acct

 

Regarding: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series U Senior Notes Due December 13, 2028

  

 

PPN:

 

031100 N@5

   Due date and application (as among principal, interest and Make-Whole Amount)
of the payment being made. Address / Fax # / Email for notices related to
payments   

The Bank of New York Mellon

Attn: Pacific Life Accounting Team

One Mellon Bank Center

Room 1130

Pittsburgh, PA 15258-0001

 

And

 

Pacific Life Insurance Company

Attn: IM – Cash Team

700 Newport Center Drive

Newport Beach, CA 92660

Fax: 949-718-5845

Address / Fax # / Email for all other notices   

Pacific Life Insurance Company

Attn: IM – Credit Analysis

700 Newport Center Drive

Newport Beach, CA 92660-6397

Email: PrivatePlacementCompliance@PacificLife.com

Instructions re Delivery of Note(s)   

The Depository Trust Company

Attn: BNY Mellon/Branch Deposit Department

570 Washington Blvd—5th Floor

Jersey City, NJ 07310

Account Name:Pacific Life Ins Co—General Acct

A/C #: 5966218400

 

Schedule A - 67



--------------------------------------------------------------------------------

Purchaser Name

  

PACIFIC LIFE INSURANCE COMPANY

Signature Block Format   

PACIFIC LIFE INSURANCE COMPANY

 

By:                                          
                                   

       Name:

       Title:

 

By:                                          
                                   

       Name:

       Title:

Tax Identification Number    95-1079000

 

Schedule A - 68



--------------------------------------------------------------------------------

Purchaser Name

  

COLONIAL LIFE & ACCIDENT INSURANCE COMPANY

Name in Which to Register Note(s)    CUDD & CO. LLC First Funding Registration
Number(s); Principal Amount(s)    RU-13; $10,000,000

Payment on account of Note(s)

 

               Method

 

               Account Information

  

 

Federal Funds Wire Transfer

 

CUDD & CO.

c/o JPMorgan Chase Bank

New York, NY

ABA # XXXXX

SSG Private Income Processing

NC #XXXX

Custodial Account No. XXXX

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series U Senior Notes Due December 13, 2028

  

 

PPN:

 

031100 N@5

  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax# / Email for all notices and communications   

Provident Investment Management, LLC

Private Placements

One Fountain Square

Chattanooga, Tennessee 37402

Telephone:          (423) 294-1172

Fax:                     (423) 209-3781

Email:                  snbrown@unum.com and a copy to

                              PrivateCompliance@unum.com

Instructions re Delivery of Note(s)   

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Physical Receive Dep for.

Brooklyn, NY 11245-0001

Attn: Aubrey Reuben

Telephone: (718) 242-0269

ACCOUNT NO.: XXXX (Colonial Life & Accident Insurance Company)

Signature Block Format   

COLONIAL LIFE & ACCIDENT INSURANCE COMPANY

By:         Provident Investment Management, LLC

Its:          Agent

 

               By                                                    
             

               Name: Ben Vance

               Title: Vice President, Senior Managing Director

Tax Identification Number    13-6022143 (CUDD & CO. LLC)

 

Schedule A - 69



--------------------------------------------------------------------------------

Purchaser Name

  

THE OHIO NATIONAL LIFE INSURANCE COMPANY

Name in which to register Note(s)    THE OHIO NATIONAL LIFE INSURANCE COMPANY
First Funding Registration Number(s); Principal Amount(s)    RW-31; $7,000,000

Payment on account of Note(s)

 

               Method

 

               Account information

  

 

Federal Funds Wire Transfer

 

U.S. Bank N.A.

5th & Walnut Streets

Cincinnati, OH 45202

ABA #XXXXX

SWIFT Code/BIC:     XXXXX

For credit to The Ohio National Life Insurance Company’s Account No. XXXXX

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 P*5

  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For all Notices and Communications   

The Ohio National Life Insurance Company

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

Fax: 513-794-4506

 

With a copy to: privateplacements@ohionational.com

Instructions re Delivery of Note(s)   

The Ohio National Life Insurance Company

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

Signature Block Format   

THE OHIO NATIONAL LIFE INSURANCE COMPANY

 

By:                                                                  

Name:      Annette M. Teders
Title:       Vice President

Tax Identification Number    31-0397080

 

Schedule A - 70



--------------------------------------------------------------------------------

Purchaser Name

  

OHIO NATIONAL LIFE ASSURANCE CORPORATION

Name in which to register Note(s)    OHIO NATIONAL LIFE ASSURANCE CORPORATION
First Funding Registration Number(s); Principal Amount(s)    RW-32; $3,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

U.S. Bank N.A.

5th & Walnut Streets

Cincinnati, OH 45202

ABA #XXXXX

SWIFT Code/BIC: XXXXX

For credit to Ohio National Life Assurance Corporation’s Account No. XXXXXX

Ref: “Accompanying Information” below

Accompanying Information   

Name of Issuer: AMETEK, INC.

 

Description of Security:

 

Series W Senior Notes Due December 13, 2025

  

 

PPN:

 

031100 P*5

  

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # For all Notices and Communications   

Ohio National Life Assurance Corporation

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

Fax: 513-794-4506

With a copy to: privateplacements@ohionational.com

Instructions re Delivery of Note(s)   

Ohio National Life Assurance Corporation

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

Signature Block Format   

OHIO NATIONAL LIFE ASSURANCE CORPORATION

 

By:                                          
                                               

Name:     Annette M. Teders
Title:       Vice President

Tax Identification Number    31-0962495

 

Schedule A - 71



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Accountants’ Certificate” is defined in Section 7.1(b).

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of Voting
Stock of the Company or any Subsidiary or any Person of which the Company and
its Subsidiaries beneficially own or hold, in the aggregate, directly or
indirectly, 10% or more of any class of Voting Stock. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“this Agreement” is defined in Section 17.3.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Applicable Rate” means, with respect to any Note, the “Applicable Rate” as
defined in such Note.

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (a) if a Permitted Receivables Securitization
Program is structured as a secured lending arrangement, constitutes the
principal amount of such Indebtedness or (b) if a Permitted Receivables
Securitization Program is structured as a purchase agreement, would be
outstanding at such time under the Permitted Receivables Securitization Program
if the same were structured as a secured lending arrangement rather than a
purchase arrangement.

“Bank Credit Agreement” means the Credit Agreement, dated as of September 22,
2011, among the Company, the Foreign Subsidiary Borrowers (as defined therein)
from time to time party thereto, the lenders from time to time party thereto,
Bank of America, N.A., PNC Bank National Association, SunTrust Bank and Wells
Fargo Bank, National Association, as Co-Syndication Agents and JPMorgan Chase
Bank, N.A., as Administrative Agent, as amended and restated as of March 10,
2016 and October 30, 2018, and as may be further supplemented, amended,
restated, refinanced or replaced from time to time, and any other credit
agreement which may from time to time constitute the Company’s principal bank
facility.

 

Schedule B-1



--------------------------------------------------------------------------------

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Acquisition” means any acquisition by the Company or any Subsidiary of
property or series of related acquisitions of property that constitutes
(a) assets comprising all or substantially all or any significant portion of a
business or operating unit of a business, or (b) all or substantially all of the
common stock or other equity interests of a Person.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City, London, England or Frankfurt, Germany are
required or authorized to be closed.

“Business Disposition” means any disposition by the Company or any Subsidiary of
property or series of related dispositions of property that constitutes
(a) assets comprising all or substantially all of a business or operating unit
of a business, or (b) all or substantially all or any significant portion of the
common stock or other equity interests of a Person.

“Capital Lease” means, at any time, a lease which is accounted for as a capital
lease in accordance with GAAP.

“Change of Control” is defined in Section 8.7.

“Change of Control Notice” is defined in Section 8.7.

“Change of Control Prepayment Date” is defined in Section 8.7.

“CISADA” means the United States Comprehensive Iran Sanctions, Accountability,
and Divestment Act of 2010.

“Closing” is defined in Section 3.2.

“Closing Date” is defined in Section 3.2.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph to this Agreement.

“Confidential Information” is defined in Section 20.

 

Schedule B-2



--------------------------------------------------------------------------------

“Consolidated Debt” means, at any time, all Indebtedness of the Company and its
Subsidiaries (excluding intercompany items) determined on a consolidated basis
in accordance with GAAP, including Indebtedness under securitization
transactions.

“Consolidated Tangible Assets” means, at any time, Consolidated Total Assets
minus all amounts that would be shown on a consolidated balance sheet of the
Company prepared as of such date as goodwill or other intangible assets.

“Consolidated Total Assets” means, at any time, all assets of the Company and
its Subsidiaries as determined on a consolidated basis in accordance with GAAP.

“Controlled Affiliate” means, at any time, and with respect to any Person, any
Affiliate of such Person that at such time is Controlled by such first Person.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Debt Prepayment Transfer” is defined in Section 8.8.

“Default” means an event or condition the occurrence or existence of which
would, with the giving of notice or the lapse of time, or both, become an Event
of Default.

“Default Rate” means, with respect to any Note, that rate per annum of interest
that is the greater of (a) 2% per annum above the rate of interest stated in
clause (a) of the first paragraph of such Note and (b) 2% above the rate of
interest publicly announced by JPMorgan Chase Bank, N.A. from time to time at
its principal office in New York, New York as its “base rate” for loans
denominated in Euros or Dollars, as applicable.

“Disclosure Documents” is defined in Section 5.3.

“Disposition” is defined in Section 10.3.

“Dollar” or “$” means the lawful money of the United States.

“Dollar Equivalent” is defined in Section 22.8.

“Domestic Subsidiary” means any Subsidiary of the Company incorporated or
organized in the United States or any state or territory thereof.

“EBITDA” means, for any period, Net Income plus, to the extent deducted from
revenues in determining Net Income, (a) Interest Expense, (b) expense for income
taxes paid or accrued, (c) depreciation, (d) amortization, (e) the amount of any
increase in the Company’s LIFO reserve (exclusive of any portion thereof
attributable to sales of assets) during such period (and minus any decrease in
the Company’s LIFO reserve (exclusive of any portion thereof attributable to
sales of

 

Schedule B-3



--------------------------------------------------------------------------------

assets) during such period), (f) non-cash expenses related to stock based
compensation, (g) other non-cash charges, without in any case giving effect to
the amount for such period of gains or losses on sales of assets outside of the
ordinary course of business and (h) other extraordinary or nonrecurring losses
minus, to the extent included in Net Income, other extraordinary or nonrecurring
gains, all calculated for the Company and its Subsidiaries on a consolidated
basis.

“Electronic Delivery” is defined in Section 7.1(a).

“Elevated Interest Rate” is defined in Section 10.1.

“Elevated Ratio” is defined in Section 10.1.

“Elevated Ratio Notice” is defined in Section 10.1.

“Elevated Ratio Period” is defined in Section 10.1.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to and operation of a single or unified European
currency (whether known as the Euro or otherwise).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Material.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Euro” or “€” means the single currency of Participating Member States of the
European Union.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“First Closing” is defined in Section 3.1.

“First Closing Date” is defined in Section 3.1.

“First Closing Purchasers” is defined in Section 3.1.

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

 

Schedule B-4



--------------------------------------------------------------------------------

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

 

Schedule B-5



--------------------------------------------------------------------------------

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including
without limitation asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Indebtedness” means, as to any Person, at a particular time without
duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding trade payables and accrued expenses arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its reimbursement obligations in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money) solely to the extent drawn and limited to the drawn amounts;

(f) Swaps of such Person;

(g) all obligations in respect of securitization transactions entered into by
such Person, including any obligations in respect of any Permitted Receivables
Securitization Program; and

(h) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (g) above.

 

Schedule B-6



--------------------------------------------------------------------------------

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (h) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its Affiliates) more than
10% of the aggregate principal amount of the Notes then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any mutual fund, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form and (d) any Related Fund of any
holder of any Note.

“Interest Expense” means, with reference to any period, the interest expense
(including without limitation interest expense under Capital Leases that is
treated as interest in accordance with GAAP) of the Company and its Subsidiaries
calculated on a consolidated basis for such period with respect to (a) all
outstanding Indebtedness of the Company and its Subsidiaries allocable to such
period in accordance with GAAP (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers acceptance financing and net costs under interest rate Swaps to the
extent such net costs are allocable to such period in accordance with GAAP) and
(b) the interest component of all Attributable Receivable Indebtedness of the
Company and its Subsidiaries for such period, but excluding, however,
amortization of deferred financing costs to the extent included in total
interest expense, all as determined on a consolidated basis, in each case net of
the total interest income (excluding non-cash interest income on investments
issued with original issue discount) of the Company and its Subsidiaries for
such period determined on a consolidated basis.

“Leverage Ratio” is defined in Section 10.1(a).

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Majority Holders” means at any time (a) prior to the earlier of (i) the Second
Closing Date and (ii) the date all Purchasers have no further obligation to
purchase Notes hereunder, a majority of (x) the Purchasers (by principal amount
of their intended purchase hereunder) in respect of any Notes which have not
been issued at such time and (y) the holders of the unpaid principal amount of
the Notes at the time outstanding exclusive of Notes then owned by the Company
or any of its Affiliates and (b) on or after the Second Closing Date, the
holders of a majority of the unpaid principal amount of the Notes at the time
outstanding exclusive of Notes then owned by the Company or any of its
Affiliates.

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

 

Schedule B-7



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes or (c) the validity or
enforceability of this Agreement or the Notes.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Net Gain” is defined in Section 8.6.

“Net Income” means, with reference to any period, the net income (or loss) of
the Company and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis (without duplication) for such period.

“Notes” is defined in Section 1.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Participating Member States” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Receivables Securitization Program” means a receivables
securitization program pursuant to which the Company or any Subsidiary sells or
grants a security interest in its accounts receivable or an undivided interest
therein, provided that the recourse of the purchaser or lender thereunder, as
the case may be, for losses resulting from an obligor’s failure to pay a
receivable due to credit problems is limited to such accounts receivable or an
interest therein, and the collections thereof (it being understood that recourse
to the Company and its Subsidiaries pursuant to provisions that are customary in
an off-balance sheet accounts receivable transaction shall be permitted).

“Person” or “person” means an individual, partnership, corporation, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, business entity or Governmental Authority.

 

Schedule B-8



--------------------------------------------------------------------------------

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Priority Debt” means, at any time, the sum (without duplication) of (a) all
Indebtedness of the Company and its Subsidiaries secured by Liens other than the
Liens described in clauses (a) through (i) of Section 10.2 and (b) all
Indebtedness of Subsidiaries excluding (i) Indebtedness of any Subsidiary owing
to the Company or a Wholly-Owned Subsidiary and (ii) Indebtedness of any
Subsidiary Obligor.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, inchoate or otherwise.

“PTE” is defined in Section 6.2(a).

“Purchasers” means each of the purchasers that has executed and delivered this
Agreement to the Company and such Purchaser’s successors and assigns (so long as
any such assignment complies with Section 13.2), provided, however, that any
Purchaser of a Note that ceases to be the registered holder or a beneficial
owner (through a nominee) of such Note as the result of a transfer thereof
pursuant to Section 13.2 shall cease to be included within the meaning of
“Purchaser” of such Note for purposes of this Agreement upon such transfer.

“QPAM” is defined in Section 6.2(d).

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Qualifying Material Acquisition” means a Business Acquisition, or the last to
occur of a series of Business Acquisitions consummated within a period of six
consecutive months, if the aggregate consideration paid or to be paid in respect
of such Business Acquisition (or, if applicable, Business Acquisitions) exceeds
$150,000,000 (or its equivalent in other currencies) and the Company has
designated such Business Acquisition (or, if applicable, Business Acquisitions)
as a “Qualifying Material Acquisition” by written notice to the Purchasers and
holders of Notes. For the avoidance of doubt, once any Business Acquisition has
been so designated as (or as a part of) a Qualifying Material Acquisition, it
may not be designated as (or as a part of) any other Qualifying Material
Acquisition.

“Ratable Portion” means, in respect of any holder of any Note and any
Disposition, an amount equal to the product of

 

Schedule B-9



--------------------------------------------------------------------------------

(a) the net proceeds arising from such Disposition being offered to be applied
to the payment of the Notes pursuant to Section 10.3(d)(ii), multiplied by

(b) a fraction, the numerator of which is the outstanding principal amount of
such Note, and the denominator of which is the outstanding principal amount of
all Notes.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Response Date” is defined in Section 8.7.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the subject matter
of the relevant portion of this Agreement.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Second Closing” is defined in Section 3.2.

“Second Closing Date” is defined in Section 3.2.

“Second Closing Purchasers” is defined in Section 3.2.

“Securities” or “Security” shall have the meaning specified in Section 2(a)(1)
of the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Series T Notes” is defined in Section 1(a).

“Series T Purchaser” is defined in Section 3.1.

“Series U Notes” is defined in Section 1(b).

“Series U Purchaser” is defined in Section 3.1.

“Series V Notes” is defined in Section 1(c).

“Series V Purchaser” is defined in Section 3.1.

“Series W Notes” is defined in Section 1(d).

“Series W Purchaser” is defined in Section 3.1.

 

Schedule B-10



--------------------------------------------------------------------------------

“Series X Notes” is defined in Section 1(e).

“Series X Purchaser” is defined in Section 3.2.

“Significant Subsidiary” means, at any time, each Subsidiary the total assets of
which account for at least 10% of Consolidated Total Assets (determined as of
the end of the Company’s then most recently ended fiscal quarter) and any two or
more Subsidiaries the total assets of which, taken together, represent, on an
aggregate basis, not less than 10% of Consolidated Total Assets (determined as
of the end of the Company’s then most recently ended fiscal quarter).

“Source” is defined in Section 6.2.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” means, as to any Person, any corporation or other business entity a
majority of the combined voting power of all Voting Stock of which is owned by
such Person or one or more of its Subsidiaries or such Person and one or more of
its Subsidiaries. Unless the context otherwise clearly requires, any reference
to a “Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Obligor” means a Subsidiary that has guarantied or otherwise become
obligated in respect of the Notes in accordance with the terms of
Section 10.1(c).

“Surviving Person” is defined in Section 10.4(a).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Reimbursement Amount” is defined in Section 8.6(c).

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Transfer Prepayment Date” is defined in Section 8.8.

“Transfer Prepayment Offer” is defined in Section 8.8.

“US Dollar Notes” is defined in Section 8.6(a).

 

Schedule B-11



--------------------------------------------------------------------------------

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country, or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Stock” means, with respect to any Person, any shares of stock or other
equity interests of any class or classes of such Person whose holders are
entitled under ordinary circumstances (irrespective of whether at the time stock
or other equity interests of any other class or classes shall have or might have
voting power by reason of the happening of any contingency) to vote for the
election of a majority of the directors, managers, trustees or other governing
body of such Person.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

Schedule B-12



--------------------------------------------------------------------------------

SCHEDULE 4.9

CHANGES IN CORPORATE STRUCTURE

NONE

 

Schedule 4.9-1



--------------------------------------------------------------------------------

SCHEDULE 5.4

SUBSIDIARIES OF THE COMPANY; OWNERSHIP OF SUBSIDIARY STOCK, ETC.

(i)

SUBSIDIARIES OF AMETEK, INC.

AS OF NOVEMBER 21, 2018

 

Name of Subsidiary and name under which it does business

   State or other jurisdiction of
incorporation or organization    Percentage of voting
securities owned by its
immediate parent*  

Advanced Measurement Technology, Inc.

   Delaware      100 % 

Sunpower, Inc.

   Delaware      100 % 

AIP/MPM Funding, Inc.

   Delaware      100 % 

AIP/MPM Holdings, Inc.

   Delaware      100 % 

Micro-Poise Measurement Systems, LLC

   Delaware      100 % 

Akron Standard Bestry (Guangzhou) Measurement Equipment Co., Ltd.

   China      50 % 

QM China Holding Inc.

   Delaware      100 % 

Micro-Poise Industrial Equipment (Beijing) Ltd.

   China      100 % 

AMETEK (Bermuda), Ltd.

   Bermuda      100 % 

AMETEK Canada, LLC

   Delaware      100 % 

AMETEK Canada 1 ULC

   Canada      100 % 

AMETEK Canada 2 ULC.

   Canada      100 % 

AMETEK Creaform Financing, L.P.

   Delaware      99.90 % 

AMETEK Financing Canada Limited Partnership

   Canada      99.90 % 

AMETEK Creaform Inc.

   Canada      100 % 

AMETEK Canada 3 ULC

   Canada      100 % 

AMETEK Canada Limited Partnership

   Canada      99.90 % 

Creaform Inc.

   Canada      100 % 

Creaform Shanghai Ltd.

   China      100 % 

Creaform France S.A.S.

   France      100 % 

AMETEK Receivables Corp.

   Delaware      100 % 

AMETEK Thermal Systems, Inc.

   Delaware      100 % 

AMETEK Arizona Instrument LLC

   Arizona      100 % 

Chandler Instruments Company, L.L.C.

   Texas      100 % 

Grabner Instruments Messtechnik Gesellschaft m.b.H.

   Austria      56 % 

Petrolab, L.L.C.

   Delaware      100 % 

CS Holdings Co., Inc.

   Delaware      100 % 

CS Intermediate Holdings Co., Inc.

   Delaware      100 % 

Controls Southeast, Inc.

   North Carolina      100 % 

EDAX, Inc.

   Delaware      100 % 

AMETEK B.V.

   Netherlands      100 % 

EMA Corp.

   Delaware      98.43 % 

AMETEK Telular Holdings, LLC

   Delaware      100 % 

ACP Tower Holdings, LLC

   Delaware      100 % 

Telular Corporation

   Delaware      100 % 

SkyBitz Tank Monitoring Corporation

   Illinois      100 % 

SkyBitz, Inc.

   Delaware      100 % 

SkyBitz Petroleum Logistics LLC

   South Carolina      100 % 

Amekai (BVI) Ltd.

   British Virgin Islands      50 % 

AMETEK Aerospace, LLC

   Delaware      100 % 

AMETEK AP, LLC

   California      100 % 

 

Schedule 5.4-1



--------------------------------------------------------------------------------

AMETEK Aerospace & Power Holdings, Inc.

   Delaware      100 % 

AMETEK Advanced Industries, Inc.

   Delaware      100 % 

AMETEK Aircraft Parts & Accessories, Inc.

   Delaware      100 % 

AMETEK Ameron, LLC

   Delaware      100 % 

AMETEK HSA, Inc.

   Delaware      100 % 

AMETEK MRO Florida, Inc.

   Delaware      100 % 

Drake Air, Inc.

   Oklahoma      100 % 

AMETEK Programmable Power, Inc.

   Delaware      100 % 

VTI Instruments Private Limited

   India      99.999 % 

VTI Integrated Systems Private Limited

   India      99.89 % 

ESP Holdco, Inc.

   Delaware      100 % 

Electronic Systems Protection, Inc.

   Delaware      100 % 

Forza Silicon Corporation

   California      100 % 

Powervar, Inc

   Illinois      100 % 

Powervar Canada Inc.

   Canada      100 % 

Powervar Deutschland GmbH

   Germany      100 % 

Powervar Mexico S.A. de C.V.

   Mexico      99.998 % 

Southern Aero Partners, Inc.

   Oklahoma      100 % 

AMETEK CTS US, Inc.

   New York      100 % 

AMETEK MAD, Inc.

   California      100 % 

AMETEK EMG Holdings, Inc.

   Delaware      100 % 

Avicenna Technology, Inc.

   Minnesota      100 % 

Coining, Inc.

   Delaware      100 % 

Dunkermotoren USA Inc.

   Delaware      100 % 

Hamilton Precision Metals, Inc.

   Delaware      100 % 

Hamilton Precision Metals of Delaware, Inc.

   Delaware      100 % 

HCC Industries, Inc.

   Delaware      100 % 

AMETEK Ceramics, Inc.

   Delaware      100 % 

Glasseal Products, Inc.

   New Jersey      100 % 

Sealtron, Inc.

   Delaware      100 % 

HCC Aegis, Inc.

   Delaware      100 % 

HCC Industries International

   California      100 % 

HCC Machining Company, Inc.

   Delaware      100 % 

Hermetic Seal Corporation

   Delaware      100 % 

KBA Enterprises, Inc.

   Delaware      100 % 

Reading Alloys, Inc.

   Pennsylvania      100 % 

RAI Enterprises, Inc.

   Delaware      100 % 

SCPH Holdings, Inc.

   Delaware      100 % 

AMETEK SCP, Inc.

   Rhode Island      100 % 

AMETEK SCP (Barrow) Limited

   United Kingdom      100 % 

Technical Services for Electronics, Inc.

   Minnesota      100 % 

AMETEK Grundbesitz GmbH

   Germany      100 % 

AMETEK Haydon Kerk, Inc.

   Delaware      100 % 

Tritex Corporation

   Delaware      100 % 

Haydon Kerk Motion Solutions, Inc.

   Massachusetts      100 % 

AMETEK International C.V.

   Netherlands      87.72 % 

AMETEK Holdings B.V.

   Netherlands      100 % 

AMETEK Denmark A/S

   Denmark      100 % 

AMETEK European Holdings GmbH

   Germany      100 % 

AMETEK Italia S.r.l.

   Italy      100 % 

AMETEK Holdings de Mexico, S. de R.L.

   Mexico      50 % 

AMETEK Latin America Holding Company S.à r.l.

   Luxembourg      100 % 

AMETEK Mexico Holding Company, LLC

   Delaware      100 % 

AMETEK Lamb Motores de Mexico, S. de R.L. de C.V.

   Mexico      99.99 % 

AMETEK do Brasil Ltda.

   Brazil      99 % 

AMETEK Europe L.L.C.

   Delaware      100 % 

 

Schedule 5.4-2



--------------------------------------------------------------------------------

AMETEK UK Limited Partnership

   United Kingdom      96.9 % 

AMETEK (Barbados) SRL

   Barbados      100 % 

AMETEK European Holdings Limited

   United Kingdom      100 % 

AMETEK Elektromotory, s.r.o

   Czech Republic      99.97 % 

AMETEK Singapore Private Ltd.

   Singapore      100 % 

Amekai Singapore Private Ltd.

   Singapore      50 % 

Amekai Meter (Xiamen) Co., Ltd.

   China      100 % 

Amekai Taiwan Co., Ltd.

   Taiwan      50 % 

AMETEK Commercial Enterprise Shanghai

   China      100 % 

AMETEK Engineered Materials Sdn. Bhd.

   Malaysia      100 % 

AMETEK Instruments India Private Limited

   India      100 % 

AMETEK Motors Asia Pte. Ltd.

   Singapore      100 % 

AMETEK Industrial Technology (Shanghai) Co., Ltd.

   China      100 % 

Haydon Linear Motors (Changzhou) Co., Ltd.

   China      100 % 

AMETEK Global Tubes, LLC

   Delaware      100 % 

Tubes Holdco Limited

   United Kingdom      100 % 

Fine Tubes Limited

   United Kingdom      100 % 

Superior Tube Company, Inc.

   Pennsylvania      100 % 

EMA Holdings UK Limited

   United Kingdom      100 % 

AMETEK Aerospace & Defense Group UK Ltd

   United Kingdom      100 % 

AEM Limited

   United Kingdom      100 % 

AMETEK Airtechnology Group Limited.

   United Kingdom      100 % 

Airtechnology Pension Trustees Limited

   United Kingdom      100 % 

Muirhead Aerospace Limited

   United Kingdom      100 % 

AMETEK Instruments Group UK Limited

   United Kingdom      100 % 

AMETEK (GB) Limited

   United Kingdom      100 % 

Powervar Limited

   United Kingdom      100 % 

Taylor Hobson Limited

   United Kingdom      100 % 

Taylor Hobson Trustees Limited

   United Kingdom      100 % 

Solartron Metrology Limited

   United Kingdom      100 % 

AMETEK Kabushiki Kaisha

   Japan      100 % 

AMETEK Material Analysis Holdings GmbH

   Germany      100 % 

AMETEK Holdings SARL

   France      74 % 

Antavia SAS

   France      100 % 

CAMECA SAS

   France      96.15 % 

AMETEK GmbH

   Germany      31.99 % 

AMETEK Nordic AB

   Sweden      100 % 

Zygo Germany GmbH

   Germany      41.36 % 

AMETEK Germany GmbH

   Germany      100 % 

AMETEK Korea Co., Ltd.

   Korea      100 % 

CAMECA Instruments, Inc.

   New York      100 % 

Direl Holding GmbH

   Germany      100 % 

Direl GmbH

   Germany      100 % 

Dunkermotoren GmbH

   Germany      100 % 

AMETEK d.o.o. Subotica.

   Serbia      100 % 

Dunkermotoren Taicang Co., Ltd.

   China      100 % 

Motec GmbH

   Germany      100 % 

Motec Nordic ApS

   Denmark      100 % 

Motec France S.A.S.

   France      100 % 

Motec Asia Limited

   Hong Kong      100 % 

RETE Holding GmbH

   Switzerland      100 % 

AMETEK CTS GmbH

   Switzerland      100 % 

AMETEK CTS Europe GmbH

   Germany      100 % 

Frameflair Limited

   United Kingdom      100 % 

Milmega Limited

   United Kingdom      100 % 

 

Schedule 5.4-3



--------------------------------------------------------------------------------

SPECTRO Analytical Instruments GmbH

   Germany      100 % 

AMETEK Hong Kong Private Limited

   Hong Kong      100 % 

SPECTRO Analytical Instruments, Inc.

   Delaware      100 % 

SPECTRO Analytical Instruments (Pty) Ltd

   South Africa      100 % 

OOO “AMETEK”

   Russia      99 % 

AMETEK Russia (UK) Limited

   United Kingdom      100 % 

AMETEK S.A.S.

   France      76.7 % 

AMETEK S.r.l.

   Italy      70 % 

EMA Finance 1 LLC

   Delaware      100 % 

EMA Finance 2 LLC

   Delaware      100 % 

Land Instruments International Ltd.

   United Kingdom      100 % 

Nu Instruments Limited

   United Kingdom      100 % 

Nu Instruments Asia Ltd.

   Hong Kong      100 % 

Nu Instruments (Beijing) Co. Ltd.

   China      100 % 

Taylor Hobson Inc.

   Delaware      100 % 

EMA MX, LLC

   Delaware      100 % 

AMETEK Finland Oy

   Finland      100 % 

AMETEK PIP Holdings, Inc.

   Delaware      100 % 

AMETEK Land, Inc.

   Delaware      100 % 

AMETEK Precitech, Inc.

   Delaware      100 % 

AMETEK (Thailand) Co., Ltd.

   Thailand      99.999 % 

Creaform U.S.A. Inc.

   Delaware      100 % 

Crystal Engineering Corporation

   California      100 % 

NewAge Testing Instruments, Inc.

   Pennsylvania      100 % 

Patriot Sensors & Controls Corporation

   Delaware      100 % 

Reichert, Inc.

   Delaware      100 % 

SSH Non-Destructive Testing, Inc.

   Delaware      100 % 

Amptek, Inc.

   Delaware      100 % 

Technical Manufacturing Corporation

   Delaware      100 % 

AMETEK VIS-K, Inc.

   Delaware      100 % 

Atlas Material Holdings Corporation

   Delaware      100 % 

Atlas Material Testing Technology L.L.C.

   Delaware      100 % 

Atlas Netherlands AcquisitionCo Coöperatief U.A.

   Netherlands      99.99 % 

Atlas Material Testing Technology GmbH

   Germany      100 % 

Atlas Material Testing Technology BV

   Netherlands      100 % 

Atlas Material Testing Technology (India) Private Limited

   India      100 % 

EMA Holdings, LLC

   Delaware      100 % 

MCG Acquisition Corporation

   Minnesota      100 % 

TPM Russia, Inc.

   Delaware      100 % 

Zygo Corporation

   Delaware      100 % 

AMETEK Taiwan Co. Ltd.

   Taiwan      50.5 % 

Six Brookside Drive Corporation.

   Connecticut      100 % 

Zemetrics, Inc.

   Delaware      100 % 

Zygo Pte Ltd.

   Singapore      100 % 

ZygoLamda Metrology Instrument (Shanghai) Co., Ltd.

   China      100 % 

Zygo Richmond Corporation

   Delaware      100 % 

FMH Intermediate LLC

   Delaware      100 % 

FMH Holdings Corp.

   Delaware      100 % 

FMH Aerospace Corp.

   California      100 % 

MOCON, Inc

   Minnesota      100 % 

MOCON Europe Sàrl

   Luxembourg      100 % 

MOCON Europe A/S

   Denmark      100 % 

AMETEK Instrumentos, S.L.

   Spain      100 % 

MOCON (Shanghai) Trading Co., Ltd.

   China      100 % 

O’Brien Superior Holding Co., Inc.

   Delaware      100 % 

 

Schedule 5.4-4



--------------------------------------------------------------------------------

O’Brien Holding Co., Inc.

   Delaware      100 % 

OBCORP LLC.

   Missouri      100 % 

OBCORP International LLC

   Missouri      100 % 

CARDINALUHP LLC

   Missouri      100 % 

Universal Analyzers Inc.

   Nevada      100 % 

Rauland-Borg (Canada) Inc.

   Canada      100 % 

Rauland-Borg Corporation

   Illinois      100 % 

Modern Field Holdings, Inc.

   British Virgin Islands      7.6 % 

Rauland-Borg Corporation of Florida

   Delaware      100 % 

Responder Systems Corporation

   California      100 % 

Rotron Incorporated

   New York      100 % 

AMETEK Technical & Industrial Products, Inc.

   Minnesota      51.9 % 

Seiko EG&G Co. Ltd.

   Japan      49 % 

Solidstate Controls, LLC

   Delaware      100 % 

HDR Power Systems, LLC

   Delaware      100 % 

Solidstate Controls, Inc. de Argentina S.R.L.

   Argentina      90 % 

Solidstate Controls Mexico, S.A. de C.V.

   Mexico      99.998 % 

Sound Com Corporation

   Ohio      100 % 

Spectro International Holdings, Inc.

   Delaware      100 % 

Spectro Holdings, Inc.

   Delaware      100 % 

Spectro Scientific, Inc.

   Massachusetts      100 % 

Spectro, Inc.

   Massachusetts      100 % 

Vision Research, Inc.

   Delaware      100 % 

Vision Research Europe B.V.

   Netherlands      100 % 

Vision Research srl

   Romania      100 % 

 

*

Exclusive of directors’ qualifying shares and shares held by nominees as
required by the laws of the jurisdiction of incorporation.

(ii)

None

(iii)

Senior officers

 

Chief Executive Officer                                                - David
A. Zapico

Executive Vice President - Chief Financial Officer     - William J. Burke

Chief Administrative Officer                                       - Ronald J.
Oscher

President - Electronic Instruments                               - Tony J.
Ciampitti

President - Electronic Instruments                               - John Wesley
Hardin

President - Electronic Instruments                               - Thomas C.
Marecic

President - Electromechanical Group                           - Timothy N. Jones

Senior Vice President - Corporate Development         - William D. Eginton

Senior Vice President, General Counsel &

Corporate Secretary                                                      -
Robert S. Feit

Senior Vice President - Comptroller &

Principal Accounting Officer                              - Thomas M. Montgomery

Senior Vice President - Advanced Motion Solutions - Matthew C. French

Senior Vice President - Ultra Precision Technologies - Bruce P. Wilson

 

Schedule 5.4-5



--------------------------------------------------------------------------------

Directors

Thomas A. Amato

Ruby R. Chandy

Anthony J. Conti

Steven W. Kohlhagen

Gretchen W. McClain

Elizabeth R. Varet

Dennis K. Williams

David A. Zapico, Chairman

 

Schedule 5.4-6



--------------------------------------------------------------------------------

SCHEDULE 5.5

FINANCIAL STATEMENTS

1) Fiscal year 2017 audited consolidated financial statements of the Company and
its Subsidiaries

2) Consolidated financial statements for the Company and its Subsidiaries for
the fiscal quarters ending June 30, 2018 and September 30, 2018

 

Schedule 5.5-1



--------------------------------------------------------------------------------

SCHEDULE 5.8

LITIGATION

The Company is, from time to time, subject to a variety of litigation and
similar proceedings incidental to its business. These lawsuits may involve
claims for damages arising out of the use of the Company’s products and
services, personal injury, employment matters, tax matters, commercial disputes
and intellectual property matters. The Company may also become subject to
lawsuits as a result of past or future acquisitions. Based upon the Company’s
experience, the Company does not believe that these proceedings and claims will
have a material adverse effect on its results of operations, financial position
or cash flows.

Asbestos Litigation

The Company (including its subsidiaries) has been named as a defendant in a
number of asbestos-related lawsuits. Certain of these lawsuits relate to a
business which was acquired by the Company and do not involve products which
were manufactured or sold by the Company. In connection with these lawsuits, the
seller of such business has agreed to indemnify the Company against these claims
(the “Indemnified Claims”). The Indemnified Claims have been tendered to, and
are being defended by, such seller. The seller has met its obligations, in all
respects, and the Company does not have any reason to believe such party would
fail to fulfill its obligations in the future. To date, no judgments have been
rendered against the Company as a result of any asbestos-related lawsuit. The
Company believes that it has good and valid defenses to each of these claims and
intends to defend them vigorously.

Environmental Matters

Certain historic processes in the manufacture of products have resulted in
environmentally hazardous waste by-products as defined by federal and state laws
and regulations. At September 30, 2018, the Company is named a Potentially
Responsible Party (“PRP”) at 13 non-AMETEK-owned former waste disposal or
treatment sites (the “non-owned” sites). The Company is identified as a “de
minimis” party in 12 of these sites based on the low volume of waste attributed
to the Company relative to the amounts attributed to other named PRPs. In eight
of these sites, the Company has reached a tentative agreement on the cost of the
de minimis settlement to satisfy its obligation and is awaiting executed
agreements. The tentatively agreed-to settlement amounts are fully reserved. In
the other four sites, the Company is continuing to investigate the accuracy of
the alleged volume attributed to the Company as estimated by the parties
primarily responsible for remedial activity at the sites to establish an
appropriate settlement amount. At the remaining site where the Company is a
non-de minimis PRP, the Company is participating in the investigation and/or
related required remediation as part of a PRP Group and reserves have been
established sufficient to satisfy the Company’s expected obligations. The
Company historically has resolved these issues within established reserve levels
and reasonably expects this result will continue. In addition to these non-owned
sites, the Company has an ongoing practice of providing reserves for probable
remediation activities at certain of its current or previously owned
manufacturing locations (the “owned” sites). For claims and proceedings against
the Company with respect to other environmental matters,

 

Schedule 5.8-1



--------------------------------------------------------------------------------

reserves are established once the Company has determined that a loss is probable
and estimable. This estimate is refined as the Company moves through the various
stages of investigation, risk assessment, feasibility study and corrective
action processes. In certain instances, the Company has developed a range of
estimates for such costs and has recorded a liability based on the best
estimate. It is reasonably possible that the actual cost of remediation of the
individual sites could vary from the current estimates and the amounts accrued
in the consolidated financial statements; however, the amounts of such variances
are not expected to result in a material change to the consolidated financial
statements. In estimating the Company’s liability for remediation, the Company
also considers the likely proportionate share of the anticipated remediation
expense and the ability of the other PRPs to fulfill their obligations.

Total environmental reserves at September 30, 2018 and December 31, 2017 were
$27.8 million and $30.1 million, respectively, for both non-owned and owned
sites. For the nine months ended September 30, 2018, the Company recorded
$3.0 million in reserves. Additionally, the Company spent $5.2 million on
environmental matters and the reserve decreased $0.1 million due to foreign
currency translation for the nine months ended September 30, 2018. The Company’s
reserves for environmental liabilities at September 30, 2018 and December 31,
2017 included reserves of $10.2 million and $11.6 million, respectively, for an
owned site acquired in connection with the 2005 acquisition of HCC Industries
(“HCC”). The Company is the designated performing party for the performance of
remedial activities for one of several operating units making up a Superfund
site in the San Gabriel Valley of California. The Company has obtained
indemnifications and other financial assurances from the former owners of HCC
related to the costs of the required remedial activities. At September 30, 2018,
the Company had $12.1 million in receivables related to HCC for probable
recoveries from third-party escrow funds and other committed third-party funds
to support the required remediation. Also, the Company is indemnified by HCC’s
former owners for approximately $19 million of additional costs.

The Company has agreements with other former owners of certain of its acquired
businesses, as well as new owners of previously owned businesses. Under certain
of the agreements, the former or new owners retained, or assumed and agreed to
indemnify the Company against, certain environmental and other liabilities under
certain circumstances. The Company and some of these other parties also carry
insurance coverage for some environmental matters. To date, these parties have
met their obligations in all material respects.

 

Schedule 5.8-2



--------------------------------------------------------------------------------

The Company believes it has established reserves for the environmental matters
described above, which are sufficient to perform all known responsibilities
under existing claims and consent orders. The Company has no reason to believe
that other third parties would fail to perform their obligations in the future.
In the opinion of management, based on presently available information and the
Company’s historical experience related to such matters, an adequate provision
for probable costs has been made and the ultimate cost resulting from these
actions is not expected to materially affect the consolidated results of
operations, financial position or cash flows of the Company.

The Company has been remediating groundwater contamination for several
contaminants, including trichloroethylene (“TCE”), at a formerly owned site in
El Cajon, California. Several lawsuits have been filed against the Company
alleging damages resulting from the groundwater contamination, including
property damages and personal injury, and seeking compensatory and punitive
damages. The Company believes that it has good and valid defenses to each of
these claims and intends to defend them vigorously. The Company believes it has
established reserves for these lawsuits that are sufficient to satisfy its
expected exposure. The Company does not expect the outcome of these matters,
either individually or in the aggregate, to materially affect the consolidated
results of operations, financial position or cash flows of the Company.

 

Schedule 5.8-3



--------------------------------------------------------------------------------

SCHEDULE 5.12

COMPLIANCE WITH ERISA

Retirement and Pension Plans

The Company sponsors several retirement and pension plans covering eligible
salaried and hourly employees. The plans generally provide benefits based on
participants’ years of service and/or compensation. The following is a brief
description of the Company’s retirement and pension plans.

The Company maintains contributory and noncontributory defined benefit pension
plans. Benefits for eligible salaried and hourly employees under all defined
benefit plans are funded through trusts established in conjunction with the
plans. The Company’s funding policy with respect to its defined benefit plans is
to contribute amounts that provide for benefits based on actuarial calculations
and the applicable requirements of U.S. federal and local foreign laws. The
Company estimates that it will make both required and discretionary cash
contributions of approximately $2 million to $6 million to its worldwide defined
benefit pension plans in 2018.

The Company uses a measurement date of December 31 (its fiscal year end) for its
U.S. and foreign defined benefit pension plans.

The Company sponsors a 401(k) retirement and savings plan for eligible U.S.
employees. Participants in the retirement and savings plan may contribute a
specified portion of their compensation on a pre-tax basis, which varies by
location. The Company matches employee contributions ranging from 20% to 100%,
up to a maximum percentage ranging from 1% to 8% of eligible compensation or up
to a maximum of $1,200 per participant in some locations.

The Company’s retirement and savings plan has a defined contribution retirement
feature principally to cover U.S. salaried employees joining the Company after
December 31, 1996. Under the retirement feature, the Company makes contributions
for eligible employees based on a pre-established percentage of the covered
employee’s salary subject to pre-established vesting. Employees of certain of
the Company’s foreign operations participate in various local defined
contribution plans.

The Company has nonqualified unfunded retirement plans for its Directors and
certain retired employees. It also provides supplemental retirement benefits,
through contractual arrangements and/or a Supplemental Executive Retirement Plan
(“SERP”) covering certain current and former executives of the Company. These
supplemental benefits are designed to compensate the executive for retirement
benefits that would have been provided under the Company’s primary retirement
plan, except for statutory limitations on compensation that must be taken into
account under those plans. The projected benefit obligations of the SERP and the
contracts will primarily be funded by a grant of shares of the Company’s common
stock upon retirement or termination of the executive. The Company is providing
for these obligations by charges to earnings over the applicable periods.

The following tables set forth the changes in net projected benefit obligation
and the fair value of plan assets for the funded and unfunded defined benefit
plans for the years ended December 31:

U.S. Defined Benefit Pension Plans:

 

Schedule 5.12-1



--------------------------------------------------------------------------------

     2017      2016        (In thousands)  

Change in projected benefit obligation:

     

Net projected benefit obligation at the beginning of the year

   $ 498,850      $ 472,477  

Service cost

     3,538        3,488  

Interest cost

     20,693        22,153  

Actuarial losses

     26,922        29,681  

Gross benefits paid

     (29,627 )       (29,005 ) 

Plan amendments

     —          56  

Net projected benefit obligation at the end of the year

   $ 520,376      $ 498,850  

Change in plan assets:

     

Fair value of plan assets at the beginning of the year

   $ 517,073      $ 508,775  

Actual return on plan assets

     92,058        36,414  

Employer contributions

     40,489        889  

Gross benefits paid

     (29,627 )       (29,005 ) 

Fair value of plan assets at the end of the year

   $ 619,993      $ 517,073  

 

Schedule 5.12-2



--------------------------------------------------------------------------------

Foreign Defined Benefit Pension Plans:

 

     2017      2016        (In thousands)  

Change in projected benefit obligation:

     

Net projected benefit obligation at the beginning of the year

   $ 258,297      $ 243,924  

Service cost

     3,600        3,134  

Interest cost

     6,732        7,896  

Foreign currency translation adjustments

     26,457        (39,910 ) 

Employee contributions

     228        256  

Actuarial (gains) losses

     (1,563 )       52,248  

Expenses paid from assets

     (608 )       (770 ) 

Gross benefits paid

     (8,964 )       (8,475 ) 

Plan amendments

     (1 )       (6 ) 

Net projected benefit obligation at the end of the year

   $ 284,178      $ 258,297  

Change in plan assets:

     

Fair value of plan assets at the beginning of the year

   $ 188,935      $ 213,296  

Actual return on plan assets

     13,869        14,346  

Employer contributions

     14,307        5,886  

Employee contributions

     228        256  

Foreign currency translation adjustments

     19,201        (35,604 ) 

Expenses paid from assets

     (608 )       (770 ) 

Gross benefits paid

     (8,964 )       (8,475 ) 

Fair value of plan assets at the end of the year

   $ 226,968      $ 188,935  

The accumulated benefit obligation consisted of the following at December 31:

U.S. Defined Benefit Pension Plans:

 

     2017      2016        (In thousands)  

Funded plans

   $ 503,309      $ 480,249  

Unfunded plans

     6,046        6,212  

Total

   $ 509,355      $ 486,461  

Foreign Defined Benefit Pension Plans:

 

     2017      2016        (In thousands)  

Funded plans

   $ 235,787      $ 213,877  

Unfunded plans

     39,531        33,924  

Total

   $ 275,318      $ 247,801  

 

Schedule 5.12-3



--------------------------------------------------------------------------------

Weighted average assumptions used to determine benefit obligations at
December 31:

 

     2017     2016  

U.S. Defined Benefit Pension Plans:

    

Discount rate

     3.75 %      4.25 % 

Rate of compensation increase (where applicable)

     3.75 %      3.75 % 

Foreign Defined Benefit Pension Plans:

    

Discount rate

     2.39 %      2.56 % 

Rate of compensation increase (where applicable)

     2.50 %      2.50 % 

The following is a summary of the fair value of plan assets for U.S. plans at
December 31:

 

     2017      2016  

Asset Class

   Total      Level 1      Level 2      Total      Level 1      Level 2       
(In thousands)  

Corporate debt instruments

   $ 1,757      $ —        $ 1,757      $ 2,662      $ —        $ 2,662  

Corporate debt instruments—Preferred

     12,574        —          12,574        8,880        —          8,880  

Corporate stocks—Common

     137,693        137,693        —          109,881        109,881        —  
 

Municipal bonds

     565        —          565        777        —          777  

Registered investment companies

     289,693        289,693        —          251,054        251,054        —  
 

U.S. Government securities

     246        —          246        —          —          —    

Total investments

     442,528        427,386        15,142        373,254        360,935       
12,319  

Investments measured at net asset value

     177,465        —          —          143,819        —          —    

Total investments

   $ 619,993      $ 427,386      $ 15,142      $ 517,073      $ 360,935      $
12,319  

U.S. equity securities and global equity securities categorized as level 1 are
traded on national and international exchanges and are valued at their closing
prices on the last trading day of the year. For U.S. equity securities and
global equity securities not traded on an active exchange, or if the closing
price is not available, the trustee obtains indicative quotes from a pricing
vendor, broker or investment manager. These securities are categorized as
level 2 if the custodian obtains corroborated quotes from a pricing vendor.
Additionally, some U.S. equity securities and global equity securities are
public investment vehicles valued using the Net Asset Value (“NAV”) provided by
the fund manager. The NAV is the total value of the fund divided by the number
of shares outstanding.

Fixed income securities categorized as level 1 are traded on national and
international exchanges and are valued at their closing prices on the last
trading day of the year and categorized as level 2 if valued by the trustee
using pricing models that use verifiable observable market data, bids provided
by brokers or dealers or quoted prices of securities with similar
characteristics.

The expected long-term rate of return on these plan assets was 7.50% in 2017 and
7.75% in 2016. Equity securities included 512,565 shares of AMETEK, Inc. common
stock with a market value of $37.1 million (6.0% of total plan investment
assets) at December 31, 2017 and 512,565 shares of AMETEK, Inc. common stock
with a market value of $24.9 million (4.8% of total plan investment assets) at
December 31, 2016.

 

Schedule 5.12-4



--------------------------------------------------------------------------------

The objectives of the Company’s U.S. defined benefit plans’ investment strategy
are to maximize the plans’ funded status and minimize Company contributions and
plan expense. Because the goal is to optimize returns over the long term, an
investment policy that favors equity holdings has been established. Since there
may be periods of time where both equity and fixed-income markets provide poor
returns, an allocation to alternative assets may be made to improve the overall
portfolio’s diversification and return potential. The Company periodically
reviews its asset allocation, taking into consideration plan liabilities, plan
benefit payment streams and the investment strategy of the pension plans. The
actual asset allocation is monitored frequently relative to the established
targets and ranges and is rebalanced when necessary. The target allocations for
the U.S. defined benefits plans are approximately 50% equity securities,
20% fixed-income securities and 30% other securities and/or cash.

The equity portfolio is diversified by market capitalization and style. The
equity portfolio also includes international components.

The objective of the fixed-income portion of the pension assets is to provide
interest rate sensitivity for a portion of the assets and to provide
diversification. The fixed-income portfolio is diversified within certain
quality and maturity guidelines in an attempt to minimize the adverse effects of
interest rate fluctuations.

Other than for investments in alternative assets, certain investments are
prohibited. Prohibited investments include venture capital, private placements,
unregistered or restricted stock, margin trading, commodities, short selling and
rights and warrants. Foreign currency futures, options and forward contracts may
be used to manage foreign currency exposure.

The following is a summary of the fair value of plan assets for foreign defined
benefit pension plans at December 31:

 

    

 

     2016  

Asset Class

   Total      Level 3      Total      Level 3        (In thousands)  

Life insurance

   $ 21,294      $ 21,294      $ 18,147      $ 18,147  

Total investments

     21,294        21,294        18,147        18,147  

Investments measured at net asset value

     205,674        —          170,788        —    

Total investments

   $ 226,968      $ 21,294      $ 188,935      $ 18,147  

Life insurance assets are considered level 3 investments as their values are
determined by the sponsor using unobservable market data.

Alternative investments categorized as level 3 are valued based on unobservable
inputs and cannot be corroborated using verifiable observable market data.
Investments in level 3 funds are redeemable, however, cash reimbursement may be
delayed or a portion held back until asset finalization.

The following is a summary of the changes in the fair value of the foreign
plans’ level 3 investments (fair value determined using significant unobservable
inputs):

 

     Life Insurance        (In thousands)  

Balance, December 31, 2015

   $ 20,486  

Actual return on assets:

  

Unrealized (losses) relating to instruments still held at the end of the year

     (2,339 ) 

 

Schedule 5.12-5



--------------------------------------------------------------------------------

Realized gains (losses) relating to assets sold during the year

     —    

Purchases, sales, issuances and settlements, net

     —    

Balance, December 31, 2016

     18,147  

Actual return on assets:

  

Unrealized gains relating to instruments still held at the end of the year

     3,147  

Realized gains (losses) relating to assets sold during the year

     —    

Purchases, sales, issuances and settlements, net

     —    

Balance, December 31, 2017

   $ 21,294  

The objective of the Company’s foreign defined benefit plans’ investment
strategy is to maximize the long-term rate of return on plan investments,
subject to a reasonable level of risk. Liability studies are also performed on a
regular basis to provide guidance in setting investment goals with an objective
to balance risks against the current and future needs of the plans. The trustees
consider the risk associated with the different asset classes, relative to the
plans’ liabilities and how this can be affected by diversification, and the
relative returns available on equities, fixed-income investments, real estate
and cash. Also, the likely volatility of those returns and the cash flow
requirements of the plans are considered. It is expected that equities will
outperform fixed-income investments over the long term. However, the trustees
recognize the fact that fixed-income investments may better match the
liabilities for pensioners. Because of the relatively young active employee
group covered by the plans and the immature nature of the plans, the trustees
have chosen to adopt an asset allocation strategy more heavily weighted toward
equity investments. This asset allocation strategy will be reviewed, from time
to time, in view of changes in market conditions and in the plans’ liability
profile. The target allocations for the foreign defined benefit plans are
approximately 70% equity securities, 15% fixed-income securities and 15% other
securities, insurance or cash.

The assumption for the expected return on plan assets was developed based on a
review of historical investment returns for the investment categories for the
defined benefit pension assets. This review also considered current capital
market conditions and projected future investment returns. The estimates of
future capital market returns by asset class are lower than the actual long-term
historical returns. The current low interest rate environment influences this
outlook. Therefore, the assumed rate of return for U.S. plans is 7.50% and 6.64%
for foreign plans in 2018.

The projected benefit obligation, accumulated benefit obligation and fair value
of plan assets for pension plans with a projected benefit obligation in excess
of plan assets and pension plans with an accumulated benefit obligation in
excess of plan assets were as follows at December 31:

U.S. Defined Benefit Pension Plans:

 

     Projected Benefit
Obligation Exceeds
Fair Value of Assets      Accumulated Benefit
Obligation Exceeds
Fair Value of Assets        2017      2016      2017      2016        (In
thousands)  

Benefit obligation

   $ 6,046      $ 26,356      $ 6,046      $ 26,356  

Fair value of plan assets

     —          19,059        —          19,059  

Foreign Defined Benefit Pension Plans:

 

Schedule 5.12-6



--------------------------------------------------------------------------------

     Projected Benefit      Accumulated Benefit        Obligation Exceeds     
Obligation Exceeds        Fair Value of Assets      Fair Value of Assets       
2017      2016      2017      2016        (In thousands)  

Benefit obligation

   $ 186,756      $ 215,893      $ 180,779      $ 209,377  

Fair value of plan assets

     127,170        146,480        127,170        146,480  

The following table provides the amounts recognized in the consolidated balance
sheet at December 31:

 

     2017      2016        (In thousands)  

Funded status asset (liability):

     

Fair value of plan assets

   $ 846,961      $ 706,008  

Projected benefit obligation

     (804,553 )       (757,147 ) 

Funded status at the end of the year

   $ 42,408      $ (51,139 ) 

Amounts recognized in the consolidated balance sheet consisted of:

     

Noncurrent asset for pension benefits (other assets)

   $ 108,039      $ 25,571  

Current liabilities for pension benefits

     (1,901 )       (1,393 ) 

Noncurrent liability for pension benefits

     (63,730 )       (75,317 ) 

Net amount recognized at the end of the year

   $ 42,408      $ (51,139 ) 

The following table provides the amounts recognized in accumulated other
comprehensive income, net of taxes, at December 31:

 

Net amounts recognized:

   2017      2016        (In thousands)  

Net actuarial loss

   $ 178,466      $ 204,782  

Prior service costs

     (1,102 )       (1,031 ) 

Transition asset

     7        7  

Total recognized

   $ 177,371      $ 203,758  

The following table provides the components of net periodic pension benefit
expense (income) for the years ended December 31:

 

     2017     2016     2015        (In thousands)  

Defined benefit plans:

      

Service cost

   $ 7,138     $ 6,622     $ 7,000  

Interest cost

     27,424       30,049       28,670  

Expected return on plan assets

     (53,442 )      (51,140 )      (54,819 ) 

Amortization of:

      

Net actuarial loss

     14,591       10,224       9,383  

Prior service costs

     (47 )      (52 )      (55 ) 

Transition asset

     1       1       1  

 

Schedule 5.12-7



--------------------------------------------------------------------------------

Total net periodic benefit income

     (4,335 )       (4,296 )       (9,820 ) 

Other plans:

        

Defined contribution plans

     24,280        23,881        22,750  

Foreign plans and other

     5,866        5,694        4,800  

Total other plans

     30,146        29,575        27,550  

Total net pension expense

   $ 25,811      $ 25,279      $ 17,730  

The total net periodic benefit expense (income) is included in Cost of sales in
the consolidated statement of income. The estimated amount that will be
amortized from accumulated other comprehensive income into net periodic pension
benefit expense in 2018 for the net actuarial losses and prior service costs is
expected to be approximately $12 million.

The following weighted average assumptions were used to determine the above net
periodic pension benefit expense for the years ended December 31:

 

     2017     2016     2015  

U.S. Defined Benefit Pension Plans:

      

Discount rate

     4.25 %      4.80 %      4.20 % 

Expected return on plan assets

     7.50 %      7.75 %      7.75 % 

Rate of compensation increase (where applicable)

     3.75 %      3.75 %      3.75 % 

Foreign Defined Benefit Pension Plans:

      

Discount rate

     2.56 %      3.62 %      3.44 % 

Expected return on plan assets

     6.79 %      6.95 %      6.92 % 

Rate of compensation increase (where applicable)

     2.50 %      2.88 %      2.88 % 

Estimated Future Benefit Payments

The estimated future benefit payments for U.S. and foreign plans are as follows:
2018 - $39.8 million; 2019 - $40.2 million; 2020 - $41.2 million; 2021
- $41.9 million; 2022 - $42.5 million; 2023 to 2027 - $223.4 million. Future
benefit payments primarily represent amounts to be paid from pension trust
assets. Amounts included that are to be paid from the Company’s assets are not
significant in any individual year.

 

Schedule 5.12-8



--------------------------------------------------------------------------------

Postretirement Plans and Postemployment Benefits

The Company provides limited postretirement benefits other than pensions for
certain retirees and a small number of former employees. Benefits under these
arrangements are not funded and are not significant.

The Company also provides limited postemployment benefits for certain former or
inactive employees after employment but before retirement. Those benefits are
not significant in amount.

The Company has a deferred compensation plan, which allows employees whose
compensation exceeds the statutory IRS limit for retirement benefits to defer a
portion of earned bonus compensation. The plan permits deferred amounts to be
deemed invested in either, or a combination of, (a) an interest-bearing account,
benefits from which are payable out of the general assets of the Company, or
(b) the equivalent of a fund which invests in shares of the Company’s common
stock on behalf of the employee. The amount deferred under the plan, including
income earned, was $25.4 million and $25.2 million at December 31, 2017 and
2016, respectively. Administrative expense for the deferred compensation plan is
borne by the Company and is not significant.

Multiemployer Defined Benefit Pension Plan

For the year ended December 31, 2017, the Company recorded $6.0 million in costs
as a result of its decision to withdraw from a multiemployer pension plan
serving a facility that is currently operating.

 

Schedule 5.12-9



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS; FUTURE LIENS, ETC.

AMETEK, Inc.

 

     Aggregate
Principal                  Amount as of            

Obligor

   September 30,
2018     

Description

  

Guarantor

1. AMETEK, Inc.

   $ 65,000,000      7.18% senior notes, due December 2018   

2. AMETEK, Inc.

   $ 100,000,000      6.30% senior notes, due December 2019   

3. AMETEK, Inc.

   $ 300,000,000      3.73% senior notes, due September 2024   

4. AMETEK, Inc.

   $ 50,000,000      3.91% senior notes, due June 2025   

5. AMETEK, Inc.

   $ 100,000,000      3.96% senior notes, due August 2025   

6. AMETEK, Inc.

   $ 100,000,000      3.83% senior notes, due September 2026   

7. AMETEK, Inc.

   $ 100,000,000      3.98% senior notes, due September 2029   

8. AMETEK, Inc.

   $ 50,000,000      4.45% senior notes, due August 2035   

9. AMETEK, Inc.

   $ 104,452,000      4.68% 80 million British pound senior note, due September
2020

10. AMETEK, Inc.

   $ 195,848,000      2.59% 150 million British pound senior note, due November
2028

11. AMETEK, Inc.

   $ 97,924,000      2.70% 75 million British pound senior note, due November
2031

12. AMETEK, Inc.

   $ 348,797,000      1.34% 300 million Euro senior note, due October 2026

13. AMETEK, Inc.

   $ 232,531,000      1.53% 200 million Euro senior note, due October 2028

14. AMETEK, Inc.

   $ 56,376,000      2.44% 55 million Swiss franc senior note, due December 2021

15. AMETEK Co. LTD (Japan)

   $ 4,848,000      Term Loan    AMETEK, Inc.

16. BRAZIL

   $ 2,000      Term Loan   

The Company has a revolving credit facility under the Bank Credit Agreement with
an aggregate commitment of $1,500,000,000, the balance of which was zero as of
September 30, 2018.

 

Schedule 5.15-1



--------------------------------------------------------------------------------

SCHEDULE 5.18

ENVIRONMENTAL MATTERS

2018 Third Quarter 10-Q Excerpt

Certain historic processes in the manufacture of products have resulted in
environmentally hazardous waste by-products as defined by federal and state laws
and regulations. At September 30, 2018, the Company is named a Potentially
Responsible Party (“PRP”) at 13 non-AMETEK-owned former waste disposal or
treatment sites (the “non-owned” sites). The Company is identified as a “de
minimis” party in 12 of these sites based on the low volume of waste attributed
to the Company relative to the amounts attributed to other named PRPs. In eight
of these sites, the Company has reached a tentative agreement on the cost of the
de minimis settlement to satisfy its obligation and is awaiting executed
agreements. The tentatively agreed-to settlement amounts are fully reserved. In
the other four sites, the Company is continuing to investigate the accuracy of
the alleged volume attributed to the Company as estimated by the parties
primarily responsible for remedial activity at the sites to establish an
appropriate settlement amount. At the remaining site where the Company is a
non-de minimis PRP, the Company is participating in the investigation and/or
related required remediation as part of a PRP Group and reserves have been
established sufficient to satisfy the Company’s expected obligations. The
Company historically has resolved these issues within established reserve levels
and reasonably expects this result will continue. In addition to these non-owned
sites, the Company has an ongoing practice of providing reserves for probable
remediation activities at certain of its current or previously owned
manufacturing locations (the “owned” sites). For claims and proceedings against
the Company with respect to other environmental matters, reserves are
established once the Company has determined that a loss is probable and
estimable. This estimate is refined as the Company moves through the various
stages of investigation, risk assessment, feasibility study and corrective
action processes. In certain instances, the Company has developed a range of
estimates for such costs and has recorded a liability based on the best
estimate. It is reasonably possible that the actual cost of remediation of the
individual sites could vary from the current estimates and the amounts accrued
in the consolidated financial statements; however, the amounts of such variances
are not expected to result in a material change to the consolidated financial
statements. In estimating the Company’s liability for remediation, the Company
also considers the likely proportionate share of the anticipated remediation
expense and the ability of the other PRPs to fulfill their obligations.

Total environmental reserves at September 30, 2018 and December 31, 2017 were
$27.8 million and $30.1 million, respectively, for both non-owned and owned
sites. For the nine months ended September 30, 2018, the Company recorded
$3.0 million in reserves. Additionally, the Company spent $5.2 million on
environmental matters and the reserve decreased $0.1 million due to foreign
currency translation for the nine months ended September 30, 2018. The Company’s
reserves for environmental liabilities at September 30, 2018 and December 31,
2017 included reserves of $10.2 million and $11.6 million, respectively, for an
owned site acquired in connection with the 2005 acquisition of HCC Industries
(“HCC”). The Company is the designated performing party for the performance of
remedial activities for one of several

 

Schedule 5.18-1



--------------------------------------------------------------------------------

operating units making up a Superfund site in the San Gabriel Valley of
California. The Company has obtained indemnifications and other financial
assurances from the former owners of HCC related to the costs of the required
remedial activities. At September 30, 2018, the Company had $12.1 million in
receivables related to HCC for probable recoveries from third-party escrow funds
and other committed third-party funds to support the required remediation. Also,
the Company is indemnified by HCC’s former owners for approximately $19 million
of additional costs.

The Company has agreements with other former owners of certain of its acquired
businesses, as well as new owners of previously owned businesses. Under certain
of the agreements, the former or new owners retained, or assumed and agreed to
indemnify the Company against, certain environmental and other liabilities under
certain circumstances. The Company and some of these other parties also carry
insurance coverage for some environmental matters. To date, these parties have
met their obligations in all material respects.

 

 

Schedule 5.18-2



--------------------------------------------------------------------------------

The Company believes it has established reserves for the environmental matters
described above, which are sufficient to perform all known responsibilities
under existing claims and consent orders. The Company has no reason to believe
that other third parties would fail to perform their obligations in the future.
In the opinion of management, based on presently available information and the
Company’s historical experience related to such matters, an adequate provision
for probable costs has been made and the ultimate cost resulting from these
actions is not expected to materially affect the consolidated results of
operations, financial position or cash flows of the Company.

The Company has been remediating groundwater contamination for several
contaminants, including trichloroethylene (“TCE”), at a formerly owned site in
El Cajon, California. Several lawsuits have been filed against the Company
alleging damages resulting from the groundwater contamination, including
property damages and personal injury, and seeking compensatory and punitive
damages. The Company believes that it has good and valid defenses to each of
these claims and intends to defend them vigorously. The Company believes it has
established reserves for these lawsuits that are sufficient to satisfy its
expected exposure. The Company does not expect the outcome of these matters,
either individually or in the aggregate, to materially affect the consolidated
results of operations, financial position or cash flows of the Company.

 

Schedule 5.18-3



--------------------------------------------------------------------------------

SCHEDULE 8.6

SWAP CERTIFICATE

[LETTERHEAD OF INVESTOR]

December [    ], 2018

AMETEK, Inc.

1100 Cassatt Road

Berwyn, Pennsylvania 19312-1177

 

  Re:

Principal Swap Terms relating to Notes issued under AMETEK, Inc.

            Note

Purchase Agreement

Ladies and Gentlemen:

This letter is being delivered pursuant to Section 8.6 of the Note Purchase
Agreement dated as of December 13, 2018 among AMETEK, Inc. and the purchasers
party thereto (the “Note Purchase Agreement”). Capitalized terms used but not
otherwise defined herein have the respective meanings set forth in the Note
Purchase Agreement.

Set forth below are the principal terms of the [Initial][Replacement] Swap
Agreement[s] with respect to the Notes:

 

1.

Purchaser Name: [                                             ]

Description of Notes: [        ]%Series [    ] Notes, due [                ]

Trade Date: [                    ], 2016

Effective Date: [                        ], 2016

Termination Date: [                        , 20    ]

[Investor Name] pays Euros fixed [        ]% semi 30/360 [un]adjusted

[Investor Name] receives Dollars fixed [            ]% semi 30/360 [un]adjusted

Size: €[                            ] v. $[                            ] initial
and final exchange

 

[2.

Purchaser Name: [                                             ]

Description of Notes: [        ]% Series [    ] Notes, due [                ]

Trade Date: [                        ], 2016

Effective Date: [                        ], 2016

Termination Date: [                        , 20    ]

[Investor Name] pays Euros fixed [        ]% semi 30/360 [un]adjusted

[Investor Name] receives Dollars fixed [        ]% semi 30/360 [un]adjusted

Size: €[                        ] v. $[                        ] initial and
final exchange]1

 

[INVESTOR NAME] By:  

         

Name:  

 

Title:  

 

 

1 

If institution has multiple purchasers

 

Schedule 8.6-1



--------------------------------------------------------------------------------

EXHIBIT 1

[FORM OF SERIES T NOTE]

AMETEK, INC.

SERIES T SENIOR NOTE DUE DECEMBER 13, 2027

 

No. RT-[    ]        [Date] €[                ]    PPN: 031100 N*7

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                        ], or registered assigns, the
principal sum of [                                ] Euros
(€[                        ]) (or so much thereof as shall not have been
prepaid) on December 13, 2027, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the Applicable
Rate from the date hereof, payable semiannually, on the 13th day of December and
June in each year, commencing with the December 13 or June 13 next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the Default Rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

“Applicable Rate” means, at any time, the rate per annum equal to the sum of (x)
1.71% per annum plus (y) the Leverage Increase Margin if applicable.

“Leverage Increase Margin” means, when calculating the Applicable Rate at any
time in accordance with the terms of the definition of Applicable Rate, the per
annum rate equal to (i) at all times prior to or after the Leverage Increase
Period, 0.0% per annum and (ii) at all times from the time that the Leverage
Increase Period commences (if ever), until such Leverage Increase Period ceases,
0.50% per annum.

“Leverage Increase Period” means (a) any Elevated Ratio Period for which the
Elevated Ratio is being applied in accordance with the terms of Section 10.1 of
the Note Purchase Agreement and (b) any period covering all or any part of such
an Elevated Ratio Period as to which the Company fails to deliver financial
statements and a compliance certificate in accordance with Section 7.1(a) or
(b), or Section 7.2, of the Note Purchase Agreement.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in Euros or Dollars, as applicable, at the principal
office of JPMorgan Chase Bank, N.A. in New York, New York or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

 

Exhibit 1-1



--------------------------------------------------------------------------------

This Note is one of a series of Series T Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
December 13, 2018 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC. By:  

 

  Name:   Title:

 

Exhibit 1-2



--------------------------------------------------------------------------------

EXHIBIT 2

[FORM OF SERIES U NOTE]

AMETEK, INC.

SERIES U SENIOR NOTE DUE DECEMBER 13, 2028

 

No. RU-[    ]        [Date] $[                ]    PPN: 031100 N@5

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                        ], or registered assigns, the
principal sum of [                                ] United States Dollars
($[                        ]) (or so much thereof as shall not have been
prepaid) on December 13, 2028, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the Applicable
Rate from the date hereof, payable semiannually, on the 13th day of December and
June in each year, commencing with the December 13 or June 13 next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the Default Rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

“Applicable Rate” means, at any time, the rate per annum equal to the sum of (x)
4.37% per annum plus (y) the Leverage Increase Margin if applicable.

“Leverage Increase Margin” means, when calculating the Applicable Rate at any
time in accordance with the terms of the definition of Applicable Rate, the per
annum rate equal to (i) at all times prior to or after the Leverage Increase
Period, 0.0% per annum and (ii) at all times from the time that the Leverage
Increase Period commences (if ever), until such Leverage Increase Period ceases,
0.50% per annum.

“Leverage Increase Period” means (a) any Elevated Ratio Period for which the
Elevated Ratio is being applied in accordance with the terms of Section 10.1 of
the Note Purchase Agreement and (b) any period covering all or any part of such
an Elevated Ratio Period as to which the Company fails to deliver financial
statements and a compliance certificate in accordance with Section 7.1(a) or
(b), or Section 7.2, of the Note Purchase Agreement.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in Dollars at the principal office of JPMorgan Chase
Bank, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

 

Exhibit 2-1



--------------------------------------------------------------------------------

This Note is one of a series of Series U Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
December 13, 2018 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC. By:  

 

  Name:   Title:

 

Exhibit 2-2



--------------------------------------------------------------------------------

EXHIBIT 3

[FORM OF SERIES V NOTE]

AMETEK, INC.

SERIES V SENIOR NOTE DUE DECEMBER 13, 2027

 

No. RV-[    ]        [Date] $[                ]    PPN: 031100 N#3

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                        ], or registered assigns, the
principal sum of [                                ] United States Dollars
($[                        ]) (or so much thereof as shall not have been
prepaid) on December 13, 2027, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the Applicable
Rate from the date hereof, payable semiannually, on the 13th day of December and
June in each year, commencing with the December 13 or June 13 next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the Default Rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

“Applicable Rate” means, at any time, the rate per annum equal to the sum of (x)
4.32% per annum plus (y) the Leverage Increase Margin if applicable.

“Leverage Increase Margin” means, when calculating the Applicable Rate at any
time in accordance with the terms of the definition of Applicable Rate, the per
annum rate equal to (i) at all times prior to or after the Leverage Increase
Period, 0.0% per annum and (ii) at all times from the time that the Leverage
Increase Period commences (if ever), until such Leverage Increase Period ceases,
0.50% per annum.

“Leverage Increase Period” means (a) any Elevated Ratio Period for which the
Elevated Ratio is being applied in accordance with the terms of Section 10.1 of
the Note Purchase Agreement and (b) any period covering all or any part of such
an Elevated Ratio Period as to which the Company fails to deliver financial
statements and a compliance certificate in accordance with Section 7.1(a) or
(b), or Section 7.2, of the Note Purchase Agreement.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in Dollars at the principal office of JPMorgan Chase
Bank, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of a series of Series V Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
December 13, 2018 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers

 

Exhibit 3-1



--------------------------------------------------------------------------------

named therein and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC. By:  

 

  Name:   Title:

 

Exhibit 3-2



--------------------------------------------------------------------------------

EXHIBIT 4

[FORM OF SERIES W NOTE]

AMETEK, INC.

SERIES W SENIOR NOTE DUE DECEMBER 13, 2025

 

No. RW-[    ]        [Date] $[                ]    PPN: 031100 P*5

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                        ], or registered assigns, the
principal sum of [                                ] United States Dollars
($[                        ]) (or so much thereof as shall not have been
prepaid) on December 13, 2025, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the Applicable
Rate from the date hereof, payable semiannually, on the 13th day of December and
June in each year, commencing with the December 13 or June 13 next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the Default Rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

“Applicable Rate” means, at any time, the rate per annum equal to the sum of (x)
4.18% per annum plus (y) the Leverage Increase Margin if applicable.

“Leverage Increase Margin” means, when calculating the Applicable Rate at any
time in accordance with the terms of the definition of Applicable Rate, the per
annum rate equal to (i) at all times prior to or after the Leverage Increase
Period, 0.0% per annum and (ii) at all times from the time that the Leverage
Increase Period commences (if ever), until such Leverage Increase Period ceases,
0.50% per annum.

“Leverage Increase Period” means (a) any Elevated Ratio Period for which the
Elevated Ratio is being applied in accordance with the terms of Section 10.1 of
the Note Purchase Agreement and (b) any period covering all or any part of such
an Elevated Ratio Period as to which the Company fails to deliver financial
statements and a compliance certificate in accordance with Section 7.1(a) or
(b), or Section 7.2, of the Note Purchase Agreement.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in Dollars at the principal office of JPMorgan Chase
Bank, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of a series of Series W Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
December 13, 2018 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers

 

Exhibit 4-1



--------------------------------------------------------------------------------

named therein and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC. By:  

 

  Name:   Title:

 

Exhibit 4-2



--------------------------------------------------------------------------------

EXHIBIT 5

[FORM OF SERIES X NOTE]

AMETEK, INC.

SERIES X SENIOR NOTE DUE DECEMBER 13, 2027

 

No. RX-[    ]        [Date] $[                ]    PPN: 031100 P@3

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                        ], or registered assigns, the
principal sum of [                                ] United States Dollars
($[                        ]) (or so much thereof as shall not have been
prepaid) on December 13, 2027, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the Applicable
Rate from the date hereof, payable semiannually, on the 13th day of December and
June in each year, commencing with the December 13 or June 13 next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the Default Rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

“Applicable Rate” means, at any time, the rate per annum equal to the sum of (x)
4.32% per annum plus (y) the Leverage Increase Margin if applicable.

“Leverage Increase Margin” means, when calculating the Applicable Rate at any
time in accordance with the terms of the definition of Applicable Rate, the per
annum rate equal to (i) at all times prior to or after the Leverage Increase
Period, 0.0% per annum and (ii) at all times from the time that the Leverage
Increase Period commences (if ever), until such Leverage Increase Period ceases,
0.50% per annum.

“Leverage Increase Period” means (a) any Elevated Ratio Period for which the
Elevated Ratio is being applied in accordance with the terms of Section 10.1 of
the Note Purchase Agreement and (b) any period covering all or any part of such
an Elevated Ratio Period as to which the Company fails to deliver financial
statements and a compliance certificate in accordance with Section 7.1(a) or
(b), or Section 7.2, of the Note Purchase Agreement.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in Dollars at the principal office of JPMorgan Chase
Bank, N.A. in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

 

Exhibit 4-1



--------------------------------------------------------------------------------

This Note is one of a series of Series X Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
December 13, 2018 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC. By:  

 

  Name:   Title:

 

Exhibit 5-2